Supreme Court of Florida
                            ____________

                           No. SC21-1049
                            ____________

   IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
 PROCEDURE, FLORIDA RULES OF GENERAL PRACTICE AND
 JUDICIAL ADMINISTRATION, FLORIDA RULES OF CRIMINAL
PROCEDURE, FLORIDA PROBATE RULES, FLORIDA RULES OF
 TRAFFIC COURT, FLORIDA SMALL CLAIMS RULES, FLORIDA
    RULES OF JUVENILE PROCEDURE, FLORIDA RULES OF
APPELLATE PROCEDURE, AND FLORIDA FAMILY LAW RULES
                    OF PROCEDURE.

                          October 28, 2021

PER CURIAM.

     Before the Court is the Joint Report on Correction of

References to the Florida Rules of General Practice and Judicial

Administration filed by The Florida Bar’s Rules of Court Committees

(Committees) proposing amendments to several rules of procedure

used in Florida Courts. 1 We have jurisdiction. See art. V, § 2(a),

Fla. Const. See also Fla. R. Gen. Prac. & Jud. Admin. 2.140(b)(1).



     1. The joint report was filed by the following committees: the
Rules of Civil Procedure Committee, the Rules of General Practice
and Judicial Administration Committee, the Criminal Procedure
Rules Committee, the Probate Rules Committee, the Traffic Court
     Recently, in In re Amendments to the Florida Rules of Judicial

Administration—2020 Regular-Cycle Report, 310 So. 3d 374 (Fla.

2021), the Court amended Florida Rule of General Practice and

Judicial Administration 2.110 (Scope and Purpose) to change the

title of the “Florida Rules of Judicial Administration” to “Florida

Rules of General Practice and Judicial Administration.” Id. at 375-

76. The Court made this change to emphasize to all Bar members

that such rules are relevant not just to judges, but to those engaged

in the day-to-day practice of law as well. Id. at 376.

     To ensure the title is accurately referenced throughout the

Florida rules of court procedure, the Committees propose amending

several bodies of rules to replace references to the “Florida Rules of

Judicial Administration” with the “Florida Rules of General Practice

and Judicial Administration.” The Board of Governors of The

Florida Bar unanimously approved the Committees’ proposal.




Rules Committee, the Small Claims Rules Committee, the Juvenile
Court Rules Committee, the Appellate Court Rules Committee, and
the Family Law Rules Committee.
                              -2-
     Upon consideration of these straightforward amendments, the

Court hereby amends various Florida rules of court procedure as

proposed by the Committees, except that it declines, in this

proceeding, to adopt the proposed amendments to Florida Rules of

Civil Procedure 1.280 (General Provisions Governing Discovery) and

1.340 (Interrogatories to Parties), because the needed revisions have

already been made by our recent decision in In re Amendments to

Florida Rules of Civil Procedure 1.280 & 1.340, No. SC21-120 (Fla.

Oct. 7, 2021).

     Accordingly, the Florida Rules of Civil Procedure, Florida Rules

of General Practice and Judicial Administration, Florida Rules of

Criminal Procedure, Florida Probate Rules, Florida Rules of Traffic

Court, Florida Small Claims Rules, Florida Rules of Juvenile

Procedure, Florida Rules of Appellate Procedure, and Florida Family

Law Rules of Procedure are amended as set forth in the appendix to

this opinion. New language is indicated by underscoring, and

deletions are indicated by struck-through type. The Florida Family

Law Rules of Procedure forms are fully engrossed and ready to use;

these forms may be accessed and downloaded from the Florida

Courts website at https://www.flcourts.org/Resources-
                                -3-
Services/Court-Improvement/Family-Courts/Family-Law-

Forms. By adoption of the amended family law forms, we express

no opinion as to their correctness or applicability.

     The amendments shall become effective immediately upon the

release of this opinion. Because the amendments were not

published for comment previously, interested persons shall have

seventy-five days from the date of this opinion in which to file

comments with the Court.2

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

      2. All comments must be filed with the Court on or before
January 11, 2022, as well as a separate request for oral argument if
the person filing the comment wishes to participate in oral
argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must
be electronically filed via the Florida Courts E-Filing Portal (Portal)
in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.
AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not
licensed to practice in Florida, the comment may be, but is not
required to be, filed via the Portal. Any person unable to submit a
comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk,
500 South Duval Street, Tallahassee, Florida 32399-1927; no
additional copies are required or will be accepted.
                                   -4-
Original Proceeding – Florida Rules of Civil Procedure, Florida Rules
of General Practice and Judicial Administration, Florida Rules of
Criminal Procedure, Florida Probate Rules, Florida Rules of Traffic
Court, Florida Small Claims Rules, Florida Rules of Juvenile
Procedure, Florida Rules of Appellate Procedure, and Florida Family
Law Rules of Procedure

Jason Paul Stearns, Chair, Civil Procedure Rules Committee,
Tampa, Florida; Stanford R. Solomon, Chair, Rules of General
Practice and Judicial Administration Committee, Tampa, Florida;
Alan Scott Apte, Chair, Criminal Procedure Rules Committee,
Orlando, Florida; Cady L. Huss, Chair, Florida Probate Rules
Committee, Sarasota, Florida; Carter T. Hillstrom, Chair, Traffic
Court Rules Committee, Fort Lauderdale, Florida; Kevin McKinley
Stone, Chair, Small Claims Rules Committee, Mount Dora, Florida;
Candice Kaye Brower, Chair, Juvenile Court Rules Committee,
Gainesville, Florida; Laura Roe, Chair, Appellate Court Rules
Committee, St. Petersburg, Florida; Ashley Elizabeth Taylor, Chair,
Family Law Rules Committee, Tampa, Florida; and Joshua E.
Doyle, Executive Director, Krys Godwin and Mikalla Andies Davis,
Staff Liaisons, The Florida Bar, Tallahassee, Florida,

          for Petitioners




                                -5-
                             APPENDIX

             FLORIDA RULES OF CIVIL PROCEDURE

RULE 1.020.     PRIVACY AND COURT RECORDS

     Every pleading or other document filed with the court must
comply with Florida Rules of General Practice and Judicial
Administration 2.420, Public Access to and Protection of Judicial
Branch Records and 2.425, Minimization of the Filing of Sensitive
Information.

RULE 1.090.     TIME

      (a) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration 2.514.

     (b)   [NO CHANGE]

     (c)   [NO CHANGE]

     (d)   [NO CHANGE]

RULE 1.170.     COUNTERCLAIMS AND CROSSCLAIMS

     (a)-(f) [NO CHANGE]

      (g) Crossclaim against Co-Party. A pleading may state as a
crossclaim any claim by one party against a co-party arising out of
the transaction or occurrence that is the subject matter of either
the original action or a counterclaim therein, or relating to any
property that is the subject matter of the original action. The
crossclaim may include a claim that the party against whom it is
asserted is or may be liable to the crossclaimant for all or part of a
claim asserted in the action against the crossclaimant. Service of a
crossclaim on a party who has appeared in the action must be
made pursuant tounder Florida Rule of General Practice and

                                 -6-
Judicial Administration 2.516. Service of a crossclaim against a
party who has not appeared in the action must be made in the
manner provided for service of summons.

     (h)-(j)     [NO CHANGE]

                         Committee Notes

                            [NO CHANGE]

RULE 1.310.      DEPOSITIONS UPON ORAL EXAMINATION

     (a)-(e)     [NO CHANGE]

     (f)   Filing; Exhibits.

           (1)-(2)     [NO CHANGE]

           (3) A copy of a deposition may be filed only under the
     following circumstances:

                (A) It may be filed in compliance with Florida Rule
           of General Practice and Judicial Administration 2.425
           and rule 1.280(g) by a party or the witness when the
           contents of the deposition must be considered by the
           court on any matter pending before the court. Prompt
           notice of the filing of the deposition must be given to all
           parties unless notice is waived. A party filing the
           deposition must furnish a copy of the deposition or the
           part being filed to other parties unless the party already
           has a copy.

                 (B)   [NO CHANGE]

     (g)-(h)     [NO CHANGE]

                         Committee Notes

                                 -7-
                           [NO CHANGE]

                        Court Commentary

                           [NO CHANGE]

RULE 1.350.    PRODUCTION OF DOCUMENTS AND THINGS
               AND ENTRY UPON LAND FOR INSPECTION AND
               OTHER PURPOSES

     (a)-(c) [NO CHANGE]

      (d) Filing of Documents. Unless required by the court, a
party shall not file any of the documents or things produced with
the response. Documents or things may be filed in compliance with
Florida Rule of General Practice and Judicial Administration 2.425
and rule 1.280(g) when they should be considered by the court in
determining a matter pending before the court.

                         Committee Notes

                           [NO CHANGE]

RULE 1.351.    PRODUCTION OF DOCUMENTS AND THINGS
               WITHOUT DEPOSITION

     (a)   [NO CHANGE]

      (b) Procedure. A party desiring production under this rule
shall serve notice as provided in Florida Rule of General Practice
and Judicial Administration 2.516 on every other party of the intent
to serve a subpoena under this rule at least 10 days before the
subpoena is issued if service is by delivery or e-mail and 15 days
before the subpoena is issued if the service is by mail. The proposed
subpoena shall be attached to the notice and shall state the time,
place, and method for production of the documents or things, and
the name and address of the person who is to produce the

                                -8-
documents or things, if known, and if not known, a general
description sufficient to identify the person or the particular class
or group to which the person belongs; shall include a designation of
the items to be produced; and shall state that the person who will
be asked to produce the documents or things has the right to object
to the production under this rule and that the person will not be
required to surrender the documents or things. A copy of the notice
and proposed subpoena shall not be furnished to the person upon
whom the subpoena is to be served. If any party serves an objection
to production under this rule within 10 days of service of the notice,
the documents or things shall not be produced pending resolution
of the objection in accordance with subdivision (d).

     (c)-(f) [NO CHANGE]

                           Committee Notes

                             [NO CHANGE]

RULE 1.440.      SETTING ACTION FOR TRIAL

     (a)-(b) [NO CHANGE]

      (c) Setting for Trial. If the court finds the action ready to be
set for trial, it shall enter an order fixing a date for trial. Trial shall
be set not less than 30 days from the service of the notice for trial.
By giving the same notice the court may set an action for trial. In
actions in which the damages are not liquidated, the order setting
an action for trial shall be served on parties who are in default in
accordance with Florida Rule of General Practice and Judicial
Administration 2.516.

     (d)   [NO CHANGE]

                              Committee Notes

                                [NO CHANGE]
                                  -9-
                             Court Commentary

                                   [NO CHANGE]

RULE 1.442.          PROPOSALS FOR SETTLEMENT

     (a)-(b)         [NO CHANGE]

     (c)       Form and Content of Proposal for Settlement.

               (1)   [NO CHANGE]

               (2)   A proposal shall:

                     (A)-(F) [NO CHANGE]

                (G) include a certificate of service in the form
required by Florida Rule of General Practice and Judicial
Administration 2.516.

               (3)-(4) [NO CHANGE]

     (d)-(e)         [NO CHANGE]

     (f)       Acceptance and Rejection.

            (1) A proposal shall be deemed rejected unless accepted
by delivery of a written notice of acceptance within 30 days after
service of the proposal. The provisions of Florida Rule of General
Practice and Judicial Administration 2.514(b) do not apply to this
subdivision. No oral communications shall constitute an
acceptance, rejection, or counteroffer under the provisions of this
rule.

               (2)   [NO CHANGE]

     (g)-(j)         [NO CHANGE]


                                     - 10 -
                          Committee Notes

                            [NO CHANGE]

RULE 1.470.     EXCEPTIONS UNNECESSARY; JURY
                INSTRUCTIONS

     (a)   [NO CHANGE]

       (b) Instructions to Jury. The Florida Standard Jury
Instructions appearing on The Florida Bar’s website may be used,
as provided in Florida Rule of General Practice and Judicial
Administration 2.570, by the trial judges in instructing the jury in
civil actions. Not later than at the close of the evidence, the parties
shall file written requests that the court instruct the jury on the law
set forth in such requests. The court shall then require counsel to
appear before it to settle the instructions to be given. At such
conference, all objections shall be made and ruled upon and the
court shall inform counsel of such instructions as it will give. No
party may assign as error the giving of any instruction unless that
party objects thereto at such time, or the failure to give any
instruction unless that party requested the same. The court shall
orally instruct the jury before or after the arguments of counsel and
may provide appropriate instructions during the trial. If the
instructions are given prior to final argument, the presiding judge
shall give the jury final procedural instructions after final
arguments are concluded and prior to deliberations. The court shall
provide each juror with a written set of the instructions for his or
her use in deliberations. The court shall file a copy of such
instructions.

     (c)   [NO CHANGE]

                          Committee Notes

                            [NO CHANGE]

                                - 11 -
FORM 1.983. PROSPECTIVE JUROR QUESTIONNAIRE

 DIRECTIONS TO ATTORNEYS AND PRO SE LITIGANTS: Before
    you file a copy of this form, redact the month and date
        of the prospective juror’s birth in question #3,
                   but retain the year of birth.
          Fla. R. Gen. Prac. & Jud. Admin. 2.425(a)(2).

             QUESTIONNAIRE FOR PROSPECTIVE JURORS
1.      Name (print)
........……………………...................................................................
                     (first)           (middle)                        (last)

2.    Residence address
      ……………………...................................................................
                                                      (street and number)
      ............................................................................................
                                      (city)                                  (zip)

3.    Date of Birth
      ……………………...................................................................
      Sex .................................... Occupation...............................

4.    Do you understand the English language?
      ........................................ ......................................
              (yes)                                (no)

5.    Do you read and write the English language?
      ...................................... .......................................
              (yes)                              (no)

6.   Have you ever been convicted of a crime and not restored to
your civil rights?
     ................................... ......................................
             (yes)                           (no)

      If “yes,” state the nature of crime(s), the date of the


                                              - 12 -
conviction(s), and the name of the court(s) in which you were
convicted:
…………………………………………………………………………………
.………………………………………………………………………………..

7.   Are there any criminal charges pending against you of which
you are aware?
     .................................. .....................................
             (yes)                          (no)

     If “yes,” state the nature of the charge and the name of the
court (s) in which the case(s) is pending:
     ……………………………………………………………………………….
     .………………………………………………………………………………

8.    FULL TIME LAW ENFORCEMNT OFFICERS AND LAW
ENFORCEMENT INVESTIGATIVE PERSONNEL ONLY. Section
40.013(2)(b), Florida Statues, provides that “[a]ny full-time federal
state, or local law enforcement officer or such entities’ investigative
personal shall be excused from jury service unless such persons
choose to serve.” Do you choose to serve?
      ...............................    ......................................
              (yes)                          (no)

9.    List any official executive office you now hold with the federal,
state, or ………. county government:
      ………………………………………………………………………………
      ………………………………………………………………………………

10. Is your hearing good? .............................       ...........................
                               (yes)                                      (no)

      Is your eyesight good? ............................ ............................
                                 (yes)                                 (no)
      (The court may require a medical certificate.)

11. Do you have any physical or mental disability that would
interfere with your service as a juror?
      ...............................   ..................................
                                       - 13 -
             (yes)                         (no)
       If “yes,” state the nature:
       ……………………………………………...................................……
       (The court may require a medical certificate.)

12. Do you know of any reason (s) why you cannot serve as a
juror?
     ............................... ......................................
             (yes)                           (no)
     If “yes,” state the reason (s):
     ……………………………………………………………………………….
     ……………………………………………………………………………….

13. EXPECTANT MOTHERS AND PARENTS ONLY: Section
30.013(4), Florida Statutes, provides that “[a]ny expectant mother
and parent who is not employed full time and who has custody of
a child under 6 years of age, upon request, shall be excused from
jury service. Do you want to be excused under this provision?
      ...............................                 ......................................
              (yes)                                           (no)
      If “yes,” what are the ages of your children?
      ................................................................................................

                                               Signature
      This is not a summons for jury duty. If your name is later
drawn for jury service, you will be summoned by clerk of court by
mail.
      NOTE: This form does not use a caption as shown in form
1.901. It may be headed with the designation of the jury authority
charged by law with the selection of prospective jurors.




                                               - 14 -
               FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither
replace nor supplement the filing and service of pleadings or other
documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of
reporting uniform data pursuant to section 25.075, Florida
Statutes. (See instructions for completion.)


     I.     [NO CHANGE]

     II.    [NO CHANGE]

     III.   [NO CHANGE]

     IV.    [NO CHANGE]

     V.     [NO CHANGE]

     VI.    [NO CHANGE]

     VII. [NO CHANGE]

     VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                yes
                no

I CERTIFY that the information I have provided in this cover sheet
is accurate to the best of my knowledge and belief, and that I have
read and will comply with the requirements of Florida Rule of
General Practice and Judicial Administration 2.425.

Signature                               Fla. Bar #
                Attorney or party                 (Bar # if attorney)

(type or print name)                    Date

                               - 15 -
FORM 1.997. INSTRUCTIONS FOR ATTORNEYS COMPLETING
            CIVIL COVER SHEET

Plaintiff must file this cover sheet with the first document filed in
the action or proceeding (except small claims cases, probate, or
family cases). Domestic and juvenile cases should be accompanied
by a completed Florida Family Law Rules of Procedure Form
12.928, Cover Sheet for Family Court Cases. Failure to file a civil
cover sheet in any civil case other than those excepted above may
result in sanctions.

I.     [NO CHANGE]

II.    [NO CHANGE]

III.   [NO CHANGE]

IV.    [NO CHANGE]

V.     [NO CHANGE]

VI.    [NO CHANGE]

VII. [NO CHANGE]

VIII. [NO CHANGE]

ATTORNEY OR PARTY SIGNATURE. Sign the civil cover sheet.
Print legibly the name of the person signing the civil cover sheet.
Attorneys must include a Florida Bar number. Insert the date the
civil cover sheet is signed. Signature is a certification that the filer
has provided accurate information on the civil cover sheet, and has
read and complied with the requirements of Florida Rule of
General Practice and Judicial Administration 2.425.




                                 - 16 -
FORM 1.999. ORDER DESIGNATING A CASE COMPLEX
This form order is for designating a case complex under rule 1.201
and directing the clerk of court to update the court’s records and to
report the case activity to the Supreme Court.

        ORDER DESIGNATING CASE A “COMPLEX CASE”
            DIRECTIONS TO THE CLERK OF COURT
      THIS CAUSE was considered on [the court’s own motion] [the
motion of a party] to designate this case a “complex case” as defined
in rule 1.201, Fla. R. Civ. P. Being fully advised in the
circumstances, the court determines that the case meets the
criteria for proceeding under the rule and designates it as a
“complex case.”

      The clerk of the court shall designate this case a “complex
case,” update the court’s records accordingly, and report such
designation and the case activity to the Supreme Court pursuant to
section 25.075, Florida Statutes, and rule 2.245(a), Fla. R. Gen.
Prac. & Jud. Admin.

DONE AND ORDERED at ………. County, Florida, on .....(date)......

                                Judge
   FLORIDA RULES OF GENERAL PRACTICE AND JUDICIAL
                  ADMINISTRATION

RULE 2.140.     AMENDING RULES OF COURT

      (a) Amendments Generally. The following procedure shall
be followed for consideration of rule amendments generally other
than those adopted under subdivisions (d), (e), (f), and (g):

          (1)-(2) [NO CHANGE]

         (3) The Florida Bar shall appoint the following
committees to consider rule proposals: Civil Procedure Rules
Committee, Criminal Procedure Rules Committee, Small Claims
Rules Committee, Traffic Court Rules Committee, Appellate Court
                               - 17 -
Rules Committee, Juvenile Court Rules Committee, Code and Rules
of Evidence Committee, Rules of General Practice and Judicial
Administration Committee, Probate Rules Committee, and Family
Law Rules Committee.

           (4) Each committee shall be composed of attorneys and
judges with extensive experience and training in the committee’s
area of concentration. Members of the Rules of General Practice and
Judicial Administration Committee shall also have previous rules
committee experience or substantial experience in the
administration of the Florida court system. The chair of each rules
committee shall appoint one of its members to the Rules of General
Practice and Judicial Administration Committee to serve as a
regular member of the Rules of General Practice and Judicial
Administration Committee to facilitate and implement routine
periodic reporting by and to the Rules of General Practice and
Judicial Administration Committee on the development and
progress of rule proposals under consideration and their potential
impact on other existing or proposed rules. The members of each
rules committee shall serve for 3-year staggered terms, except
members appointed by a rules committee chair to the Rules of
General Practice and Judicial Administration Committee who shall
serve at the pleasure of the respective rules committee chairs. The
president-elect of The Florida Bar shall appoint sitting members of
each rules committee to serve as chair(s) and vice chair(s) for each
successive year.

          (5) [NO CHANGE]

           (6) The Rules of General Practice and Judicial
Administration Committee shall serve as the central rules
coordinating committee. All committees shall provide a copy of any
proposed rules changes to the Rules of General Practice and
Judicial Administration Committee within 30 days of a committee’s
affirmative vote to recommend the proposed change to the supreme
court. The Rules of General Practice and Judicial Administration
Committee shall then refer all proposed rules changes to those
rules committees that might be affected by the proposed change.


                               - 18 -
          (7) Whenever the Rules of General Practice and Judicial
Administration Committee receives a request to coordinate the
submission of a single comprehensive report of proposed rule
amendments on behalf of multiple rules committees, the general
procedure shall be as follows:

                (A) The subcommittee chairs handling the matter
for each committee will constitute an ad hoc committee to discuss
the various committees’ recommendations and to formulate time
frames for the joint response. The chair of the ad hoc committee will
be the assigned Rules of General Practice and Judicial
Administration Committee subcommittee chair.

               (B)   [NO CHANGE]

               (C) The Rules of General Practice and Judicial
Administration Committee shall be responsible for filing the
comprehensive final report.

     (b)-(f) [NO CHANGE]

    (g) Amendments to the Rules of General Practice and
Judicial Administration.

           (1) Amendments Without Referral to Rules Committee.
Changes to the Rules of General Practice and Judicial
Administration contained in Part II, State Court Administration, of
these rules, and rules 2.310, and 2.320, contained in Part III,
Judicial Officers, generally will be considered and adopted by the
supreme court without reference to or proposal from the Rules of
General Practice and Judicial Administration Committee. The
supreme court may amend rules under this subdivision at any
time, with or without notice. If a change is made without notice, the
court shall fix a date for future consideration of the change and the
change shall be published on the websites of the supreme court and
The Florida Bar, and in The Florida Bar News. Any person may file
comments concerning the change, in accordance with the
procedures set forth in subdivision (b)(6). The court may hear oral
argument on the change. Notice of the oral argument on the

                               - 19 -
change, if scheduled, and a copy of the change shall be provided in
accordance with subdivision (d).

          (2) Other Amendments. Amendments to all other Rules
of General Practice and Judicial Administration shall be referred to
or proposed by the Rules of General Practice and Judicial
Administration Committee and adopted by the supreme court as
provided in subdivisions (a), (b), (c), (d), (e), and (f).

     (h) [NO CHANGE]

                          Committee Notes

                            [NO CHANGE]
RULE 2.215.     TRIAL COURT ADMINISTRATION

     (a)-(d) [NO CHANGE]

     (e)   Local Rules and Administrative Orders.

            (1) Local court rules as defined in rule 2.120 may be
proposed by a majority of the circuit and county judges in the
circuit. The judges shall notify the local bar within the circuit of the
proposal, after which they shall permit a representative of the local
bar, and may permit any other interested person, to be heard orally
or in writing on the proposal before submitting it to the supreme
court for approval. When a proposed local rule is submitted to the
supreme court for approval, the following procedure shall apply:

                (A)-(C) [NO CHANGE]

                 (D) The supreme court shall consider the
recommendations of the committee and may resubmit the proposals
with modifications to the committee for editorial comment only. The
supreme court may set a hearing on any proposals, or consider
them on the recommendations and comments as submitted. If a
hearing is set, notice shall be given to the chief judge of the circuit
from which the proposals originated, the executive director of The
Florida Bar, the chair of the Rules of General Practice and Judicial
Administration Committee of The Florida Bar, any local bar
                                 - 20 -
associations, and any interested persons who made comments on
the specific proposals to be considered. The supreme court shall act
on the proposals promptly after the recommendations are received
or heard.

                 (E)-(F) [NO CHANGE]

           (2)-(4) [NO CHANGE]

     (f)-(i) [NO CHANGE]

                          Committee Notes

                             [NO CHANGE]

                         Court Commentary

                             [NO CHANGE]

             Criminal Court Steering Committee Note

                             [NO CHANGE]

RULE 2.240.      DETERMINATION OF NEED FOR ADDITIONAL
                 JUDGES

     (a)   [NO CHANGE]

     (b)   Criteria.

           (1)   Trial Courts.

                 (A) Assessment of judicial need at the trial court
level is based primarily upon the application of case weights to
circuit and county court caseload statistics supplied to the Office of
the State Courts Administrator by the clerks of the circuit courts,
pursuant to rule 2.245, Florida Rules of General Practice and
Judicial Administration. Such case weights provide a quantified
measure of judicial time spent on case-related activity, translating
judicial caseloads into judicial workload by factoring in the relative
complexity by case type in the following manner:

                                 - 21 -
                       (i)-(ii) [NO CHANGE]

                 (B)-(C)     [NO CHANGE]

           (2)   District Courts of Appeal.

                 (A) The criteria for determining the need to certify
the need for increasing or decreasing the number of judges on a
district court of appeal shall include the following factors:

                       (i)   [NO CHANGE]

                      (ii) efficiency factors to be considered
include: a court’s ability to stay current with its caseload, as
indicated by measurements such as trend in clearance rate; trends
in a court’s percentage of cases disposed within the time standards
set forth in the Rules of General Practice and Judicial
Administration and explanation/justification for cases not resolved
within the time standards; and a court’s utilization of resources,
case management techniques and technologies to maximize the
efficient adjudication of cases, research of legal issues, and
preparation and distribution of decisions.

                       (iii)-(iv) [NO CHANGE]

                 (B)   [NO CHANGE]

     (c)   [NO CHANGE]

      (d) Certification Process. The process by which certification
of the need to increase or decrease the number of judges shall
include:

           (1)-(4)     [NO CHANGE]

            (5) The supreme court, in conjunction with the
certification process under this rule, shall also consider the
necessity for increasing, decreasing, or redefining appellate districts
and judicial circuits as required by article V, section 9, of the
Florida Constitution and as set forth in Florida Rule of General
Practice and Judicial Administration 2.241.
                                 - 22 -
                         Court Commentary

     1983 Adoption.        [NO CHANGE]
     2004 Amendment. [NO CHANGE]
     2006 Amendment. [NO CHANGE]
      2013 Amendment. Subdivision (d)(5) was added to ensure the
certification process under rule 2.240(d) is conducted in
conjunction with the related process for determinations regarding
increases, decreases, or redefinition of appellate districts and
judicial circuits under Florida Rule of General Practice and Judicial
Administration 2.241.
RULE 2.241.      DETERMINATION OF THE NECESSITY TO
                 INCREASE, DECREASE, OR REDEFINE JUDICIAL
                 CIRCUITS AND APPELLATE DISTRICTS

     (a)   [NO CHANGE]

     (b) Certification Process. A certification process shall be
completed in conjunction with the supreme court’s annual
determination regarding the need for judges under Florida Rule of
General Practice and Judicial Administration 2.240(d) and in
accordance with the following:

           (1)-(8)     [NO CHANGE]

      (c) Criteria for Judicial Circuits. The following criteria
shall be considered when determining the necessity for increasing,
decreasing, or redefining judicial circuits as required by article V,
section 9, of the Florida Constitution:

           (1)   [NO CHANGE]

           (2) Efficiency. Factors to be considered for this criterion
are the extent to which each court:

                 (A)   [NO CHANGE]


                                - 23 -
                 (B) adjudicates a high percentage of its cases
within the time standards set forth in the Rules of General Practice
and Judicial Administration and has adequate procedures to
ensure efficient, timely disposition of its cases; and

                 (C)   [NO CHANGE]

           (3)-(5)     [NO CHANGE]

           (6) Additional criteria. Such other factors as are
regularly considered when making a determination with respect to
the need for additional judges under Florida Rule of General
Practice and Judicial Administration 2.240(b)(1) and (c).

     (d) Criteria for District Courts. The following criteria shall
be considered when determining the necessity for increasing,
decreasing, or redefine/ng appellate districts as required by article
V, section 9, of the Florida Constitution:

           (1)   [NO CHANGE]

           (2) Efficiency. Factors to be considered for this criterion
are the extent to which each court:

                 (A)   [NO CHANGE]

                 (B) adjudicates a high percentage of its cases
within the time standards set forth in the Rules of General Practice
and Judicial Administration and has adequate procedures to
ensure efficient, timely disposition of its cases; and

                 (C)   [NO CHANGE]

           (3)-(5) [NO CHANGE]

     (e)   [NO CHANGE]

                         Committee Notes

                           [NO CHANGE]


                                 - 24 -
                           Court Commentary

                             [NO CHANGE]
RULE 2.420.          PUBLIC ACCESS TO AND PROTECTION OF
                     JUDICIAL BRANCH RECORDS

     (a)-(j)         [NO CHANGE]

     (k) Procedure for Service on Victims and Affected Non-
parties and When Addresses Are Confidential.

               (1)   [NO CHANGE]

          (2) Except as set forth in subdivision (k)(1), when
serving any notice or motion described in this rule on any affected
non-party whose name or address is not confidential, the filer or
movant shall use reasonable efforts to locate the affected non-party
and may serve such affected non-party by any method set forth in
Florida Rule of General Practice and Judicial Administration 2.516.

            (3) Except as set forth in subdivision (k)(1), when
serving any notice or motion described in this rule and the name or
address of any party or affected non-party is confidential, the filer
or movant must state prominently in the caption of the notice or
motion “Confidential Party or Confidential Affected Non-Party —
Court Service Requested.” When a notice or motion so designated is
filed, the court shall be responsible for providing a copy of the
notice or motion to the party or affected non-party, by any method
permitted in Florida Rule of General Practice and Judicial
Administration 2.516, in such a way as to not reveal the
confidential information.

     (l)-(m)         [NO CHANGE]

                            Committee Note

                             [NO CHANGE]



                                   - 25 -
                        APPENDIX TO RULE 2.420

                                      IN THE .....(NAME OF
                                      COURT).....,
                                      FLORIDA
                                      CASE NO.: ..........

Plaintiff/Petitioner,

v.


Defendant/Respondent.
                                      /

            NOTICE OF CONFIDENTIAL INFORMATION
                    WITHIN COURT FILING

    Pursuant to Florida Rule of General Practice and Judicial
Administration 2.420(d)(2), I hereby certify:

     ( )(1) I am filing herewith a document containing confidential
information as described in Rule 2.420(d)(1)(B) and that:

     (a) The title/type of document is                  , and:

     (b)( ) the entire document is confidential, or

     ( ) the confidential information within the document is
precisely located at :                                 .

OR

      ( )(2) A document was previously filed in this case that
contains confidential information as described in Rule
2.420(d)(1)(B), but a Notice of Confidential Information within Court
Filing was not filed with the document and the confidential
information was not maintained as confidential by the clerk of the
court. I hereby notify the clerk that this confidential information is
located as follows:

                                - 26 -
     (a) Title/type of document:                          ;
     (b) Date of filing (if known):                          ;
     (c) Date of document:                                       ;
     (d) Docket entry number:                                      ;
     (e) ( ) Entire document is confidential, or
     ( ) Precise location of confidential information in document:
                 .

                                      Filer’s Signature

                     CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was furnished by
(e-mail) (delivery) (mail) (fax) on: (All parties and Affected Non-
Parties. Note: If the name or address of a Party or Affected Non-
Party is confidential DO NOT include such information in this
Certificate of Service. Instead, serve the State Attorney or request
Court Service. See Rule 2.420(k))                 , on        , 20 .



                                Name ..........
                                Address ..........
                                Phone ..........
                                Florida Bar No. (if applicable) ..........
                                E-mail address ..........

Note: The clerk of court shall review filings identified as containing
confidential information to determine whether the information is
facially subject to confidentiality under subdivision (d)(1)(B). The
clerk shall notify the filer in writing within 5 days if the clerk
determines that the information is NOT subject to confidentiality,
and the records shall not be held as confidential for more than 10
days, unless a motion is filed pursuant to subdivision (d)(3) of the
Rule. Fla. R. Gen. Prac. & Jud. Admin. 2.420(d)(2).




                                - 27 -
RULE 2.451.     USE OF ELECTRONIC DEVICES

     (a)-(c) [NO CHANGE]

                             Committee Note

     2013 Adoption. Subdivision (c), Use of Electronic Devices by
Others, parallels Florida Rule of General Practice and Judicial
Administration 2.450(a) regarding the use of electronic devices by
the media.
RULE 2.514.     COMPUTING AND EXTENDING TIME

      (a) Computing Time. The following rules apply in
computing time periods specified in any rule of procedure, local
rule, court order, or statute that does not specify a method of
computing time.

           (1) Period Stated in Days or a Longer Unit. When the
period is stated in days or a longer unit of time:

                (A)-(B) [NO CHANGE]

                 (C) include the last day of the period, but if the
last day is a Saturday, Sunday, or legal holiday, or falls within any
period of time extended through an order of the chief justice under
Florida Rule of General Practice and Judicial Administration
2.205(a)(2)(B)(iv), the period continues to run until the end of the
next day that is not a Saturday, Sunday, or legal holiday and does
not fall within any period of time extended through an order of the
chief justice.

          (2)   Period Stated in Hours. When the period is stated in
hours

                (A)-(B) [NO CHANGE]

               (C) if the period would end on a Saturday,
Sunday, or legal holiday, or during any period of time extended
through an order of the chief justice under Florida Rule of General
Practice and Judicial Administration 2.205(a)(2)(B)(iv), the period
                                - 28 -
continues to run until the same time on the next day that is not a
Saturday, Sunday, or legal holiday and does not fall within any
period of time extended through an order of the chief justice.

           (3)-(6) [NO CHANGE]

     (b)   [NO CHANGE]

RULE 2.545.      CASE MANAGEMENT

     (a)-(c)     [NO CHANGE]

     (d)   Related Cases.

           (1)-(3)   [NO CHANGE]

            (4) The notice of related cases shall be filed with the
initial pleading by the filing attorney or self-represented petitioner.
The notice shall be filed in each of the related cases that are
currently open and pending with the court and served on all other
parties in each of the related cases, and as may be directed by the
chief judge or designee. Parties may file joint notices. A notice of
related cases filed pursuant to this rule is not an appearance. If any
related case is confidential and exempt from public access by law,
then a Notice of Confidential Information Within Court Filing as
required by Florida Rule of General Practice and Judicial
Administration 2.420 shall accompany the notice. Parties shall file
supplemental notices as related cases become known or reasonably
ascertainable.

           (5)-(6)   [NO CHANGE]

     (e)   [NO CHANGE]

                         Committee Notes

                            [NO CHANGE]




                                 - 29 -
                     JUDICIAL BRANCH
               RECORDS RETENTION SCHEDULE
               FOR ADMINISTRATIVE RECORDS

                    GENERAL APPLICATION

     This record retention schedule does not impose a duty to
create records contained in the schedule. The purpose of the
schedule is to authorize destruction of records after the
retention period has elapsed. The records custodian may retain
records longer than required by the schedule. This schedule
authorizes destruction of records unless otherwise provided by
court rule.

     The retention period should be calculated from the time
that the record is completed. For purposes of calculating the
retention period, fiscal records should be considered completed
at the end of a fiscal year. All retention periods are subject to
the caveat “provided that applicable audits have been
released.”

      The records custodian of the judicial branch entity that
creates a record creates the “record copy” and is responsible
for its retention in accordance with this schedule. The records
custodian of the judicial branch entity that properly receives a
record from outside the judicial branch has the “record copy”
and is responsible for its retention in accordance with this
schedule. Duplicates are only required to be retained until
obsolete, superseded or administrative value is lost.

     “Record Series” means a group of related documents
arranged under a single filing arrangement or kept together as
a unit because they consist of the same form, relate to the
same subject, result from the same activity, or have certain
common characteristics.

ACQUISITION RECORDS: LIBRARY [NO CHANGE]

ADMINISTRATIVE CONVENIENCE RECORDS [NO CHANGE]

                              - 30 -
ADMINISTRATIVE RECORDS: PUBLIC OFFICIALS/COURT

ADMINISTRATORS [NO CHANGE]

ADMINISTRATIVE SUPPORT RECORDS [NO CHANGE]

ADVERTISEMENTS: LEGAL [NO CHANGE]

AFFIRMATIVE ACTION RECORDS [NO CHANGE]

APPLICATIONS: GUARDIAN AD LITEM, MEDIATION, OTHERS
[NO CHANGE]

APPLICATIONS: LIBRARY CARDS [NO CHANGE]

APPRAISALS: LAND PURCHASES (NOT PURCHASED)
[NO CHANGE]

APPRAISALS: LAND PURCHASES (PURCHASED) [NO CHANGE]

ARCHITECTURAL PLANS/SPECIFICATIONS: PRELIMINARY
DRAWINGS [NO CHANGE]

ATTENDANCE AND LEAVE RECORDS [NO CHANGE]

AUDITS: INDEPENDENT [NO CHANGE]

AUDITS: INTERNAL [NO CHANGE]

AUDITS: STATE/FEDERAL [NO CHANGE]

AUDITS: SUPPORTING DOCUMENTS [NO CHANGE]

BACKGROUND/SECURITY CHECKS [NO CHANGE]

BANK ACCOUNT AUTHORIZATION RECORDS [NO CHANGE]

BAR APPLICANTS: ADMITTED [NO CHANGE]
                        - 31 -
BAR APPLICANTS: NOT ADMITTED (WITH NO
RECOMMENDATION) [NO CHANGE]

BAR APPLICANTS: NOT ADMITTED (WITH UNFAVORABLE
RECOMMENDATION) [NO CHANGE]

BAR EXAMINATION/ANSWERS [NO CHANGE]

BAR EXAMINATION/FLORIDA PREPARED PORTION
[NO CHANGE]

BID RECORDS: CAPITAL IMPROVEMENT SUCCESSFUL BIDS
[NO CHANGE]

BID RECORDS: CAPITAL IMPROVEMENT UNSUCCESSFUL BIDS
[NO CHANGE]

BID RECORDS: NON-CAPITAL IMPROVEMENT [NO CHANGE]

BIOGRAPHICAL FILES [NO CHANGE]

BUDGET RECORDS: APPROVED ANNUAL BUDGET [NO CHANGE]

BUDGET RECORDS: SUPPORTING DOCUMENTS [NO CHANGE]

BUILDING PLANS [NO CHANGE]

CALENDARS [NO CHANGE]

CASE RELATED RECORDS NOT IN THE CUSTODY OF THE
CLERK AND/OR NOT IN CASE FILE
This record series includes records that are related to a trial court
records as defined in Rule 2.420, Florida Rules of General Practice
and Judicial Administration, because they are not filed with the
clerk of court and are not included in the court file. These records
include, but are not limited to, drug court evaluation and progress
reports, mediation reports, deferred prosecution and diversion
records, and arbitration reports. Case-related trial court
                                - 32 -
documents may be destroyed or disposed of after a judgment has
become final in record accordance with the following schedule:
RETENTION:

    (A)-(H) [NO CHANGE]

CERTIFICATION FORWARD DOCUMENTS [NO CHANGE]

CHILD SUPPORT/ALIMONY DISBURSEMENT RECORDS: DETAIL
[NO CHANGE]

CHILD SUPPORT/ALIMONY DISBURSEMENT RECORDS:
SUMMARY [NO CHANGE]

CHILD SUPPORT/ALIMONY RECEIPT/REVENUE RECORDS:
DETAIL [NO CHANGE]

CHILD SUPPORT/ALIMONY RECEIPT/REVENUE RECORDS:
SUMMARY [NO CHANGE]

COMPLAINTS: CITIZENS/CONSUMERS/EMPLOYEES
[NO CHANGE]

CONTINUING EDUCATION RECORDS [NO CHANGE]

CONTRACTS/LEASES/AGREEMENTS: CAPITAL
IMPROVEMENT/REAL PROPERTY [NO CHANGE]

CONTRACTS/LEASES/AGREEMENTS: NON-CAPITAL
IMPROVEMENT [NO CHANGE]

CORRESPONDENCE & MEMORANDA: ADMINISTRATIVE [NO
CHANGE]

CORRESPONDENCE & MEMORANDA: PROGRAM AND POLICY
DEVELOPMENT [NO CHANGE]

COURT REGISTRY [NO CHANGE]


                             - 33 -
COURT REPORTS [NO CHANGE]

DEEDS: PROPERTY [NO CHANGE]

DELAYED BIRTH (APPLICATION/CERTIFICATE/AFFIDAVITS,
ETC.) [NO CHANGE]

DIRECTIVES/POLICIES/PROCEDURES [NO CHANGE]

DISASTER PREPAREDNESS DRILLS [NO CHANGE]

DISASTER PREPAREDNESS PLANS [NO CHANGE]

DISBURSEMENT RECORDS: DETAIL [NO CHANGE]

DISBURSEMENT RECORDS: SUMMARY [NO CHANGE]

DISCIPLINARY CASE FILES [NO CHANGE]

DRAFTS AND WORKING PAPERS [NO CHANGE]

DRUG TEST RECORDS [NO CHANGE]

ELECTRONIC FUNDS TRANSFER RECORDS [NO CHANGE]

ELECTRONIC RECORDS SOFTWARE [NO CHANGE]

EMPLOYEE PRE-COUNSELING RECORDS [NO CHANGE]

EMPLOYMENT EXAMINATION RECORDS [NO CHANGE]

ENCUMBRANCE RECORDS [NO CHANGE]

ENDOWMENTS, BEQUESTS AND TRUST FUND RECORDS
[NO CHANGE]

ENVIRONMENTAL REGULATION RECORDS [NO CHANGE]


                        - 34 -
EQUAL EMPLOYMENT OPPORTUNITY COMPLIANCE RECORDS
[NO CHANGE]

EQUIPMENT/VEHICLE MAINTENANCE RECORDS [NO CHANGE]

EQUIPMENT/VEHICLE USAGE RECORDS [NO CHANGE]

EXPENDITURE PLANS: CAPITAL [NO CHANGE]

FACILITY RESERVATION/RENTAL RECORDS [NO CHANGE]

FEASIBILITY STUDY RECORDS [NO CHANGE]

FEDERAL AND STATE TAX FORMS/REPORTS [NO CHANGE]

GENERAL LEDGERS: ANNUAL SUMMARY [NO CHANGE]

GRAND JURY NOTES [NO CHANGE]

GRAND JURY RECORDS [NO CHANGE]

GRANT FILES [NO CHANGE]

GRIEVANCE FILES (EMPLOYMENT) [NO CHANGE]

HEALTH RECORDS: BLOOD BORNE PATHOGEN/ASBESTOS/
EXPOSURE [NO CHANGE]

INCIDENT REPORTS [NO CHANGE]

INFORMATION REQUEST RECORDS [NO CHANGE]

INSPECTION RECORDS: FIRE/SECURITY/SAFETY
[NO CHANGE]

INSPECTION REPORTS: FIRE EXTINGUISHER (ANNUAL)
[NO CHANGE]


                          - 35 -
INSURANCE RECORDS [NO CHANGE]

INVENTORY RECORDS: PHYSICAL [NO CHANGE]

JQC — JUDICIAL FINANCIAL DISCLOSURE FORMS
[NO CHANGE]

JQC — JUDICIAL COMPLAINTS [NO CHANGE]

JUROR NOTES [NO CHANGE]

JURY RECORDS [NO CHANGE]

KEY AND BADGE ISSUANCE RECORDS [NO CHANGE]

LAW OFFICE MANAGEMENT ASSISTANCE SERVICE RECORDS
[NO CHANGE]

LEAVE TRANSACTION REPORTS [NO CHANGE]

LEGISLATION RECORDS [NO CHANGE]

LIBRARY CIRCULATION RECORDS [NO CHANGE]

LITIGATION CASE FILES [NO CHANGE]

MAIL: UNDELIVERABLE FIRST CLASS [NO CHANGE]

MAILING LISTS [NO CHANGE]

MANAGEMENT SURVEYS/STUDIES: INTERNAL [NO CHANGE]

MATERIALS SAFETY RECORDS [NO CHANGE]

MEMORANDA — LEGAL: COURT’S DECISION-MAKING
[NO CHANGE]

MINUTES: OFFICIAL MEETINGS [NO CHANGE]
                            - 36 -
MINUTES: OFFICIAL MEETINGS (AUDIO/VISUAL RECORDINGS)
[NO CHANGE]

MINUTES: OFFICIAL MEETINGS (SUPPORTING DOCUMENTS)
[NO CHANGE]

MINUTES: OTHER MEETINGS [NO CHANGE]

MONTHLY DISTRIBUTION OF FINES [NO CHANGE]

NEWS RELEASES [NO CHANGE]

OPERATIONAL AND STATISTICAL REPORT RECORDS: OFFICE
[NO CHANGE]

OPINIONS: ETHICS [NO CHANGE]

OPINIONS: ETHICS (SUPPORTING DOCUMENTS) [NO CHANGE]

OPINIONS: LEGAL (ATTORNEY) [NO CHANGE]

OPINIONS: LEGAL (SUPPORTING DOCUMENTS) [NO CHANGE]

ORDERS: ADMINISTRATIVE
This record series consists of administrative orders as defined in
Rule of General Practice and Judicial Administration 2.020(c).
RETENTION: Permanent.

ORGANIZATION CHARTS [NO CHANGE]

OTHERWISE UNCATEGORIZED RECORDS [NO CHANGE]

PARKING DECAL/PERMIT RECORDS [NO CHANGE]

PAYROLL RECORDS [NO CHANGE]

PAYROLL RECORDS: REGISTERS (POSTED) [NO CHANGE]


                                - 37 -
PERSONNEL RECORDS [NO CHANGE]

PERSONNEL RECORDS: LOCATOR [NO CHANGE]

PERSONNEL RECORDS: OPS/TEMPORARY EMPLOYMENT
[NO CHANGE]

PETTY CASH DOCUMENTATION RECORDS [NO CHANGE]

POSITION DESCRIPTION RECORDS [NO CHANGE]

POSTAGE RECORDS [NO CHANGE]

PRE-PUBLICATIONS AND MEDIA ITEM RECORDS [NO CHANGE]

PROCLAMATIONS/RESOLUTIONS [NO CHANGE]

PROCLAMATIONS/RESOLUTIONS: SUPPORTING DOCUMENTS
[NO CHANGE]

PROGRAM/SUBJECT/REFERENCE FILES [NO CHANGE]

PROJECT FILES: CAPITAL IMPROVEMENT [NO CHANGE]

PROJECT FILES: FEDERAL [NO CHANGE]

PROJECT FILES: NON-CAPITAL IMPROVEMENT [NO CHANGE]

PROPERTY TRANSFER FORMS [NO CHANGE]

PUBLIC INFORMATION CASE FILES [NO CHANGE]

PUBLIC PROGRAM/EVENT RECORDS: CONTRACTED
[NO CHANGE]

PUBLIC PROGRAM/EVENT RECORDS: NON-CONTRACTED
[NO CHANGE]

PURCHASING RECORDS [NO CHANGE]
                        - 38 -
RECEIPT/REVENUE RECORDS: [NO CHANGE]

RECEIPT/REVENUE RECORDS: SUMMARY [NO CHANGE]

RECEIPTS: REGISTERED AND CERTIFIED MAIL [NO CHANGE]

RECRUITMENT & SELECTION PACKAGES [NO CHANGE]

SALARY COMPARISON REPORTS [NO CHANGE]

SALARY SCHEDULES [NO CHANGE]

SEARCH COMMITTEE RECORDS [NO CHANGE]

SEARCH WARRANTS SERVED: NO ARREST/NO CASE FILED
[NO CHANGE]

SOCIAL SECURITY CONTROLLED SUMMARY RECORDS
[NO CHANGE]

STATE AUTOMATED MANAGEMENT ACCOUNTING SYSTEM
(SAMAS) REPORTS [NO CHANGE]

STATE AWARDS AND RECOGNITION FILES [NO CHANGE]

SUPPLY RECORDS [NO CHANGE]

SURVEILLANCE VIDEO TAPES [NO CHANGE]

TELEPHONE CALL RECORDS: LONG DISTANCE [NO CHANGE]

TRAINING MATERIAL RECORDS [NO CHANGE]

TRAINING RECORDS: EMPLOYEE [NO CHANGE]

TRANSITORY MESSAGES [NO CHANGE]

TRAVEL RECORDS [NO CHANGE]
                        - 39 -
UNCLAIMED PROPERTY RECORDS [NO CHANGE]

UNEMPLOYMENT COMPENSATION RECORDS [NO CHANGE]

VEHICLE ACCIDENT REPORTS [NO CHANGE]

VEHICLE RECORDS [NO CHANGE]

VENDOR FILES [NO CHANGE]

VISITOR LOGS [NO CHANGE]

WIRE AND ORAL COMMUNICATIONS: APPLICATIONS, ORDERS
AND AUDIO RECORDINGS [NO CHANGE]

WITNESS SUBPOENAS/LISTS [NO CHANGE]

WORK ORDERS [NO CHANGE]

WORK SCHEDULES [NO CHANGE]

WORKERS’ COMPENSATION RECORDS [NO CHANGE]

          FLORIDA RULES OF CRIMINAL PROCEDURE

RULE 3.040. COMPUTATION OF TIME
     Computation of time shall be governed by Florida Rule of
General Practice and Judicial Administration 2.514, except for the
periods of time of less than 7 days contained in rules 3.130,
3.132(a) and (c), and 3.133(a).

                        Committee Notes

                          [NO CHANGE]

                       Court Commentary

                          [NO CHANGE]

                               - 40 -
RULE 3.191.    SPEEDY TRIAL

     (a)-(h) [NO CHANGE]

     (i)  When Time May Be Extended. The periods of time
established by this rule may be extended, provided the period of
time sought to be extended has not expired at the time the
extension was procured. An extension may be procured by:

           (1)-(4) [NO CHANGE]

           (5) administrative order issued by the chief justice,
under Florida Rule of General Practice and Judicial Administration
2.205(a)(2)(B)(iv), suspending the speedy trial procedures as stated
therein.

     (j)-(p) [NO CHANGE]

                         Committee Notes

                           [NO CHANGE]

RULE 3.211.    COMPETENCE TO PROCEED: SCOPE OF
               EXAMINATION AND REPORT

     (a)-(b) [NO CHANGE]

    (c) Written Findings of Experts. Any written report
submitted by the experts shall:

           (1)-(4) [NO CHANGE]

The procedure for determinations of the confidential status of
reports is governed by Rule of General Practice and Judicial
Administration 2.420.

     (d)   [NO CHANGE]

                                 - 41 -
                         Committee Notes

                            [NO CHANGE]

RULE 3.218.     COMMITMENT OF A DEFENDANT FOUND NOT
                GUILTY BY REASON OF INSANITY

       (a) Commitment; 6-Month Report. The Department of
Children and Families shall admit to an appropriate facility a
defendant found not guilty by reason of insanity under rule 3.217
and found to meet the criteria for commitment for hospitalization
and treatment and may retain and treat the defendant. No later
than 6 months from the date of admission, the administrator of the
facility shall file with the court a report, and provide copies to all
parties, which shall address the issues of further commitment of
the defendant. If at any time during the 6-month period, or during
any period of extended hospitalization that may be ordered under
this rule, the administrator of the facility shall determine that the
defendant no longer meets the criteria for commitment, the
administrator shall notify the court by such a report and provide
copies to all parties. The procedure for determinations of the
confidential status of reports is governed by Rule of General
Practice and Judicial Administration 2.420.

     (b)-(c) [NO CHANGE]

                         Committee Notes

                            [NO CHANGE]

RULE 3.219.     CONDITIONAL RELEASE

     (a) Release Plan. The committing court may order a
conditional release of any defendant who has been committed
according to a finding of incompetency to proceed or an
adjudication of not guilty by reason of insanity based on an
approved plan for providing appropriate outpatient care and

                                - 42 -
treatment. When the administrator shall determine outpatient
treatment of the defendant to be appropriate, the administrator may
file with the court, and provide copies to all parties, a written plan
for outpatient treatment, including recommendations from qualified
professionals. The plan may be submitted by the defendant. The
plan shall include:

           (1)-(3) [NO CHANGE]

In its order of conditional release, the court shall specify the
conditions of release based on the release plan and shall direct the
appropriate agencies or persons to submit periodic reports to the
court regarding the defendant’s compliance with the conditions of
the release, and progress in treatment, and provide copies to all
parties. The procedure for determinations of the confidential status
of reports is governed by Rule of General Practice and Judicial
Administration 2.420.

     (b)-(c) [NO CHANGE]

                         Committee Notes

                           [NO CHANGE]

RULE 3.220.     DISCOVERY

     (a)-(m) [NO CHANGE]

     (n)   Sanctions.

           (1)-(2) [NO CHANGE]

           (3) Every request for discovery or response or objection,
including a notice of deposition made by a party represented by an
attorney, shall be signed by at least 1 attorney of record, as defined
by Florida Rule of General Practice and Judicial Administration
2.505, in the attorney’s individual name, whose address shall be
stated. A party who is not represented by an attorney shall sign the
request, response, or objection and list his or her address. The
                                 - 43 -
signature of the attorney constitutes a certification that the
document complies with Florida Rule of General Practice and
Judicial Administration 2.515. The signature of the attorney or
party constitutes a certification that the signer has read the
request, response, or objection and that to the best of the signer’s
knowledge, information, or belief formed after a reasonable inquiry
it is:

                (A)-(C) [NO CHANGE]

     (o) [NO CHANGE]

                          Committee Notes

                            [NO CHANGE]

                         Court Commentary

                            [NO CHANGE]

RULE 3.390.     JURY INSTRUCTIONS

      (a) Subject of Instructions. The Florida Standard Jury
Instructions in Criminal Cases appearing on The Florida Bar’s
website may be used, as provided in Florida Rule of General
Practice and Judicial Administration 2.570, by the presiding judge
in instructing the jury in a criminal case. The presiding judge shall
instruct the jury only on the law of the case before or after the
argument of counsel and may provide appropriate instructions
during the trial. If the instructions are given prior to final argument,
the presiding judge shall give the jury final procedural instructions
after final arguments are concluded and prior to deliberations.
Except in capital cases, the judge shall not instruct the jury on the
sentence that may be imposed for the offense for which the accused
is on trial.

     (b)-(e) [NO CHANGE]


                                 - 44 -
                         Committee Notes

                           [NO CHANGE]

RULE 3.851.     COLLATERAL RELIEF AFTER DEATH SENTENCE
                HAS BEEN IMPOSED AND AFFIRMED ON DIRECT
                APPEAL

     (a)-(b) [NO CHANGE]

     (c)   Preliminary Procedures.

           (1) Judicial Assignment and Responsibilities. Within 30
days of the issuance of mandate affirming a judgment and sentence
of death on direct appeal, the chief judge shall assign the case to a
judge qualified under the Rules of General Practice and Judicial
Administration to conduct capital proceedings. The assigned judge
is responsible for case management to ensure compliance with
statutes, rules, and administrative orders that impose processing
steps, time deadlines, and reporting requirements for capital
postconviction litigation. From the time of assignment, the judge
must issue case management orders for every step of the capital
postconviction process, including at the conclusion of all hearings
and conferences.

           (2)-(5) [NO CHANGE]

     (d)-(g) [NO CHANGE]

     (h)   After Death Warrant Signed.

           (1) Judicial Assignment. The chief judge of the circuit
shall assign the case to a judge qualified under the Rules of General
Practice and Judicial Administration to conduct capital cases as
soon as notification of the death warrant is received.

           (2)-(9) [NO CHANGE]
                                 - 45 -
     (i)-(j) [NO CHANGE]

                        Court Commentary

                            [NO CHANGE]

                    FLORIDA PROBATE RULES

RULE 5.030.     ATTORNEYS

     (a)-(c) [NO CHANGE]

                           Committee Notes

      The appearance of an attorney in an estate is a general
appearance unless (i) specifically limited at the time of such
appearance or (ii) the court orders otherwise. This rule does not
affect the right of a party to employ additional attorneys who, if
members of The Florida Bar, may appear at any time.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.041 Service of pleadings and documents

     Fla. Prob. R. 5.110(b), (c) Resident agent.

     Fla. R. Gen. Prac. & Jud. Admin. 2.505 Attorneys.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

     Fla. R. App. P. 9.440 Attorneys.
                                - 46 -
RULE 5.040.     NOTICE
     (a)-(e) [NO CHANGE]

                         Committee Notes

      Formal notice is the method of service used in probate
proceedings and the method of service of process for obtaining in
rem jurisdiction over the person’s interest in the estate property.
The court does not acquire personal jurisdiction over a person by
service of formal notice. “The manner provided for service of formal
notice” is as provided in rule 5.040(a)(3).

      Informal notice is the method of service of notice given to
interested persons entitled to notice when formal notice is not given
or required.

     Reference in this rule to the terms “mail” or “mailing” refers to
use of the United States Postal Service.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.030 Attorneys.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.



                                 - 47 -
     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.560 Petition for appointment of guardian of an
incapacitated person.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. Prob. R. 5.681 Restoration of rights of person with
developmental disability.

     Fla. R. Gen. Prac. & Jud. Admin. 2.505 Attorneys.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

     Fla. R. Civ. P. 1.070 Process.

     Fla. R. Civ. P. Form 1.902 Summons.

RULE 5.041.     SERVICE OF PLEADINGS AND DOCUMENTS

      Unless the court orders otherwise, every petition or motion for
an order determining rights of an interested person, and every other
pleading or document filed in the particular proceeding which is the
subject matter of such petition or motion, except applications for
witness subpoenas, shall be served on interested persons as set
forth in Florida Rule of General Practice and Judicial
Administration 2.516 unless these rules, the Florida Probate Code,
or the Florida Guardianship Law provides otherwise. No service
need be made on interested persons against whom a default has
been entered, or against whom the matter may otherwise proceed ex
parte, unless a new or additional right or demand is asserted. For
purposes of this rule an interested person shall be deemed a party
under rule 2.516.

                                - 48 -
      If the interested person is a minor whose disabilities of nonage
are not removed, and who is not represented by an attorney, then
service shall be on the persons designated to accept service of
process on a minor under chapter 48, Florida Statutes.

                           Committee Notes

     Derived from Florida Rule of Civil Procedure 1.080. Regulates
the service of pleadings and documents in proceedings on petitions
or motions for determination of rights. It is not applicable to every
pleading and document served or filed in the administration of a
guardianship or decedent’s estate.

     Rule History

     1984 Revision- 2010 Revision: [NO CHANGE]

     2012 Revision: Portions of subdivision (b) and all of
subdivisions (d), (e), (f), and (g) deleted in response to creation of
Rule 2.516 of the Rules of General Practice and Judicial
Administration. Committee notes revised.

     2016 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.030 Attorneys.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.042 Time.
                                  - 49 -
     Fla. Prob. R. 5.150(c) Order requiring accounting.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.240(a) Notice of administration.

     Fla. Prob. R. 5.340(d) Inventory.

     Fla. Prob. R. 5.550 Petition to determine incapacity.

     Fla. Prob. R. 5.560 Petition for appointment of guardian of an
incapacitated person.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. Prob. R. 5.681 Restoration of rights of person with
developmental disability.

     Fla. R. Civ. P. 1.080 Service of pleadings and documents.

     Fla. R. Gen. Prac. & Jud. Admin. 2.505 Attorneys.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.042.     TIME

      (a) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration 2.514.

     (b)-(c) [NO CHANGE]

      (d) Additional Time after Service by Mail or E-mail.
Florida Rule of General Practice and Judicial Administration
2.514(b) shall apply to the computation of time following service,
except for documents served by formal notice or in the manner
provided for service of formal notice.

                         Committee Notes

                                - 50 -
     This rule is derived from Florida Rule of Civil Procedure 1.090.

     Rule History

     1984 Revision-2012 Revision: [NO CHANGE]

     2016 Revision: Subdivision (d) revised to clarify that Florida
Rule of General Practice and Judicial Administration 2.514(b) does
not apply if a document is served by formal notice or in the manner
provided for service of formal notice. Committee notes revised.

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040(a)(1) Notice.

     Fla. Prob. R. 5.150 Order requiring accounting.

     Fla. Prob. R. 5.240 Notice of administration.

     Fla. Prob. R. 5.241 Notice to creditors.

     Fla. Prob. R. 5.340(a)–(b) Inventory.

     Fla. Prob. R. 5.345 Accountings other than personal
representatives’ final accountings.

     Fla. Prob. R. 5.395 Notice of federal estate tax return.

     Fla. Prob. R. 5.400 Distribution and discharge.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. Prob. R. 5.681 Restoration of rights of person with
developmental disability.

     Fla. Prob. R. 5.700 Objection to guardianship reports.

                                - 51 -
     Fla. R. Civ. P. 1.090 Time.

     Fla. R. Gen. Prac. & Jud. Admin. 2.514 Computing and
extending time.

RULE 5.043.     DEPOSIT OF WILLS AND CODICILS
      Notwithstanding any rule to the contrary, and unless the court
orders otherwise, any original executed will or codicil, including but
not limited to an electronic will, deposited with the court must be
retained by the clerk in its original form and must not be destroyed
or disposed of by the clerk for 20 years after submission regardless
of whether the will or codicil has been permanently recorded as
defined by Florida Rule of General Practice and Judicial
Administration 2.430.

                         Committee Notes

      2012 Adoption. Florida Rule of General Practice and Judicial
Administration 2.525 requires that all documents be filed with the
court electronically. Although the Florida Statutes direct the deposit
of a will, rather than the filing of the will, the committee believes
that original wills and codicils should be retained in their original
form longer than other documents filed with the court due to the
unique evidentiary aspects of the actual document. These unique
aspects could be lost forever if the original document were
converted to electronic form and the original destroyed.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

                                - 52 -
     Fla. R. Gen. Prac. & Jud. Admin. 2.430 Retention of court
records.

     Fla. R. Gen. Prac. & Jud. Admin. 2.525 Electronic filing.

RULE 5.060.    REQUEST FOR NOTICES AND COPIES OF
               PLEADINGS
     (a)-(b) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.340 Inventory.

     Fla. Prob. R. 5.341 Estate information.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.080.    DISCOVERY, SUBPOENA, AND TAKING
TESTIMONY

     (a)-(c) [NO CHANGE]

                         Committee Notes


                               - 53 -
      Subdivision (b) is not intended to result in the assessment of
costs, including attorney’s fees, in every instance in which discovery
is sought. Subdivision (c) is not intended to overrule the holdings in
In re Estate of Shaw, 340 So. 2d 491 (Fla. 3d DCA 1976), and In re
Estate of Posner, 492 So. 2d 1093 (Fla. 3d DCA 1986).

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. R. Gen. Prac. & Jud. Admin. 2.535 Court reporting.

RULE 5.120.     ADMINISTRATOR AD LITEM AND GUARDIAN AD
                LITEM
     (a)-(g) [NO CHANGE]

                         Committee Notes

     Rule History

     1977 Revision- 2012 Revision: [NO CHANGE]

     2014 Revision: Amends subdivision (b)(1) to conform to Florida
Rule of General Practice and Judicial Administration 2.425.
Committee notes revised.

     2020 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]
                                - 54 -
     Rule References

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.200.     PETITION FOR ADMINISTRATION
      The petition for administration shall be verified by the
petitioner and shall contain:

     (a)-(k) [NO CHANGE]

                          Committee Notes

     Rule History

     1977 Revision-2012 Revision: [NO CHANGE]

     2014 Revision: Subdivision (c) amended to conform to Florida
Rule of General Practice and Judicial Administration 2.425.
Committee notes revised.

     2019 Revision-2020 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

                                - 55 -
     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.201 Notice of petition for administration.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.210.    PROBATE OF WILLS WITHOUT
               ADMINISTRATION
     (a)-(d) [NO CHANGE]

                         Committee Notes

      Examples illustrating when a will might be admitted to
probate are when an instrument (such as a will or trust agreement)
gives the decedent a power exercisable by will, such as the power to
appoint a successor trustee or a testamentary power of
appointment. In each instance, the will of the person holding the
power has no legal significance until admitted to probate. There
may be no assets, creditors’ issues, or other need for a probate
beyond admitting the will to establish the exercise or non-exercise
of such powers.

     Rule History

     1975 Revision-2011 Revision: [NO CHANGE]

      2014 Revision: Subdivision (a)(3) amended to conform to
Florida Rule of Judicial AdministrationFla. R. Gen. Prac. &. Jud.
Admin. 2.425. Committee notes revised.

     2020 Revision: [NO CHANGE]

     Statutory References

                                - 56 -
     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.015 General definitions.

     Fla. Prob. R. 5.020 Pleadings, verification; motions.

     Fla. Prob. R. 5.205(a)(7) Filing evidence of death.

     Fla. Prob. R. 5.215 Authenticated copy of will.

     Fla. Prob. R. 5.216 Will written in foreign language.

     Fla. Prob. R. 5.230 Commission to prove will.

     Fla. Prob. R. 5.240 Notice of administration.

     Fla. Prob. R. 5.270 Revocation of probate.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.340.     INVENTORY

     (a)-(h) [NO CHANGE]

                          Committee Notes

      Inventories of the elective estate under subdivision (f) shall be
afforded the same confidentiality as probate inventories. §
733.604(1) and (2), Fla. Stat.

     Inventories are still required to be filed. Once filed, however,
they are subject to the confidentiality provisions found in sections
733.604(1) and (2), Florida Statutes.

     Constitutional protected homestead real property is not
necessarily a probatable asset. Disclosure on the inventory of real

                                 - 57 -
property appearing to be constitutional protected homestead
property informs interested persons of the homestead issue.

      Interested persons are entitled to reasonable information
about estate proceedings on proper request, including a copy of the
inventory, an opportunity to examine appraisals, and other
information pertinent to their interests in the estate. The rights of
beneficiaries to information contained in estate inventories is
limited by section 733.604(3), Florida Statutes. Inventories of the
elective estate under subdivision (f) affects a broader class of
interested persons who may obtain information regarding the assets
disclosed therein subject to control by the court and the
confidentiality afforded such inventories under section 733.604(1)
and (2).

     Rule History

     1980 Revision-2010 Revision: [NO CHANGE]

      2012 Revision: The last sentence of subdivision (d) is deleted
to remove duplicative requirement of filing a proof of service for a
document which includes a certificate of service as provided in Fla.
R. Gen. Prac. & Jud. Admin. 2.516. If service of the inventory is by
service in the manner provided for service of formal notice, then
proof of service should be filed as provided in rule 5.040(a)(5).
Committee notes revised.

     Constitutional Reference

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.041 Service of pleadings and documents.
                               - 58 -
     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.330 Execution by personal representative.

     Fla. Prob. R. 5.360 Elective share.

     Fla. Prob. R. 5.405 Proceedings to determine homestead real
property.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.342.     INVENTORY OF SAFE-DEPOSIT BOX

     (a)-(c) [NO CHANGE]

                         Committee Notes

    Inventories and entry records, once filed, shall be afforded the
same confidentiality as probate inventories.

     If a safe-deposit box is opened pursuant to section 655.935 of
the Florida Statutes, no written inventory of the box need be
prepared or filed.

     Rule History

     2003 Revision: [NO CHANGE]

      2012 Revision: The last sentence of subdivision (c) is deleted to
remove duplicative requirement of filing a proof of service for a
document which includes a certificate of service as provided in Fla.
R. Gen. Prac. & Jud. Admin. 2.516. In service of the inventory is by
service in the manner provided for service of formal notice, then
proof of service should be filed as provided in rule 5.040(a)(5).
Committee notes revised.


                                - 59 -
     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.340 Inventory.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.350.    CONTINUANCE OF UNINCORPORATED BUSINESS
               OR VENTURE

     (a)-(d) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory Reference

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.330 Execution by personal representative.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

                                - 60 -
RULE 5.355.     PROCEEDINGS FOR REVIEW OF EMPLOYMENT
                OF AGENTS AND COMPENSATION OF PERSONAL
                REPRESENTATIVES AND ESTATE EMPLOYEES

      After notice to all interested persons and upon petition of an
interested person bearing all or a part of the impact of the payment
of compensation to the personal representative or any person
employed by the personal representative, the propriety of the
employment and the reasonableness of the compensation or
payment may be reviewed by the court. The petition shall state the
grounds on which it is based. The burden of proving the propriety of
the employment and the reasonableness of the compensation shall
be upon the personal representative and the person employed by
the personal representative. Any person who is determined to have
received excessive compensation from an estate may be ordered to
make appropriate refunds.

                         Committee Notes

     This rule represents a rule implementation of the procedure
formerly found in section 733.6175, Florida Statutes. It is not
intended to change the effect of the statute from which it was
derived but has been reformatted to conform with the structure of
these rules. It is not intended to create a new procedure or modify
an existing procedure.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

                               - 61 -
     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.360.     ELECTIVE SHARE
     (a)-(e) [NO CHANGE]

                         Committee Notes

      The extensive rewrite of this rule in 2001 is intended to
conform it with and provide procedures to accommodate
amendments to Florida’s elective share statutes. Sections 732.201
et seq., Florida Statutes. Proceedings to determine entitlement to
elective share are not specific adversary proceedings under rule
5.025(a), but may be declared adversary at the option of the party.
Proceedings to determine the amount of elective share and
contribution are specific adversary proceedings under rule 5.025(a).
Requirements for service are intended to be consistent with the
requirements for formal notice. Rule 5.040. Service of process may
be required to obtain personal jurisdiction over direct recipients
who are not otherwise interested persons and who have not
voluntarily submitted themselves to the jurisdiction of the court.
Rule 5.040(a)(3)(C); chapter 48, Florida Statutes, Process and
Service of Process; chapter 49, Florida Statutes, Constructive
Service of Process. An inventory of the elective estate should be
afforded the same confidentiality as other estate inventories.
Section 733.604(1) and (2), Florida Statutes In fulfilling his or her
obligations under this rule, a personal representative is not
required to make impractical or extended searches for property
entering into the elective estate and the identities of direct
recipients. Preexisting rights to dower and curtesy formerly
addressed in subdivision (e) of this rule are now governed by new
rule 5.365.


                               - 62 -
     Counsel’s attention is directed to Florida Ethics Opinion 76-
16, dated April 4, 1977, for guidance regarding the duties of an
attorney with respect to spousal rights.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.340 Inventory.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

     Fla. R. App. P. 9.020(h) Definitions.

RULE 5.370. SALES OF REAL PROPERTY WHERE NO POWER
CONFERRED

     (a)-(b) [NO CHANGE]

                         Committee Notes

      Petitions under the rule are governed by section 733.610,
Florida Statutes, under which sales are voidable by interested
persons if there was a conflict of interest without full disclosure and
consent, unless the will or contract entered into by the decedent
authorized the transaction or it was approved by the court after

                                - 63 -
notice to all interested persons, and by section 733.609, Florida
Statutes, involving bad faith actions by the personal representative.
Note provision for attorneys’ fees.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.380.     COMPULSORY PAYMENT OF DEVISES OR
                DISTRIBUTIVE INTERESTS
     (a)-(c) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References
                                - 64 -
     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.385.     DETERMINATION OF BENEFICIARIES AND
                SHARES

     (a)-(c) [NO CHANGE]

                         Committee Notes

     This rule represents a rule implementation of the procedure
formerly found in section 733.105, Florida Statutes. It is not
intended to change the effect of the statute from which it was
derived but has been reformatted to conform with the structure of
these rules. It is not intended to create a new procedure or modify
an existing procedure.

     Rule History

     1988 Revision-2012 Revision: [NO CHANGE]

     2014 Revision: Fla. R. Gen. Prac. & Jud. Admin. 2.425(b)(6)
provides an exception for the full name of any minor “in any
document or order affecting minor’s ownership of real property.”
Committee notes revised.

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.025 Adversary proceedings.

                                - 65 -
     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.120 Administrator ad litem and guardian ad
litem.

     Fla. Prob. R. 5.205(a)(5) Filing evidence of death.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.386.     ESCHEAT
     (a)-(c) [NO CHANGE]

                         Committee Notes

     This rule represents a rule implementation of the procedure
formerly found in section 732.107, Florida Statutes. It is not
intended to change the effect of the statute from which it was
derived but has been reformatted to conform with the structure of
these rules. It is not intended to create a new procedure or modify
an existing procedure.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

                                - 66 -
     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

     Fla. Prob. R. 5.385 Determination of beneficiaries and shares.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.400.     DISTRIBUTION AND DISCHARGE

     (a)-(e) [NO CHANGE]

                         Committee Notes

      The rule establishes a procedure for giving notice and serving
the final accounting, petition for discharge, and plan of distribution
to all interested persons prior to distribution and discharge. No
distinction is made in plans of distribution which distribute estate
property in kind among multiple residual beneficiaries
proportionate to their respective interests and those which include
equalizing adjustments in cash or property and which do not make
prorated distribution. If disclosure of the compensation or
disclosure of the manner of determining the compensation in the
petition for discharge is to be waived, the form of waiver must
conform to rule 5.180(b).

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

                                 - 67 -
     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.330 Execution by personal representative.

     Fla. Prob. R. 5.346 Fiduciary accounting.

     Fla. Prob. R. 5.401 Objections to petition for discharge or final
accounting.

     Fla. R. Gen. Prac. & Jud. Admin. 2.250(a)(1)(D) Time
standards for trial and appellate courts and reporting requirements.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.401.     OBJECTIONS TO PETITION FOR DISCHARGE OR
                FINAL ACCOUNTING

     (a)-(f) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References


                                 - 68 -
     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.400 Distribution and discharge.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.402.    NOTICE OF LIEN ON PROTECTED HOMESTEAD
     (a)-(c) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.403 Proceedings to determine amount of lien on
protected homestead.

    Fla. Prob. R. 5.404 Notice of taking possession of protected
homestead.

                                 - 69 -
    Fla. Prob. R. 5.405 Proceedings to determine protected
homestead real property.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.403.    PROCEEDINGS TO DETERMINE AMOUNT OF
               LIEN ON PROTECTED HOMESTEAD
     (a)-(c) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.402 Notice of lien on protected homestead.

    Fla. Prob. R. 5.404 Notice of taking possession of protected
homestead.

    Fla. Prob. R. 5.405 Proceedings to determine protected
homestead real property.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.405.    PROCEEDINGS TO DETERMINE PROTECTED
               HOMESTEAD REAL PROPERTY

                               - 70 -
     (a)-(c) [NO CHANGE]

                         Committee Notes

      This rule establishes the procedure by which the personal
representative or any interested person may petition the court for a
determination that certain real property constituted the decedent’s
protected homestead property, in accordance with article X, section
4 of the Florida Constitution. The jurisdiction of the court to
determine constitutional protected homestead property was
established by In re Noble’s Estate, 73 So. 2d 873 (Fla. 1954).

     Rule History

     1984 Revision-2012 Revision: [NO CHANGE]

      2014 Revision: Amends subdivisions (b)(3) and (c) to conform
to Fla. R. Gen. Prac. & Jud. Admin. 2.425. Committee notes
revised.

     Constitutional Reference

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.205(a)(6) Filing evidence of death.

     Fla. Prob. R. 5.340 Inventory.

                                - 71 -
    Fla. Prob. R. 5.404 Notice of taking possession of protected
homestead.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.406.    PROCEEDINGS TO DETERMINE EXEMPT
               PROPERTY
     (a)-(c) [NO CHANGE]

                         Committee Notes

      This rule establishes the procedure by which the personal
representative or any interested person may petition the court for
determination of exempt property in accordance with article X,
section 4 of the Florida Constitution and section 732.402, Florida
Statutes.

     Section 732.402, Florida Statutes, specifies the time within
which the petition to determine exempt property must be filed,
within 4 months after the date of service of the notice of
administration, unless extended as provided in the statute.

     Rule History

     1984 Revision-2012 Revision: [NO CHANGE]

     2014 Revision: Subdivision (b)(2) amended to conform to Fla.
R. Gen. Prac. & Jud. Admin. 2.425 and provide the year of birth of
a minor. Committee notes revised.

     Statutory References

     [NO CHANGE]

                               - 72 -
     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

    Fla. Prob. R. 5.420 Disposition of personal property without
administration.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.407.     PROCEEDINGS TO DETERMINE FAMILY
                ALLOWANCE
     (a)-(c) [NO CHANGE]

                         Committee Notes

     Rule History

     2003 Revision-2012 Revision: [NO CHANGE]

     2014 Revision: Subdivisions (b)(1) and (b)(2) are amended to
conform to Fla. R. Gen. Prac. & Jud. Admin. 2.425. Committee
notes revised.

     2019 Revision: Subdivision (c) is revised to conform to Fla. R.
Gen. Prac. & Jud. Admin. 2.425. Committee notes revised.

     Statutory References

     [NO CHANGE]
                                 - 73 -
     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.430.     RESIGNATION OF PERSONAL REPRESENTATIVE
     (a)-(k) [NO CHANGE]

                         Committee Notes

      In the event of resignation of a personal representative, if a
joint personal representative is not serving, the successor fiduciary
must file an oath and designation of a successor resident agent.

     This rule was revised to implement the revisions to the probate
code that govern resignation of personal representative. The
committee intended to separate the procedure with respect to
resignation from removal because these proceedings may differ in
practice.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

                                - 74 -
     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.180 Waiver and consent.

      Fla. Prob. R. 5.310 Disqualification of personal representative;
notification.

     Fla. Prob. R. 5.330 Execution by personal representative.

     Fla. Prob. R. 5.345 Accountings other than personal
representatives’ final accountings.

     Fla. Prob. R. 5.346 Fiduciary accounting.

     Fla. Prob. R. 5.401 Objections to petition for discharge or final
accounting.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.440.     PROCEEDINGS FOR REMOVAL OF PERSONAL
                REPRESENTATIVE

     (a)-(d) [NO CHANGE]

                          Committee Notes

      The revision of subdivision (a) of this rule by the addition of its
final phrase represents a rule implementation of the procedure
found in section 733.505, Florida Statutes. It is not intended to
change the effect of the statute from which it was derived but has
been reformatted to conform with the structure of these rules. It is
not intended to create a new procedure or modify an existing
procedure.

                                 - 75 -
     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

     Fla. Prob. R. 5.150 Order requiring accounting.

      Fla. Prob. R. 5.310 Disqualification of personal representative;
notification.

     Fla. Prob. R. 5.345 Accountings other than personal
representatives’ final accountings.

     Fla. Prob. R. 5.346 Fiduciary accounting.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.460.     SUBSEQUENT ADMINISTRATION
     (a)-(c) [NO CHANGE]

                         Committee Notes

      This rule establishes a procedure for further administration
after estate is closed, which may be summary in nature.
                                 - 76 -
     Rule History

     [NO CHANGE]

     Statutory Reference

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.470.    ANCILLARY ADMINISTRATION
     (a)-(c) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.


                                - 77 -
     Fla. Prob. R. 5.042 Time.

    Fla. Prob. R. 5.065(b) Notice of civil action or ancillary
administration.

     Fla. Prob. R. 5.200 Petition for Administration.

     Fla. Prob. R. 5.205(a)(2) Filing evidence of death.

     Fla. Prob. R. 5.215 Authenticated copy of will.

     Fla. Prob. R. 5.240 Notice of administration.

     Fla. Prob. R. 5.241 Notice to creditors.

     Fla. Prob. R. 5.475 Ancillary administration, short form.

     Fed. R. Civ. P. 44(a) Proving an official record.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.475.     ANCILLARY ADMINISTRATION, SHORT FORM

     (a)-(f) [NO CHANGE]

                          Committee Notes

      This rule represents a rule implementation of the procedure
found in section 734.1025, Florida Statutes. It is not intended to
change the effect of the statute from which it was derived but has
been reformatted to conform with the structure of these rules. It is
not intended to create a new procedure or modify an existing
procedure.

     Rule History

     [NO CHANGE]

     Statutory References
                                 - 78 -
     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

    Fla. Prob. R. 5.065(b) Notice of civil action or ancillary
administration.

     Fla. Prob. R. 5.205(a)(2) Filing evidence of death.

     Fla. Prob. R. 5.215 Authenticated copy of will.

     Fla. Prob. R. 5.240 Notice of administration.

     Fla. Prob. R. 5.241 Notice to creditors.

     Fla. Prob. R. 5.470 Ancillary administration.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.490.     FORM AND MANNER OF PRESENTING CLAIM
     (a)-(e) [NO CHANGE]

                          Committee Notes

     Subdivision (d) of this rule represents a rule implementation of
the procedure found in section 733.704, Florida Statutes. It is not
intended to change the effect of the statute from which it was
derived but has been reformatted to conform with the structure of
these rules. It is not intended to create a new procedure or modify
an existing procedure.
                                 - 79 -
     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.241 Notice to creditors.

     Fla. Prob. R. 5.470 Ancillary administration.

     Fla. Prob. R. 5.475 Ancillary administration, short form.

     Fla. Prob. R. 5.530 Summary administration.

    Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of Pleadings
and Documents

     Fla. R. Gen. Prac. & Jud. Admin. 2.520 Documents

     Fla. R. Gen. Prac. & Jud. Admin. 2.525 Electronic Filing.

RULE 5.496.    FORM AND MANNER OF OBJECTING TO CLAIM
     (a)-(c) [NO CHANGE]

                         Committee Notes

     This rule represents an implementation of the procedure found
in section 733.705, Florida Statutes, and adds a requirement to
furnish notice of the time limitation in which an independent action
or declaratory action must be filed after objection to a claim.

     Rule History

     [NO CHANGE]
                                - 80 -
     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.498 Personal representative’s proof of claim.

     Fla. Prob. R. 5.499 Form and manner of objecting to personal
representative’s proof of claim.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.498.    PERSONAL REPRESENTATIVE’S PROOF OF
               CLAIM
     (a)-(b) [NO CHANGE]

                         Committee Notes

     This rule represents an implementation of the procedure found
in section 733.703(2), Florida Statutes, with respect to a proof of
claim filed by the personal representative.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.041 Service of pleadings and documents.

                               - 81 -
     Fla. Prob. R. 5.499 Form and manner of objecting to personal
representative’s proof of claim.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.499.     FORM AND MANNER OF OBJECTING TO
                PERSONAL REPRESENTATIVE’S PROOF OF
                CLAIM
     (a)-(e) [NO CHANGE]

                         Committee Notes

      This rule represents an implementation of the procedure found
in section 733.705, Florida Statutes, with respect to a proof of claim
filed by the personal representative. The rule recognizes the
different treatment between items listed on a proof of claim as
having been paid versus items listed as to be paid. An objection to
an item listed as to be paid is treated in the same manner as a
creditor’s claim and there is a requirement to furnish notice of the
time limitation in which an independent action or declaratory action
must be filed after objection to a claim.

     Rule History

     [NO CHANGE]

     Statutory Reference

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.496 Form and manner of objecting to claim.

                                - 82 -
     Fla. Prob. R. 5.498 Personal representative’s proof of claim.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.510.     ESTABLISHMENT AND PROBATE OF LOST OR
                DESTROYED WILL
     (a)-(e) [NO CHANGE]

                         Committee Notes

     This rule represents a rule implementation of the procedure
formerly found in section 733.207, Florida Statutes. It is not
intended to change the effect of the statute from which it was
derived but has been reformatted to conform with the structure of
these rules. It is not intended to create a new procedure or modify
an existing procedure.

     Rule History

     [NO CHANGE]

     Statutory Reference

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.042 Time.

     Fla. Prob. R. 5.200 Petition for administration.
                                 - 83 -
     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.530.     SUMMARY ADMINISTRATION

     (a)-(d) [NO CHANGE]

                          Committee Notes

      Verification and service of a petition for summary
administration are governed by rules 5.020, 5.040, and 5.041.
Section 735.206(2), Florida Statutes, relating to diligent search for,
and service of the petition for summary administration on,
reasonably ascertainable creditors is substantive. Nothing in this
rule is intended to change the effect of the statutory amendments.

     Rule History

     1977 Revision-2013 Revision: [NO CHANGE]

     2014 Revision: Subdivision (a)(3) amended to provide only the
year of birth of a minor to conform to Fla. R. Gen. Prac. & Jud.
Admin. 2.425. Committee notes revised.

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.205(a)(3) Filing evidence of death.



                                - 84 -
     Fla. R. Gen. Prac. & Jud. Admin. 2.420 Public access to
judicial branch records.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
filing of sensitive information.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.550.     PETITION TO DETERMINE INCAPACITY
     (a)-(f) [NO CHANGE]

                         Committee Notes

     Rule History

     1980 Revision-2006 Revision: [NO CHANGE]

     2014 Revision: Amends subdivision (a)(7) to conform with Fla.
R. Gen. Prac. & Jud. Admin. 2.425. Committee notes revised.

     2016 Revision-2020 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040(a)(3) Notice.

      Fla. Prob. R. 5.800(a) Application of revised chapter 744 to
existing guardianships.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.


                                - 85 -
RULE 5.555.    GUARDIANSHIPS OF MINORS
     (a)-(f) [NO CHANGE]

                         Committee Notes

      The provisions of chapter 744, Florida Statutes, and the
guardianship rules enacted in 1989 leave some uncertainty with
respect to the procedural requirements in guardianships for minors
who are not incapacitated persons. This rule is intended to address
only certain procedures with respect to the establishment and
administration of guardianships over minors. The committee
believes that certain provisions of the guardianship law and rules
apply to both guardianships of minors as well as guardianships of
incapacitated persons and no change has been suggested with
respect to such rules. Because no adjudication of a minor is
required by statute, it is contemplated that appointment of a
guardian for a minor may be accomplished without a hearing.
Initial and annual guardianship reports for minors have been
simplified where all assets are on deposit with a designated
financial institution under applicable Florida law.

     Rule History

     1991 Revision-2006 Revision: [NO CHANGE]

      2014 Revision: Fla. R. Gen. Prac. & Jud. Admin. 2.425(b)(4) –
(5) provides exceptions for using the birth date of any minor
“whenever the birth date is necessary for the court to establish or
maintain subject matter jurisdiction,” as well as using the full name
in situations in which the “name of the minor in any order relating
to parental responsibility, time-sharing, or child support.”
Committee notes revised.

     2020 Revision: [NO CHANGE]

     Statutory References
                               - 86 -
     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.541 Recording of hearings.

     Fla. Prob. R. 5.560 Petition for appointment of guardian of an
incapacitated person.

     Fla. Prob. R. 5.620 Inventory.

     Fla. Prob. R. 5.636 Settlement of minors’ claims.

     Fla. Prob. R. 5.690 Initial guardianship report.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.560.    PETITION FOR APPOINTMENT OF GUARDIAN OF
               AN INCAPACITATED PERSON

     (a)-(c) [NO CHANGE]

                         Committee Notes

     Rule History

     1975 Revision-2006 Revision: [NO CHANGE]

      2014 Revision: Fla. R. Gen. Prac. & Jud. Admin. 2.425(b)(4) –
(5) provides exceptions for using the birth date of any minor
“whenever the birth date is necessary for the court to establish or
maintain subject matter jurisdiction,” as well as using the full name
in situations in which the “name of the minor in any order relating
to parental responsibility, time-sharing, or child support.”
Committee notes revised.


                               - 87 -
     2016 Revision-2020 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.550 Petition to determine incapacity.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.590.    APPLICATION FOR APPOINTMENT AS
               GUARDIAN; DISCLOSURE STATEMENT; FILING

     (a)-(d) [NO CHANGE]

                         Committee Notes

     Rule History

     1988 Revision-2008 Revision: [NO CHANGE]

      2014 Revision: Amends subdivisions (a)(1)(B) and (b)(1)(B) to
conform to Fla. R. Gen. Prac. & Jud. Admin. 2.425. Creates a rule
reference. Committee notes revised.

     2014 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References


                                - 88 -
      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.620.    INVENTORY
     (a)-(e) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. Prob. R. 5.690 Initial guardianship report.

     Fla. Prob. R. 5.700 Objection to guardianship reports.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.630.    PETITION FOR APPROVAL OF ACTS
     (a)-(d) [NO CHANGE]


                                - 89 -
                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.636 Settlement of minors’ claims.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.636.     SETTLEMENT OF MINORS’ CLAIMS
     (a)-(f) [NO CHANGE]

                         Committee Notes

      When a civil action is pending, the petition for approval of
settlement should be filed in that civil action. In all other
circumstances, the petition for approval of settlement should be

                                - 90 -
filed in the same court and assigned to a judge who would preside
over a petition for appointment of guardian of a minor.

      The total settlement to be considered under subdivisions (d)
and (e) is not limited to the amounts received only by the minor, but
includes all settlement payments or proceeds received by all parties
to the claim or action. For example, the proposed settlement may
have a gross value of $60,000, with $30,000 payable to the minor
and $30,000 payable to another party. In that instance the total
proposed settlement exceeds $50,000. Further, the “gross amount
payable” under subdivision (e) is the total sum payable, without
reducing the settlement amount by fees and costs that might be
paid from the proceeds of the settlement. For example, if the
proposed settlement is $60,000 but $20,000 of that sum will be
paid to the attorneys representing the minor’s interest in the action,
the “gross amount payable” still exceeds $50,000. Likewise, the
“gross amount payable” cannot be reduced to reflect the present
value of the proposed settlement on behalf of the minor.

     Rule History

     1992 Revision-2006 Revision: [NO CHANGE]

     2014 Revision: Amends subdivision (b)(1) to conform to Fla. R.
Gen. Prac. & Jud. Admin. 2.425. Committee notes revised.

     2019 Revision: [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.042 Time.

                                 - 91 -
     Fla. Prob. R. 5.120 Administrator ad litem and guardian ad
litem.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.630 Petition for approval of acts.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.646.     STANDBY GUARDIANS
     (a)-(c) [NO CHANGE]

                         Committee Notes

      The standby guardian must file an oath pursuant to rule
5.600 before commencing the exercise of authority as guardian.
Prior to appointment, the standby guardian must file an application
pursuant to rule 5.590.

     Section 393.12(10), Florida Statutes, provides that a guardian
advocate shall have all of the duties, responsibilities, and powers of
a guardian under Chapter 744, Florida Statutes. However, section
744.304 authorizes the appointment of a standby guardian only for
a minor or incapacitated person.

     Rule History

     2006 Revision-2008 Revision: [NO CHANGE]

      2014 Revision: Subdivision (c)(1)(B) amended to conform to
Fla. R. Gen. Prac. & Jud. Admin. 2.425. Committee notes revised.

     2016 Revision: [NO CHANGE]

     Statutory Reference

     [NO CHANGE]

                                - 92 -
     Rule References

      Fla. Prob. R. 5.590 Application for appointment as guardian;
disclosure statement; filing.

     Fla. Prob. R. 5.600 Oath.

      Fla. R. Gen. Prac. & Jud. Admin. 2.425 Minimization of the
Filing of Sensitive Information.

RULE 5.650.     RESIGNATION OR DISQUALIFICATION OF
                GUARDIAN; APPOINTMENT OF SUCCESSOR
     (a)-(k) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. Prob. R. 5.681 Restoration of rights of person with
developmental disability.


                                 - 93 -
     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.660.    PROCEEDINGS FOR REMOVAL OF GUARDIAN
     (a)-(e) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.025 Adversary proceedings.

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.649 Guardian advocate.

     Fla. R. Gen. Prac. & Jud. Admin. 2.420 Public access to
judicial branch records.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.670.    TERMINATION OF GUARDIANSHIP ON CHANGE
               OF DOMICILE OF RESIDENT WARD
     (a)-(h) [NO CHANGE]

                         Committee Notes

     Rule History

                               - 94 -
     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.680 Termination of guardianship.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.680.    TERMINATION OF GUARDIANSHIP

     (a)-(g) [NO CHANGE]

                         Committee Notes

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.040 Notice.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.552 Voluntary guardianship of property.
                               - 95 -
     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.681 Restoration of rights of person with
developmental disability.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.690.     INITIAL GUARDIANSHIP REPORT
     (a)-(b) [NO CHANGE]

                         Committee Notes

      The committee recognizes the conflict between this rule and
section 744.362, Florida Statutes, which requires the filing of the
initial guardianship report (which includes the inventory) within 60
days after appointment. The committee believes this provision,
which attempts to regulate when a document must be filed with the
court, is procedural and that a guardian may not receive letters of
guardianship empowering the guardian to act contemporaneously
with the appointment. Therefore, the issuance of letters is a more
practical time from which to measure the beginning of the time
period for the accomplishment of this act.

     In the event the guardian of the property and the guardian of
the person are not the same entity or person, they shall make a
good faith effort to jointly file the initial guardianship report.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

                               - 96 -
     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.620 Inventory.

     Fla. Prob. R. 5.700 Objection to guardianship reports.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.695.     ANNUAL GUARDIANSHIP REPORT

     (a)-(b) [NO CHANGE]

                         Committee Notes

      The annual guardianship report consists of the annual plan
for the guardian of the person and the annual accounting for the
guardian of the property.

     For annual guardianship reports regarding minors, see rule
5.555.

     With approval of the court, service on the ward may be
accomplished by service on the attorney for the ward, if any. The
committee was concerned that actual service on a ward of the
accounting or guardianship plan may give uninterested persons
access to financial or personal information to the detriment of the
ward. The committee believes that under such circumstances, the
guardian of the property could seek an order under section

                                - 97 -
744.371(5), Florida Statutes, even if the ward’s circumstances were
set out in detail in a pleading other than the annual guardianship
report. Such court order may be sought in appropriate
circumstances at the time of the initial hearing to determine
incapacity.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.552 Voluntary guardianship of property.

     Fla. Prob. R. 5.555 Guardianships of minors.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.700 Objection to guardianship reports.

      Fla. Prob. R. 5.800(b) Application of revised chapter 744 to
existing guardianships.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.696.     GUARDIAN ACCOUNTING
                                - 98 -
     (a)-(g) [NO CHANGE]

                         Committee Notes

      The purpose of this substantial revision is for guardian
accountings to conform to rule 5.346 and the Fiduciary Accounting
Principles and Model Formats and commentaries incorporated into
rule 5.346. As set forth in subdivision (b)(1), the starting balance
shall be the ending balance of the preceding accounting, or if none,
the value of assets on the inventory.

      Attached, as Appendix A, is a model accounting format which
is only a suggested form.

     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.346 Fiduciary Accounting.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. Prob. R. 5.695 Annual guardianship report.

     Fla. Prob. R. 5.700 Objection to guardianship reports.


                                - 99 -
     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

RULE 5.700.    OBJECTION TO GUARDIANSHIP REPORTS

     (a)-(c) [NO CHANGE]

                           Committee Notes
     Rule History

     [NO CHANGE]

     Statutory References

     [NO CHANGE]

     Rule References

     Fla. Prob. R. 5.020 Pleadings; verification; motions.

     Fla. Prob. R. 5.041 Service of pleadings and documents.

     Fla. Prob. R. 5.060 Request for notices and copies of
pleadings.

     Fla. Prob. R. 5.180 Waiver and consent.

     Fla. Prob. R. 5.610 Execution by guardian.

     Fla. R. Gen. Prac. & Jud. Admin. 2.516 Service of pleadings
and documents.

              FLORIDA RULES OF TRAFFIC COURT

RULE 6.350. COMPUTATION OF TIME

Computation of time of time shall be governed by Florida Rule of
General Practice and Judicial Administration 2.514.

RULE 6.575. RETENTION OF CASE FILES

                               - 100 -
Case files shall be retained as required by Florida Rule of General
Practice and Judicial Administration 2.430.

                         Committee Notes
                            [NO CHANGE]

                 FLORIDA SMALL CLAIMS RULES

RULE 7.040.     CLERICAL AND ADMINISTRATIVE DUTIES OF
                CLERK

     (a) [NO CHANGE]

     (b) Records. The clerk shall maintain records in which
accurate entries of all actions brought before the court and
notations of the proceedings shall comply with Florida Rule of
General Practice and Judicial Administration 2.425 and shall be
made:

          (1)-(8) [NO CHANGE]

                        Court Commentary

                           [NO CHANGE]

                         Committee Note

                           [NO CHANGE]

                 FLORIDA SMALL CLAIMS RULES

RULE 7.050.     COMMENCEMENT OF ACTION; STATEMENT OF
                CLAIM

     (a) [NO CHANGE]

   (b) Parties. The names, addresses, and, if known, telephone
numbers, including area code, of all parties or their attorneys, if

                               - 101 -
any, must be stated on the statement of claim. A party not
represented by an attorney may include an e-mail address.
Additionally, attorneys must include their Florida Bar number on
all papers filed with the court, as well as an e-mail address, in
compliance with the Florida Rules of General Practice and Judicial
Administration 2.515 and 2.516. A statement of claim shall not be
subject to dismissal for the failure to include a telephone number.

     (c)-(e) [NO CHANGE]

                        Committee Notes

                           [NO CHANGE]

                       Court Commentary

                           [NO CHANGE]

RULE 7.080.    SERVICE AND FILING OF PLEADINGS AND
               DOCUMENTS OTHER THAN STATEMENT OF
               CLAIM

     (a) [NO CHANGE]

      (b) How Made. When a party is represented by an attorney,
service of papers other than the statement of claim and
summons/notice to appear shall be made on the attorney unless
the court orders service to be made on the party. Service on an
attorney or a party not represented by an attorney must be made in
compliance with Florida Rule of General Practice and Judicial
Administration 2.516.

     (c) [NO CHANGE]

     (d) Filing with the Court Defined. The filing of documents
with the court as required by these rules is made by filing them
with the clerk, except that the judge may permit the documents to

                              - 102 -
be filed with the judge, in which event the judge shall note thereon
the filing date and transmit them to the clerk, and the clerk shall
file them as of the same date they were filed with the judge. Parties
represented by an attorney must file documents in compliance with
the electronic filing (e-filing) requirements set forth in Florida Rule
of General Practice and Judicial Administration 2.525. Parties not
represented by an attorney may file documents in compliance with
the e-filing requirement if permitted by the Florida Rules of General
Practice and Judicial Administration.

     (e)-(f) [NO CHANGE]

                         Court Commentary

                            [NO CHANGE]

FORM 7.315. DESIGNATION OF E-MAIL ADDRESS FOR PARTY
            NOT REPRESENTED BY AN ATTORNEY

(CAPTION)

         DESIGNATION OF E-MAIL ADDRESS FOR PARTY
             NOT REPRESENTED BY AN ATTORNEY

      Pursuant to Florida Rule of General Practice and Judicial
Administration 2.516, I, .....(name)....., designate the below e-mail
address(es) for electronic service of all documents related to this
case.

     By completing this form, I am authorizing the court, clerk of
court, and all parties to send copies of notices, orders, judgments,
motions, pleadings, or other written communications to me by e-
mail or through the Florida Courts E-filing Portal.

    I will file a written notice with the clerk of court if my current
e-mail address changes.

                                - 103 -
      .....(designated e-mail address).....

      .....(secondary designated e-mail address(es) (if any)).....

      I certify that a copy hereof has been furnished to the clerk of
court for .......... County and .....(insert name(s) and address(es) of
parties used for service)..... by .....(e-mail) (hand delivery) (mail).....
on .....(date)......


                                           .....(signature).....
                                           …..(printed name)…..
                                           .....(e-mail address).....
                                           …..(address)…..
                                           …..(phone number)…..

                             Committee Note

                                  [NO CHANGE]

          FORM 7.322. SUMMONS/NOTICE TO APPEAR
                FOR PRETRIAL CONFERENCE

(CAPTION)

        STATE OF FLORIDA — NOTICE TO PLAINTIFF(S) AND
                       DEFENDANT(S)

…..(Plaintiff’s Name(s) and Address(es))…..

…..(Defendant’s Names(s) and addresses(es))…..

YOU ARE HEREBY NOTIFIED that you are required to appear in
person or by attorney at the ..... in Courtroom #....., located at
...................., on .....(date)....., at .....(time)….., for a PRETRIAL
CONFERENCE before this court.



                                    - 104 -
IMPORTANT—READ CAREFULLY THE CASE WILL NOT BE TRIED AT THAT
TIME. DO NOT BRING WITNESSES—APPEAR IN PERSON OR BY
ATTORNEY

      The defendant(s) must appear in court on the date specified in
order to avoid a default judgment. The plaintiff(s) must appear to
avoid having the case dismissed for lack of prosecution. A written
MOTION or ANSWER to the court by the plaintiff(s) or the
defendant(s) shall not excuse the personal appearance of a party or
its attorney in the PRETRIAL CONFERENCE. The date and time of
the pretrial conference CANNOT be rescheduled without good cause
and prior court approval.

      Any business entity recognized under Florida law may be
represented at any stage of the trial court proceedings by any
principal of the business entity who has legal authority to bind the
business entity or any employee authorized in writing by a principal
of the business entity. A principal is defined as being an officer,
member, managing member, or partner of the business entity.
Written authorization must be brought to the Pretrial Conference.

     The purpose of the pretrial conference is to record your
appearance, to determine if you admit all or part of the claim, to
enable the court to determine the nature of the case, and to set the
case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with
the court and to explain briefly the nature of your dispute, state
what efforts have been made to settle the dispute, exhibit any
documents necessary to prove the case, state the names and
addresses of your witnesses, stipulate to the facts that will require
no proof and will expedite the trial, and estimate how long it will
take to try the case.

     Mediation may take place at the pretrial conference. Whoever
appears for a party must have full authority to settle. Failure to
have full authority to settle at this pretrial conference may result in

                                - 105 -
the imposition of costs and attorney fees incurred by the opposing
party.

     If you admit the claim, but desire additional time to pay, you
must come and state the circumstances to the court. The court may
or may not approve a payment plan and withhold judgment or
execution or levy.

      RIGHT TO VENUE. The law gives the person or company
who has sued you the right to file in any one of several places
as listed below. However, if you have been sued in any place
other than one of these places, you, as the defendant(s), have
the right to request that the case be moved to a proper location
or venue. A proper location or venue may be one of the
following: (1) where the contract was entered into; (2) if the
suit is on an unsecured promissory note, where the note is
signed or where the maker resides; (3) if the suit is to recover
property or to foreclose a lien, where the property is located;
(4) where the event giving rise to the suit occurred; (5) where
any one or more of the defendants sued reside; (6) any location
agreed to in a contract; (7) in an action for money due, if there
is no agreement as to where suit may be filed, where payment
is to be made.

     If you, as the defendant(s), believe the plaintiff(s) has/have not
sued in one of these correct places, you must appear on your court
date and orally request a transfer, or you must file a WRITTEN
request for transfer in affidavit form (sworn to under oath) with the
court 7 days prior to your first court date and send a copy to the
plaintiff(s) or plaintiff’s(s’) attorney, if any.

   A copy of the statement of claim shall be served with this
summons/notice to appear.

     Issued on .....(date)......

                                   - 106 -
                                           As Clerk of the County Court

If you are a person with a disability who needs any
accommodation in order to participate in this proceeding, you
are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel
by name, address, and telephone number] at least 7 days before
your scheduled court appearance, or immediately upon
receiving this notification if the time before the scheduled
appearance is less than 7 days; if you are hearing or voice
impaired, call 711.

                               Committee Note

      Pursuant to Florida Rule of General Practice and Judicial
Administration 2.540(c), the advisement regarding accommodations
shall be in bold face, 14-point font Times New Roman or Courier
font.

FORM 7.323. PRETRIAL CONFERENCE ORDER AND NOTICE
            OF TRIAL



(CAPTION)

.....(Plaintiff’s Name).....

.....(Plaintiff’s Address).....

.....(Plaintiff’s Telephone Number).....

.....(Plaintiff’s E-mail Address (optional if pro se)).....

Represented by .....(self, agent, attorney [include agent or attorney’s
name]).....
                                   - 107 -
.....(Defendant’s Name).....

.....(Defendant’s Address).....

.....(Defendant’s Telephone Number).....

.....(Defendant’s E-mail Address (optional if pro se)).....

Represented by .....(self, agent, attorney [include agent or attorney’s
name]).....

     PRETRIAL CONFERENCE ORDER AND NOTICE OF TRIAL

1.   DEFENDANT:                          ISSUES:
          denies liability and damages      Liability and damages
          admits liability – denies damages   Liability only
          granted      days to file a         Damages only
     counterclaim and/or third-party complaint

2.   WITNESSES (total)
         Plaintiff             Defendant           Parties advised of
                                       availability of subpoena power

______ Parties advised of probable need for an expert testimony from

                                                                  .

3.   EXHIBITS, DOCUMENTS, AND TANGIBLE EVIDENCE

Parties are instructed that within      days of this order they must
furnish the names and addresses of all witnesses they intend to call
at trial and to permit inspection, by appointment, or furnish copies
of any exhibits, documents, or tangible evidence that they intend to
use at trial to the other party in this case.

Plaintiff Witnesses:



                                  - 108 -
Description of Plaintiff’s exhibits, documents, tangible evidence to
be used at trial:



Defendant Witnesses:


Description of Defendant’s exhibits, documents, tangible evidence
to be used at trial:




4.  DISCOVERY MAY BE HAD IN ACCORDANCE WITH SMALL
CLAIMS RULE 7.020.

5.   STIPULATION OR OTHER:
     TRIAL DATE: .....(date)....., at .....(time)….., for ..... hour(s)
     PLACE: …………… County Courthouse, ……………, Courtroom
     No. ….., ……………, FL
     JUDGE: ……………, Telephone No.: ……….
     ORDERED ON .....(date)......



                                      Judge’s Signature

                                      Judge’s printed name

IMPORTANT—TURN OVER AND READ TRIAL INSTRUCTIONS ON
REVERSE SIDE.

RECEIVED FOR:
                     For Plaintiff                    For Defendant
[The following instructions are to be placed on the reverse side of
the order and notice of trial.]

                IMPORTANT — READ CAREFULLY!

                                - 109 -
YOU HAVE NOW ATTENDED A PRETRIAL CONFERENCE ON A
SMALL CLAIMS ACTION. THIS WILL BE THE ONLY NOTICE YOU
WILL RECEIVE CONCERNING YOUR TRIAL DATE AND WHAT YOU
NEED TO DO TO PREPARE FOR YOUR TRIAL. DO NOT LOSE THIS
ORDER AND NOTICE OF TRIAL. YOU ARE NOW SCHEDULED FOR
A TRIAL AS LISTED ON THE REVERSE SIDE OF THIS PAPER.
MAKE SURE YOU ARE AWARE OF ALL OF THE FOLLOWING:
1.   NONJURY TRIAL—You are now scheduled for a nonjury trial
before a county court judge.

2.   TRIAL DATE—Do not forget your trial date. Failure to come to
court on the given date at the right time may result in your losing
the case and the other party winning.

3.   EXCHANGE OF DOCUMENTS AND INFORMATION—If the
judge told you to submit any documents or give any information to
the other party (such as a list of your witnesses’ names and
addresses), DO IT. Failure to do this as directed by the judge may
cause court sanctions against you such as extra court costs,
contempt of court, or delays.

4.    COUNTERCLAIMS—If you are the plaintiff and you have been
given a written notice that a counterclaim has been filed against
you in this lawsuit, this means that you are now being sued by the
defendant. Also, if at the pretrial conference the judge allowed the
defendant a certain number of days to file a counterclaim, the
defendant must file that counterclaim within that number of days
from the date of this pretrial conference order. If the defendant does
that, the defendant has a claim now pending against you. If, at the
time of the trial, the counterclaim has been properly filed, there are
2 lawsuits being considered by the judge at the same time: the
plaintiff’s suit against the defendant and the defendant’s suit
against the plaintiff. In the event that both claims are settled by the
parties, both parties should notify the Clerk of the County Court,
Civil Division,                   , IN WRITING, of the settlement.
Only after both the plaintiff and the defendant have notified the
                                - 110 -
clerk in writing of the settlement is it not necessary for the parties
to appear in court. Settlement of one claim, either the plaintiff’s
claim against the defendant or the defendant’s claim against the
plaintiff, has no effect as to the other claim, and that remaining
claim will proceed to trial on the trial date listed on the pretrial
conference order.

5.   THIRD-PARTY COMPLAINTS—If you are the defendant and
you believe that the plaintiff may win the suit against you, but, if
the plaintiff does, someone else should pay you so you can pay the
plaintiff, then you must file a third-party complaint against that
person and serve that person with notice of your claim. Once
served, that person must appear in court as you have to answer
your complaint against that person. This must be done prior to trial
within the time allowed you by the judge.

6.     TRIAL PREPARATION—Bring all witnesses and all documents
and all other evidence you plan to use at the trial. There is only one
trial! Have everything ready and be on time. If the judge advised you
at the pretrial conference hearing that you needed something for
the trial, such as an expert witness (an automobile mechanic, an
automobile body worker, a carpenter, a painter, etc.) or a particular
document (a note, a lease, receipts, statements, etc.), make sure
that you have that necessary person or evidence at the trial. Written
estimates of repairs are usually not acceptable as evidence in court
unless both parties agree that the written estimates are proper for
the judge to consider or unless the person who wrote the estimates
is present to testify as to how that person arrived at the amounts on
the estimates and that those amounts are reasonable in that
particular line of business.

7.   COURT REPORTER AND APPEALS—Your nonjury trial will not
be recorded. If you wish a record of the proceedings, a court
reporter is necessary and must be hired at your own expense.
Appeals to a higher court because you are not satisfied with the
                                - 111 -
outcome of the trial are governed by special rules. One of these
rules requires that the appellate court have a complete record of the
trial to review for errors. If you do not have a court reporter at your
trial, your chances for success on appeal will be severely limited.

8.    SETTLEMENT—If all parties agree on settlement of all claims
before trial, each party must notify the judge by telephone so that
the allotted trial time may be reassigned to someone else.
Immediately thereafter, the parties must, in writing, notify the clerk
of the settlement, and the court will thereafter dismiss the case. The
mailing address is: Clerk of the County Court, Civil Division,
      .

9.   ADDRESS CHANGES—All changes in mailing addresses must
be furnished in writing to the clerk and to the opposing party.

10. ADDITIONAL PROBLEMS—For anything you do not
understand about the above information and for any additional
questions you may have concerning the preparation of your case for
trial, please contact the Clerk of the County Court, Civil Division, in
person or by telephone ( )             . The clerk is not authorized to
practice law and therefore cannot give you legal advice on how to
prove your case. However, the clerk can be of assistance to you in
questions of procedure. If you need legal advice, please contact an
attorney of your choice. If you know of none, call the
County Bar Association, Lawyer Referral Service, for assistance, ( )
               .

If you are a person with a disability who needs any
accommodation in order to participate in this proceeding, you
are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel
by name, address, and telephone number] at least 7 days before
your scheduled court appearance, or immediately upon
receiving this notification if the time before the scheduled


                                - 112 -
appearance is less than 7 days; if you are hearing or voice
impaired, call 711.
                        Committee Note

      Pursuant to Florida Rule of General Practice and Judicial
Administration 2.540(c), the advisement regarding accommodations
shall be in bold face, 14-point font Times New Roman or Courier
font.

           FLORIDA RULES OF JUVENILE PROCEDURE

RULE 8.004.     ELECTRONIC FILING

      (a) All documents that are court records, as defined in
Florida Rule of General Practice and Judicial Administration
2.430(a)(1), are to be filed by electronic transmission, consistent
with the requirements of Florida Rule of General Practice and
Judicial Administration 2.525, provided that:

           (1)-(3) [NO CHANGE]

     (b)   [NO CHANGE]

      (c) The following paper documents or other submissions
may be manually submitted to the clerk for filing under the
following circumstances:

           (1)-(2) [NO CHANGE]

           (3) by attorneys excused from e-mail service pursuant to
these rules or Florida Rule of General Practice and Judicial
Administration 2.516;

           (4)-(8) [NO CHANGE]

     (d)   [NO CHANGE]


                                - 113 -
     (e) Where these rules are silent, Florida Rule of General
Practice and Judicial Administration 2.525 controls.

      (f)  Electronic transmission may be used by a court for the
service of all orders, pursuant to Florida Rule of General Practice
and Judicial Administration 2.516, and for the service of filings
pursuant to any ECF Procedures, provided the clerk, together with
input from the chief judge of the circuit, has obtained approval from
the supreme court of ECF Procedures containing the specific
procedures and program to be used in transmitting the orders and
filings.

RULE 8.085.      PREHEARING MOTIONS AND SERVICE

     (a)   [NO CHANGE]

     (b)   Service of Pleadings and Papers.

           (1)   [NO CHANGE]

            (2) How Made. When service is required or permitted to
be made upon a party represented by an attorney, service shall be
made upon the attorney unless service upon the party is ordered by
the court. Service upon the attorney or party shall be made by
electronic mail (e-mail) consistent with the requirements of Florida
Rule of General Practice and Judicial Administration 2.516, unless
the parties stipulate otherwise. Service on or by all parties who are
not represented by an attorney and who do not designate an e-mail
address, and on and by all attorneys excused from e-mail service,
must be made by delivering a copy or by mailing it to the attorney
or party’s last known address or, if no address is known, by leaving
it with the clerk of the court. Service by mail shall be complete upon
mailing. Delivery of a copy within this rule shall mean:

                 (A)-(E) [NO CHANGE]


                               - 114 -
           (3)-(6) [NO CHANGE]

     (c)-(h)    [NO CHANGE]

                         Committee Notes

                           [NO CHANGE]

RULE 8.180.    COMPUTATION AND ENLARGEMENT OF TIME

      (a) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration 2.514,
except for rules 8.013 and 8.010, to which rule 2.514(a)(2)(C) shall
not apply and the statutory time period shall govern.

     (b)   [NO CHANGE]

RULE 8.240.    COMPUTATION, CONTINUANCE, EXTENSION,
               AND ENLARGEMENT OF TIME

      (a) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration 2.514,
except for rules 8.300 and 8.305, to which rule 2.514(a)(2)(C) shall
not apply and the statutory time period shall govern.

     (b)-(d) [NO CHANGE]

RULE 8.257.    GENERAL MAGISTRATES

     (a)-(c) [NO CHANGE]

     (d)   Hearings.

           (1) [NO CHANGE]

           (2) The general magistrate shall take testimony and
establish a record which may be by electronic means as provided by
Florida Rule of General Practice and Judicial Administration

                               - 115 -
2.535(g)(3) or by a court reporter. The parties may not waive this
requirement.

           (3) The general magistrate shall have authority to
examine under oath the parties and all witnesses on all matters
contained in the referral, to require production of all books, papers,
writings, vouchers, and other documents applicable to it, and to
examine on oath orally all witnesses produced by the parties. The
general magistrate may take all actions concerning evidence that
can be taken by the circuit court and in the same manner. The
general magistrate shall have the same powers as a circuit judge to
use communications equipment as defined and regulated by Florida
Rule of General Practice and Judicial Administration 2.530.

           (4) [NO CHANGE]

     (e)-(h)    [NO CHANGE]

RULE 8.630.     COMPUTATION AND ENLARGEMENT OF TIME

      (a) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration, except
for rule 8.655, to which 2.514(a)(2)(C) shall not apply and the
statutory time period shall govern.

     (b)-(c)    [NO CHANGE]

          FLORIDA RULES OF APPELLATE PROCEDURE

RULE 9.010.     EFFECTIVE DATE; SCOPE; APPLICABILITY OF
                FLORIDA RULES OF GENERAL PRACTICE AND
                JUDICIAL ADMINISTRATION

      These rules, cited as “Florida Rules of Appellate Procedure,”
and abbreviated “Fla. R. App. P.,” shall take effect at 12:01 a.m. on
March 1, 1978. They shall govern all proceedings commenced on or
after that date in the supreme court, the district courts of appeal,
                               - 116 -
and the circuit courts in the exercise of the jurisdiction described
by rule 9.030(c); provided that any appellate proceeding commenced
before March 1, 1978, shall continue to its conclusion in the court
in which it is then pending in accordance with the Florida Appellate
Rules, 1962 Amendment.

     The Florida Rules of General Practice and Judicial
Administration are applicable in all proceedings governed by these
rules, except as otherwise provided by these rules. These rules shall
supersede all conflicting statutes and, as provided in Florida Rule of
General Practice and Judicial Administration 2.130, all conflicting
rules of procedure.

                             Committee Notes

                              [NO CHANGE]

RULE 9.020.        DEFINITIONS

     The following terms have the meanings shown as used in
these rules:

     (a)-(j)       [NO CHANGE]

     (k) Signed. A signed document is one containing a signature
as provided by Florida Rule of General Practice and Judicial
Administration 2.515(c).

     (l)       [NO CHANGE]

                             Committee Notes

                              [NO CHANGE]

                         Court Commentary

                              [NO CHANGE]



                                 - 117 -
RULE 9.040.       GENERAL PROVISIONS

     (a)-(h)      [NO CHANGE]

     (i)   Request to Determine Confidentiality of Appellate
Court Records. Requests to determine the confidentiality of
appellate records are governed by Florida Rule of General Practice
and Judicial Administration 2.420.

      (j)  Public Availability of Written Opinions. Except for
written opinions determined to be confidential under Florida Rule of
General Practice and Judicial Administration 2.420, the court shall
make publicly available on the court’s website all written opinions
entered on an appeal or petition. Each written opinion made
publicly available shall be text searchable and in a Portable
Document Format (“PDF”).

                         Committee Notes

                             [NO CHANGE]

RULE 9.045.       FORM OF DOCUMENTS

      (a) Generally. All documents, as defined in Florida Rule of
General Practice and Judicial Administration 2.520(a), filed with the
court shall comply with Florida Rule of General Practice and
Judicial Administration 2.520 and with this rule. If filed in
electronic format, parties shall file only the electronic version.

     (b)-(c)      [NO CHANGE]

     (d) Signature. All documents filed with the court must be
signed as required by Florida Rule of General Practice and Judicial
Administration 2.515.

     (e)       [NO CHANGE]

RULE 9.050.       MAINTAINING PRIVACY OF PERSONAL DATA
                                - 118 -
     (a) Application. Unless otherwise required by another rule
of court or permitted by leave of court, all briefs, petitions, replies,
appendices, motions, notices, stipulations, and responses and any
attachment thereto filed with the court shall comply with the
requirements of Florida Rule of General Practice and Judicial
Administration 2.425.

     (b)-(c)     [NO CHANGE]

RULE 9.100.      ORIGINAL PROCEEDINGS

     (a)-(c)     [NO CHANGE]

     (d)   Orders Excluding or Granting Access to Press or
Public.

           (1) A petition to review an order excluding the press or
public from, or granting the press or public access to, any
proceeding, any part of a proceeding, or any records of the judicial
branch, shall be filed in the court as soon as practicable following
rendition of the order to be reviewed, if written, or announcement of
the order to be reviewed, if oral, but no later than 30 days after
rendition of the order. A copy of the petition shall be furnished to
the person (or chairperson of the collegial administrative agency)
issuing the order, the parties to the proceeding, and any affected
non-parties, as defined in Florida Rule of General Practice and
Judicial Administration 2.420.

           (2)-(3)    [NO CHANGE]

     (e)-(k)     [NO CHANGE]

                          Committee Notes

                             [NO CHANGE]

                         Court Commentary
                                 - 119 -
                            [NO CHANGE]

RULE 9.140.      APPEAL PROCEEDINGS IN CRIMINAL CASES

     (a)-(e)     [NO CHANGE]

     (f)   Record.

           (1)   [NO CHANGE]

           (2)   Transcripts.

                 (A)-(B)    [NO CHANGE]

                 (C) Except as permitted in subdivision (f)(2)(D) of
this rule, the parties shall serve the designation on the approved
court reporter or approved transcriptionist to file with the clerk of
the lower tribunal the transcripts for the court and sufficient paper
copies for all parties exempt from service by e-mail as set forth in
Florida Rule of General Practice and Judicial Administration 2.516.

                 (D)   [NO CHANGE]

                (E) In state appeals, the state shall serve a
designation on the approved court reporter or approved
transcriptionist to prepare and file with the clerk of the lower
tribunal the transcripts and sufficient copies for all parties exempt
from service by e-mail as set forth in Florida Rule of General
Practice and Judicial Administration 2.516. Alternatively, the state
may elect to use the procedure specified in subdivision (f)(2)(D) of
this rule.

                 (F)   [NO CHANGE]

           (3)-(6)     [NO CHANGE]

     (g)-(i)     [NO CHANGE]

                           Committee Notes

                                - 120 -
                            [NO CHANGE]

                         Court Commentary

                            [NO CHANGE]

RULE 9.146.      APPEAL PROCEEDINGS IN JUVENILE
                 DEPENDENCY AND TERMINATION OF PARENTAL
                 RIGHTS CASES AND CASES INVOLVING
                 FAMILIES AND CHILDREN IN NEED OF
                 SERVICES

     (a)-(e)     [NO CHANGE]

     (f)  Confidentiality. All documents that are filed in paper
format under seal shall remain sealed in the office of the clerk of the
court when not in use by the court, and shall not be open to
inspection except by the parties and their counsel, or as otherwise
ordered, pursuant to Florida Rule of General Practice and Judicial
Administration 2.420.

     (g) Special Procedures and Time Limitations Applicable
to Appeals of Final Orders in Dependency or Termination of
Parental Rights Proceedings.

           (1)   [NO CHANGE]

           (2)   The Record.

                 (A)   [NO CHANGE]

                 (B) Transcripts of Proceedings. The appellant shall
file a designation to the court reporter, including the name(s) of the
individual court reporter(s), if applicable, with the notice of appeal.
The designation shall be served on the court reporter on the date of
filing and shall state that the appeal is from a final order of
termination of parental rights or of dependency, and that the court

                                - 121 -
reporter shall provide the transcript(s) designated within 20 days of
the date of service. Within 20 days of the date of service of the
designation, the court reporter shall transcribe and file with the
clerk of the lower tribunal the transcripts and sufficient copies for
all parties exempt from service by e-mail as set forth in Florida Rule
of General Practice and Judicial Administration 2.516. If
extraordinary reasons prevent the reporter from preparing the
transcript(s) within the 20 days, the reporter shall request an
extension of time, shall state the number of additional days
requested, and shall state the extraordinary reasons that would
justify the extension.

                 (C) Directions to the Clerk, Duties of the Clerk,
Preparation and Transmission of the Record. The appellant shall file
directions to the clerk with the notice of appeal. The clerk shall
electronically transmit the record to the court within 5 days of the
date the court reporter files the transcript(s) or, if a designation to
the court reporter has not been filed, within 5 days of the filing of
the notice of appeal. When the record is electronically transmitted
to the court, the clerk shall simultaneously electronically transmit
the record to the Department of Children and Families, the
guardian ad litem, counsel appointed to represent any indigent
parties, and shall simultaneously serve copies of the index to all
nonindigent parties, and, upon their request, copies of the record or
portions thereof. The clerk shall provide the record in paper format
to all parties exempt from electronic service as set forth in the
Florida Rules of General Practice and Judicial Administration.

           (3)-(7)   [NO CHANGE]

     (h)   [NO CHANGE]

     (i) Ineffective Assistance of Counsel for Parents’
Claims—Special Procedures and Time Limitations Applicable to


                                - 122 -
Appeals of Orders in Termination of Parental Rights
Proceedings Involving Ineffective Assistance of Counsel Claims.

          (1)-(3)     [NO CHANGE]

          (4) Ineffective Assistance of Counsel Motion Filed After
Commencement of Appeal. If an appeal is pending, a parent may file
a motion claiming ineffective assistance of counsel pursuant to
Florida Rule of Juvenile Procedure 8.530 if the filing occurs within
20 days of rendition of the order terminating parental rights.

                (A)   [NO CHANGE]

                 (B) Supplemental Record; Transcripts of
Proceedings. The appellant shall file a second designation to the
court reporter, including the name(s) of the individual court
reporter(s). The appellant shall serve the designation on the court
reporter on the date of filing and shall state that the appeal is from
an order of termination of parental rights, and that the court
reporter shall provide the transcript of the hearing on the motion
claiming ineffective assistance of counsel within 20 days of the date
of service. Within 20 days of the date of service of the designation,
the court reporter shall transcribe and file with the clerk of the
lower tribunal the transcript and sufficient copies for all parties
exempt from service by e-mail as set forth in the Florida Rules of
General Practice and Judicial Administration. If extraordinary
reasons prevent the reporter from preparing the transcript within
the 20 days, the reporter shall request an extension of time, state
the number of additional days requested, and state the
extraordinary reasons that would justify the extension.

                (C)   [NO CHANGE]

                         Committee Notes



                               - 123 -
                            [NO CHANGE]

RULE 9.200.      THE RECORD

     (a)-(c)     [NO CHANGE]

     (d)   Preparation and Transmission of Electronic Record.

           (1) The clerk of the lower tribunal shall prepare the
record as follows:

                 (A) The clerk of the lower tribunal shall assemble
the record on appeal and prepare a cover page and a complete index
to the record. The cover page shall include the name of the lower
tribunal, the style and number of the case, and the caption
RECORD ON APPEAL in 48-point bold font. Consistent with Florida
Rule of General Practice and Judicial Administration 2.420(g)(8),
the index shall indicate any confidential information in the record
and if the information was determined to be confidential in an
order, identify such order by date or docket number and record
page number. The clerk of the lower tribunal shall not be required
to verify and shall not charge for the incorporation of any
transcript(s) into the record. The transcript of the trial shall be kept
separate from the remainder of the record on appeal and shall not
be renumbered by the clerk. The progress docket shall be
incorporated into the record immediately after the index.

                 (B)-(C)   [NO CHANGE]

           (2)   [NO CHANGE]

           (3) The clerk of the lower tribunal shall certify the
record, redact the PDF files of the record and the transcript of the
trial pursuant to Florida Rule of General Practice and Judicial
Administration 2.420(d), and transmit the redacted PDF files to the
court by the method described in subdivisions (d)(4) of this rule. By
request or standing agreement with the clerk of the lower tribunal,
                                - 124 -
counsel of record or a pro se party may obtain the record and the
transcript of the trial that are unredacted to the extent permitted
for access by the requestor. No formal motion shall be required. The
clerk of the lower tribunal shall certify the less redacted record and
transmit the PDF files to the court by the method described in
subdivision (d)(4) of this rule or file a notice of inability to complete
or transmit the record, specifying the reason.

           (4)   [NO CHANGE]

     (e)-(f)     [NO CHANGE]

                          Committee Notes

                             [NO CHANGE]

RULE 9.420.      FILING; SERVICE OF COPIES; COMPUTATION OF
                 TIME

     (a)   Filing.

           (1) Generally. Filing may be accomplished in a manner
in conformity with the requirements of Florida Rule of General
Practice and Judicial Administration 2.525.

           (2)   [NO CHANGE].

     (b)-(c)     [NO CHANGE]

      (d) Proof of Service. A certificate of service by an attorney
that complies in substance with the requirements of Florida Rule of
General Practice and Judicial Administration 2.516(f) and a
certificate of service by a pro se party that complies in substance
with the appropriate form below shall be taken as prima facie proof
of service in compliance with these rules. The certificate shall
specify the party each attorney represents.

           (1)-(2)    [NO CHANGE]

                                 - 125 -
      (e) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration 2.514.

                         Committee Notes

                            [NO CHANGE]

                        Court Commentary

                            [NO CHANGE]
RULE 9.440.      ATTORNEYS
     (a) Foreign Attorneys. An attorney who is an active member
in good standing of the bar of another state may be permitted to
appear in a proceeding upon compliance with Florida Rule of
General Practice and Judicial Administration 2.510.

     (b)-(d)     [NO CHANGE]

                         Committee Notes

                            [NO CHANGE]

RULE 9.800.      UNIFORM CITATION SYSTEM

      This rule applies to all legal documents, including court
opinions. Except for citations to case reporters, all citation forms
should be spelled out in full if used as an integral part of a sentence
either in the text or in footnotes. Abbreviated forms as shown in
this rule should be used if the citation is intended to stand alone
either in the text or in footnotes.

     (a)-(i)     [NO CHANGE]

     (j)   Florida Rules. When citing a rule that has been
repealed, superseded, or amended, provide the year of adoption of
the rule or the version thereof being cited.

           (1)-(2)   [NO CHANGE]

                                - 126 -
          (3) Florida Rules of General Practice and Judicial
Administration: Fla. R. Gen. Prac. & Jud. Admin. 2.110.

           (4)-(23)    [NO CHANGE]

     (k)-(q)    [NO CHANGE]

                         Committee Notes

                                  [NO CHANGE]
RULE 9.900.     FORMS

     (a)-(g)    [NO CHANGE]

    (h) Designation to Approved Court Reporter, Civil Court
Reporter, or Approved Transcriptionist.

                                     IN THE .....(NAME OF THE LOWER
                                     TRIBUNAL WHOSE ORDER IS TO
                                     BE REVIEWED).....

                                     Case No.

                              )
                          ,
Plaintiff/Appellant,          )      DESIGNATION TO APPROVED
                              )      COURT REPORTER, CIVIL COURT
                              )      REPORTER, OR APPROVED
v.                            )      TRANSCRIPTIONIST, AND
                              )      REPORTER’S OR APPROVE
                          ,          TRANSCRIPTIONIST’S
Defendant/Appellee.           )      ACKNOWLEDGEMENT
                              )
                              )


I. DESIGNATION


                                    - 127 -
       Plaintiff/Appellant,             , files this Designation to
Approved Court Reporter, Civil Court Reporter, or Approved
Transcriptionist and directs .....(name of approved court reporter,
civil court reporter, or approved transcriptionist)..... to transcribe
the following portions of the trial proceedings to be used in this
appeal [for cases where a party is exempt from service by electronic
mail as set forth in the Florida Rules of General Practice and
Judicial Administration, state the following, and provide paper
copies of the transcript(s) in paper format]:
       1.     The entire trial proceedings recorded by the reporter on
.....(date)....., before the Honorable .....(judge)....., except
              .

     2.    [Indicate all other portions of reported proceedings.]

      3.   The approved court reporter, civil court reporter, or
approved transcriptionist is directed to file the original with the
clerk of the lower tribunal and to serve one copy on each of the
following:

           1.

           2.

           3.

     I, counsel for appellant, certify that I have made satisfactory
financial arrangements with the approved court reporter, civil court
reporter, or approved transcriptionist for preparation of the
transcript, and I have served a designation on the approved court
reporter, civil court reporter, or approved transcriptionist.


                                      Attorney for .....(name of
                                      party).....
                                      .....(address, e-mail address,
                                      and phone number).....
                                      Florida Bar No. ....................



                                - 128 -
    II. APPROVED COURT REPORTER’S, CIVIL COURT
REPORTER’S, OR APPROVED TRANSCRIPTIONIST’S
ACKNOWLEDGMENT

     1.   The foregoing designation was served on .....(date).....,
and received on .....(date)......

      2. Satisfactory arrangements have ( ) have not ( ) been made
for payment of the transcript cost. These financial arrangements
were completed on .....(date)......

     3.    Number of trial or hearing days ____.

     4.    Estimated number of transcript pages ____.

       5a. The transcript will be available within 30 days of service
of the foregoing designation and will be filed on or before
.....(date)......

OR

       5b. For the following reason(s) the approved court reporter,
civil court reporter, or approved transcriptionist requests an
extension of time of ____ days for preparation of the transcript that
will be filed on or before .....(date)......

     6.    Completion and filing of this acknowledgment by the
approved court reporter, civil court reporter, or approved
transcriptionist constitutes submission to the jurisdiction of the
court for all purposes in connection with these appellate
proceedings.

     7.    The undersigned approved court reporter, civil court
reporter, or approved transcriptionist certifies that the foregoing is
true and correct and that a copy has been furnished by mail ( )


                                - 129 -
hand delivery ( ) e-mail ( ) on .....(date)....., to each of the parties or
their counsel.


                                         Approved Court Reporter, Civil
                                         Court Reporter, or Approved
                                         Transcriptionist
                                         .....(address).....

Note: The foregoing approved court reporter’s, civil court reporter’s,
or approved transcriptionist’s acknowledgment to be placed “at the
foot of” or attached to a copy of the designation, shall be properly
completed, signed by the approved court reporter, and filed with the
clerk of the appellate court within 5 days of service of the
designation on the approved court reporter, civil court reporter, or
approved transcriptionist. A copy shall be served on all parties or
their counsel, who shall have 5 days to object to any requested
extension of time. See Fla. R. App. P. 9.200(b)(1), (b)(2), & (b)(3).

     (i)-(n)      [NO CHANGE]

                            Committee Notes

                              [NO CHANGE]

           FLORIDA FAMILY LAW RULES OF PROCEDURE

RULE 12.003. COORDINATION OF RELATED FAMILY CASES
             AND HEARINGS

     (a)    Assignment to One Judge.

            (1)   [NO CHANGE]

          (2) If it is impractical for one judge to handle all related
family cases, the judges assigned to hear the related cases involving
the same family and/or children may confer for the purpose of case
management and coordination of the cases. Notice and
                               - 130 -
communication shall comply with Canon 3.B.(7) of the Code of
Judicial Conduct. The party who filed the notice of related cases or
the court may coordinate a case management conference under rule
12.200 between the parties and the judges hearing the related
cases. In addition to the issues that may be considered, the court
shall:

                (A)-(C) [NO CHANGE]

                 (D) determine the access of the parties to court
records if a related case is confidential pursuant to Florida Rule of
General Practice and Judicial Administration 2.420.

     (b) [NO CHANGE]

RULE 12.007. ACCESS AND REVIEW OF RELATED FAMILY
             FILES BY PARTIES

      (a) In General. Access to confidential files in related cases
shall not be granted except as authorized by Florida Rule of General
Practice and Judicial Administration 2.420.

     (b) Confidentiality of Address. When a petitioner for
domestic violence injunction requests that his or her address be
kept confidential pursuant to section 741.30, Florida Statutes, this
information is exempt from the public records provisions of section
119.07(1), Florida Statutes and article I, section 24(a), Florida
Constitution, and is a confidential court record under Rule of
General Practice and Judicial Administration 2.420(d). Persons with
authorized access to confidential information shall develop methods
to ensure that the address remains confidential as provided by law.

     (c) [NO CHANGE]

RULE 12.010. SCOPE, PURPOSE, AND TITLE

     (a)   Scope.

           (1) [NO CHANGE]


                                - 131 -
           (2) The form, content, procedure, and time for pleading
in all proceedings shall be as prescribed by the statutes governing
the proceeding unless these rules or the Florida Rules of General
Practice and Judicial Administration, where applicable, specifically
provide to the contrary. All actions under these rules shall also be
governed by the Florida Evidence Code, which applies in cases
where a conflict with these rules may occur.

     (b)-(c) [NO CHANGE]

RULE 12.012. MINIMIZATION OF SENSITIVE INFORMATION

     Every pleading or other document filed with the court shall
comply with Florida Rule of General Practice and Judicial
Administration 2.425, Minimization of the Filing of Sensitive
Information.

RULE 12.015. FAMILY LAW FORMS

      (a) Forms Adopted as Rules. The forms listed in this rule
shall be adopted by the rulemaking process in Florida Rule of
General Practice and Judicial Administration 2.140. The Family
Law Rules Committee of The Florida Bar may propose amendments
to these forms and any associated instructions. These forms shall
be designated “Florida Family Law Rules of Procedure Forms.”
Forms coming under this provision are:

          (1)-(41) [NO CHANGE]

      (b) [NO CHANGE]

                           Commentary

                           [NO CHANGE]

RULE 12.025 APPLICABILITY OF RULES OF GENERAL
            PRACTICE AND JUDICIAL ADMINISTRATION




                              - 132 -
     (a) Electronic Filing. Florida Rules of General Practice and
Judicial Administration 2.520 and 2.525 are applicable in all family
law matters except as otherwise provided in these rules.

      (b) Exceptions. Any document filed pursuant to any
proceeding under Chapter 63, Florida Statutes, which may be relied
upon by the court to terminate parental rights, including consent
for adoption or affidavit of nonpaternity, shall be exempt from the
requirements of Rule of General Practice and Judicial
Administration 2.525(c).

RULE 12.030. VERIFICATION OF PLEADINGS

     Except as otherwise provided in these rules, verification of
pleadings shall be governed by the Florida Rules of General Practice
and Judicial Administration or applicable statute.

RULE 12.090. TIME

      (a) Computation. Computation of time shall be governed by
Florida Rule of General Practice and Judicial Administration 2.514.

     (b)-(c) [NO CHANGE]

                        Committee Notes

                           [NO CHANGE]

RULE 12.130. DOCUMENTS SUPPORTING ACTION OR
             DEFENSE

     (a)-(b) [NO CHANGE]

     (c) Protection of Account and Personal Identifying
Numbers. Any reference in any pleading or exhibit filed with the
court to account numbers, social security numbers, employee
identification numbers, driver’s license numbers, passport
numbers, or other personal identifying information must be
presented as provided in Florida Rule of General Practice and
Judicial Administration 2.425.
                              - 133 -
RULE 12.270. CONSOLIDATION; SEPARATE TRIALS

      Related cases and consolidation of cases are governed by
Florida Rule of General Practice and Judicial Administration 2.545.

RULE 12.280. GENERAL PROVISIONS GOVERNING DISCOVERY

     (a) [NO CHANGE]

     (b) Redaction of Personal Information. All filings of
discovery information must comply with Florida Rule of General
Practice and Judicial Administration 2.425. The court has the
authority to impose sanctions for violation of this rule.

     (c)-(h) [NO CHANGE]

      (i)  Confidentiality of Records. A determination as to the
confidentiality of a court record must be made in accordance with
Florida Rule of General Practice and Judicial Administration 2.420.
Records found to be confidential under Florida Rule of General
Practice and Judicial Administration 2.420 must be sealed on
request of a party.

     (j) [NO CHANGE]

                            Commentary

                            [NO CHANGE]

RULE 12.285. MANDATORY DISCLOSURE

     (a)   Application.

           (1)-(2) [NO CHANGE]

           (3)   Documents Not to be Filed with Court; Sanctions.

                 (A)   [NO CHANGE]




                                - 134 -
                 (B) References to account numbers and personal
identifying information to be filed in the court file are governed by
Florida Rule of General Practice and Judicial Administration 2.425.

                (C)   [NO CHANGE]

     (b)-(m) [NO CHANGE]

                           Commentary

                           [NO CHANGE]

                         Committee Notes

                           [NO CHANGE]

RULE 12.310. DEPOSITIONS UPON ORAL EXAMINATION

     (a)-(e)    [NO CHANGE]

     (f)   Filing; Exhibits.

           (1)-(2) [NO CHANGE]

           (3) A copy of a deposition may be filed only under the
following circumstances:

                 (A) It may be filed in compliance with Florida Rule
of General Practice and Judicial Administration 2.425 and rule
12.280(j) by a party or the witness when the contents of the
deposition must be considered by the court on any matter pending
before the court. Prompt notice of the filing of the deposition must
be given to all parties unless notice is waived. A party filing the
deposition must furnish a copy of the deposition or the part being
filed to other parties unless the party already has a copy.

                (B)   [NO CHANGE]

     (g)-(h) [NO CHANGE]

                          Committee Note
                             - 135 -
                           [NO CHANGE]

RULE 12.340. INTERROGATORIES TO PARTIES

     (a)-(c) [NO CHANGE]

      (d) Serving of Responses. Parties must serve responses to
interrogatories on the requesting party. Responses must not be filed
with the court unless they are admitted into evidence by the court
and are in compliance with Florida Rule of General Practice and
Judicial Administration 2.425. The responding party must file with
the court Florida Family Law Rules of Procedure Form 12.930(d),
Notice of Service of Answers to Standard Family Law
Interrogatories.

     (e)-(h) [NO CHANGE]

                           Commentary

                           [NO CHANGE]

                         Committee Note

                           [NO CHANGE]

RULE 12.350. PRODUCTION OF DOCUMENTS AND THINGS
             AND ENTRY ON LAND FOR INSPECTION AND
             OTHER PURPOSES

     (a) [NO CHANGE]

     (b) Procedure. Without leave of court the request may be
served on the petitioner after commencement of the action and on
any other party with or after service of the process and initial
pleading on that party. The request must set forth the items to be
inspected, either by individual item or category, and describe each
item and category with reasonable particularity. The request must
specify a reasonable time, place, and manner of making the
inspection or performing the related acts. The party to whom the
                               - 136 -
request is directed must serve a written response within 30 days
after service of the request, except that a defendant may serve a
response within 45 days after service of the process and initial
pleading on that defendant. The court may allow a shorter or longer
time. For each item or category, the response must state that
inspection and related activities will be permitted as requested
unless the request is objected to, in which event the reasons for the
objection must be stated. If an objection is made to part of an item
or category, the part must be specified. When producing
documents, the response must include an accompanying notice
filed in compliance with Rule of General Practice and Judicial
Administration 2.425 with the court that states with specificity each
document produced. When producing documents, the producing
party must either produce them as they are kept in the usual
course of business or must identify them to correspond with the
categories in the request. A request for electronically stored
information may specify the form or forms in which electronically
stored information is to be produced. If the responding party objects
to a requested form, or if no form is specified in the request, the
responding party must state the form or forms it intends to use. If a
request for electronically stored information does not specify the
form of production, the producing party must produce the
information in a form or forms in which it is ordinarily maintained
or in a reasonably usable form or forms. The party submitting the
request may move for an order under rule 12.380 concerning any
objection, failure to respond to the request, or any part of it, or
failure to permit the inspection as requested.

     (c) [NO CHANGE]

     (d) Filing of Documents. Unless required by the court, a
party shall not file any of the documents or things produced with
the response, although a party must include an accompanying
notice filed in compliance with Rule of General Practice and Judicial
Administration 2.425 with the court that states with specificity each
document produced. Documents or things may be filed in
compliance with Florida Rule of General Practice and Judicial
Administration 2.425 and rule 12.280(j) when they should be


                               - 137 -
considered by the court in determining a matter pending before the
court.

RULE 12.351. PRODUCTION OF DOCUMENTS AND THINGS
             WITHOUT DEPOSITION

     (a)   [NO CHANGE]

      (b) Procedure. A party desiring production under this rule
must serve notice as provided in Florida Rule of General Practice
and Judicial Administration 2.516 on every other party of the intent
to serve a subpoena under this rule at least 10 days before the
subpoena is issued if service is by delivery and 15 days before the
subpoena is issued if the service is by mail or e-mail. The proposed
subpoena must be attached to the notice and must state the time,
place, and method for production of the documents or things, and
the name and address of the person who is to produce the
documents or things, if known, and if not known, a general
description sufficient to identify the person or the particular class
or group to which the person belongs; must include a designation of
the items to be produced; and must state that the person who will
be asked to produce the documents or things has the right to object
to the production under this rule and that the person will not be
required to surrender the documents or things. A copy of the notice
and proposed subpoena shall not be furnished to the person on
whom the subpoena is to be served. If any party serves an objection
to production under this rule within 10 days of service of the notice,
the documents or things must not be produced pending resolution
of the objection in accordance with subdivision (d).

     (c)-(f) [NO CHANGE]

                           Committee Note

                            [NO CHANGE]

RULE 12.363. EVALUATION OF MINOR CHILD

     (a)-(d) [NO CHANGE]

                               - 138 -
      (e) Use of Evidence. An expert appointed by the court shall
be subject to the same examination as a privately retained expert
and the court shall not entertain any presumption in favor of the
appointed expert’s findings. Any finding or report by an expert
appointed by the court may be entered into evidence on the court’s
own motion or the motion of any party in a manner consistent with
the rules of evidence, subject to cross-examination by the parties.
Any report filed with the court shall be in compliance with Florida
Rule of General Practice and Judicial Administration 2.425. The
report shall not be filed in the court file unless or until it is properly
admitted into evidence and considered by the court. The court
shall consider whether the report should be sealed as provided by
Florida Rule of General Practice and Judicial Administration 2.420.

     (f) [NO CHANGE]

                           Committee Note

                             [NO CHANGE]

RULE 12.370. REQUESTS FOR ADMISSION

     (a)   Request for Admission.

            (1) Service of Request. A party may serve on any other
party a written request for the admission of the truth of any matters
within the scope of rule 12.280(c), set forth in the request that
relate to statements or opinions of fact or of the application of law
to fact, including the genuineness of any documents described in
the request. The request and any response must comply with
Florida Rule of General Practice and Judicial Administration 2.425.
Copies of documents must be served with the request unless they
have been or are otherwise furnished or made available for
inspection and copying. However, documents attached to the
request for admission may not be filed with the court and may only
be attached to the copy served on the party to whom the request for
admission is directed. Without leave of court the request may be
served on the petitioner after commencement of the action and on
any other party with or after service of the process and initial
pleading on that party.
                                 - 139 -
           (2)-(4) [NO CHANGE]

     (b)   [NO CHANGE]

RULE 12.400. CONFIDENTIALITY OF RECORDS AND
             PROCEEDINGS

     (a) Closure of Proceedings or Records. Closure of court
proceedings or sealing of records may be ordered by the court only
as provided by Florida Rule of General Practice and Judicial
Administration 2.420.

      (b) Filing of Sensitive Information. All documents
containing sensitive information must be filed in conformity with
Florida Rule of General Practice and Judicial Administration 2.425.

     (c)   [NO CHANGE]

     (d)   Conditional Sealing of Financial Information.

           (1) [NO CHANGE]

          (2) Notice of conditional sealing shall be as required by
Florida Rule of General Practice and Judicial Administration
2.420(d).

           (3)   [NO CHANGE]

                              Commentary

                             [NO CHANGE]

RULE 12.440. SETTING ACTION FOR TRIAL

     (a)-(b) [NO CHANGE]

      (c) Setting for Trial. If the court finds the action ready to be
set for trial, it shall enter an order setting the action for trial, fixing
a date for trial, and setting a pretrial conference, if necessary. In the
event a default has been entered, reasonable notice of not less than
10 days shall be given unless otherwise required by law. In actions
                                 - 140 -
in which the damages are not liquidated, the order setting an action
for trial shall be served on parties who are in default in accordance
with Florida Rule of General Practice and Judicial Administration
2.516. Trial shall be set within a reasonable time from the service of
the notice for trial. At the pretrial conference, the parties should be
prepared, consistent with rule 12.200, to present any matter that
will prepare the parties for trial and that can expedite the resolution
of the case. The trial court may also direct the parties to reciprocally
exchange and file with the court all documents relative to the
outcome of the case; a list of all witnesses, all issues to be tried,
and all undisposed motions; an estimate of the time needed to try
the case; and any other information the court deems appropriate.
Any court filings shall be in conformity with Florida Rule of General
Practice and Judicial Administration 2.425. This information
should be served and filed no later than 72 hours before the pretrial
conference or 30 days before the trial.

     (d)   [NO CHANGE]

                            Commentary

                            [NO CHANGE]

RULE 12.4501.         JUDICIAL NOTICE

      In family cases, the court may take judicial notice of any
matter described in section 90.202(6), Florida Statutes, when
imminent danger to persons or property has been alleged and it is
impractical to give prior notice to the parties of the intent to take
judicial notice. Opportunity to present evidence relevant to the
propriety of taking judicial notice under section 90.204(1), Florida
Statutes, may be deferred until after judicial action has been taken.
If judicial notice is taken under this rule, the court must, within 2
business days, file a notice in the pending case of the matters
judicially noticed. For purposes of this rule, the term “family cases”
has the same meaning as provided in the Florida Rules of General
Practice and Judicial Administration.

RULE 12.460. CONTINUANCES

                                - 141 -
     Continuances are governed by Florida Rule of General Practice
and Judicial Administration 2.545(e). If a continuance is sought on
the ground of nonavailability of a witness, the motion must show
when it is believed the witness will be available.

RULE 12.540. RELIEF FROM JUDGMENT, DECREES, OR
             ORDERS

     (a) [NO CHANGE]

      (b) Mistakes; Inadvertence; Excusable Neglect; Newly
Discovered Evidence; Fraud; etc. On motion and on such terms
as are just, the court may relieve a party or a party’s legal
representative from a final judgment, order, or proceeding for the
following reasons:

           (1)-(5) [NO CHANGE]

     The motion must be filed within a reasonable time, and for
reasons (1), (2), and (3) not more than 1 year after the judgment,
order, or proceeding was entered or taken; except that there will be
no time limit for motions based on fraudulent financial affidavits in
marital or paternity cases. The motion and any attachment or
exhibit to it must be in compliance with Florida Rule of General
Practice and Judicial Administration 2.425. A motion under this
subdivision does not affect the finality of a judgment or suspend its
operation. This rule does not limit the power of a court to entertain
an independent action or supplemental proceeding to relieve a party
from a judgment, order, or proceeding or to set aside a judgment for
fraud on the court.

                           Commentary

                           [NO CHANGE]

RULE 12.610. INJUNCTIONS FOR PROTECTION AGAINST
             DOMESTIC, REPEAT, DATING, AND SEXUAL
             VIOLENCE, AND STALKING

     (a)   [NO CHANGE]

                               - 142 -
     (b)   Petitions.

           (1)-(3) [NO CHANGE]

           (4)   Forms.

                 (A)    [NO CHANGE]

                 (B) Confidential Filing of Address. A petitioner’s
address may be furnished to the court in a confidential filing
separate from a petition or other form if, for safety reasons, a
petitioner believes that the address should be concealed. The
ultimate determination of a need for confidentiality must be made
by the court as provided in Florida Rule of General Practice and
Judicial Administration 2.420.

     (c)   [NO CHANGE]

                            Commentary

                            [NO CHANGE]

                           Committee Note

                            [NO CHANGE]

RULE 12.615. CIVIL CONTEMPT IN SUPPORT MATTERS

     (a) [NO CHANGE]

      (b) Motion and Notice. Civil contempt may be initiated by
motion. The motion must recite the essential facts constituting the
acts alleged to be contemptuous. No civil contempt may be imposed
without notice to the alleged contemnor and without providing the
alleged contemnor with an opportunity to be heard. The civil
contempt motion and notice of hearing may be served in accordance
with Florida Rule of General Practice and Judicial Administration
2.516 provided notice is reasonably calculated to apprise the
alleged contemnor of the pendency of the proceedings. The notice
must specify the time and place of the hearing and must contain
the following language: “FAILURE TO APPEAR AT THE HEARING
                                - 143 -
MAY RESULT IN THE COURT ISSUING A WRIT OF BODILY
ATTACHMENT FOR YOUR ARREST. IF YOU ARE ARRESTED, YOU
MAY BE HELD IN JAIL UP TO 48 HOURS BEFORE A HEARING IS
HELD.” This notice must also state whether electronic recording or
a court reporter is provided by the court or whether a court
reporter, if desired, must be provided by the party.

     (c)-(g) [NO CHANGE]

                           Commentary

                           [NO CHANGE]

                        Committee Notes

                           [NO CHANGE]

RULE 12.620. RECEIVERS

     (a)-(c) [NO CHANGE]

     (d) Contents of Inventory. Any inventory filed with the
court must be in compliance with Florida Rule of General Practice
and Judicial Administration 2.425.

RULE 12.650. OVERRIDE OF FAMILY VIOLENCE INDICATOR

     (a)-(g) [NO CHANGE]

     (h)   Hearing on Order to Show Cause.

           (1) [NO CHANGE]

           (2) Notwithstanding the provisions of Florida Rule of
General Practice and Judicial Administration 2.530, the court may
conduct a hearing on the order to show cause by means of
communications equipment without consent of the parties and
without a limitation on the time of the hearing. The
communications equipment shall be configured to ensure that the
location of the respondent is not disclosed.

                              - 144 -
     (i) [NO CHANGE]

                            Commentary

                            [NO CHANGE]

                           Committee Note

                            [NO CHANGE]

RULE 12.745. COLLABORATIVE LAW PROCESS

     (a)   [NO CHANGE]

     (b)   Collaborative Law Process.

           (1)-(2) [NO CHANGE]

           (3) Discharge or Withdrawal from Representation. A
party’s collaborative lawyer shall give prompt notice to all other
parties in a record of a discharge or withdrawal. If a proceeding
was pending prior to the initiation of the collaborative process, the
party’s collaborative lawyer shall comply with the requirements of
Florida Rule of General Practice and Judicial Administration 2.505.
Notwithstanding the discharge or withdrawal of a collaborative
lawyer, a collaborative law process continues, if not later than 30
days after the date that the notice of the discharge or withdrawal of
a collaborative lawyer is sent to the parties:

                (A)-(B) [NO CHANGE]

     (c)-(f) [NO CHANGE]

RULE 12.750. FAMILY SELF-HELP PROGRAMS

     (a)-(k) [NO CHANGE]

     (l)    Records. All records made or received in connection with
the official business of a self-help program are judicial records and
                               - 145 -
access to such records shall be governed by Florida Rule of General
Practice and Judicial Administration 2.420.

     (m) [NO CHANGE]

                           Commentary

                          [NO CHANGE]




                              - 146 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                          12.900(b)
            NOTICE OF LIMITED APPEARANCE (10/21)

                                   When should this form be used?

This form should be used to provide notice to the court and the other attorney or party when an attorney
is making a limited appearance for a client under Florida Family Law Rule of Procedure 12.040.

This form should be typed or printed in black ink. After completing and signing this form, the attorney
should file this document with the clerk of the circuit court in the county in which the action is pending
and keep a copy for his or her records.


                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney.
The copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.


Instructions for Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance
(10/21)
                                                   - 147 -
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.


                              Where can I look for more information?

See Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance
(10/21)
                                                   - 148 -
        IN THE CIRCUIT COURT OF THE _______________________________ JUDICIAL CIRCUIT,
               IN AND FOR ___________________________________ COUNTY, FLORIDA

                                                            Case No.: ________________________
                                                            Division: ________________________
_______________________________,
                     Petitioner,

                 and

_______________________________,
                    Respondent.


                                 NOTICE OF LIMITED APPEARANCE

{Attorney’s name} __________________________________________ files this Notice of Limited
Appearance on behalf of {name} _____________________________________, [choose one only] (           )
Petitioner    ( ) Respondent, for the following limited purpose(s).
[choose all that apply]:

1. ___ The hearing set for {date} _____________________________, at {time} ___________on the
   issue(s) of {specify} ______________________________________________________         _.

2. ___ To represent [check one only] ( ) Petitioner ( ) Respondent on the following issues throughout
   the proceedings:
   a. ___ Parental responsibility and time-sharing.
   b. ___ Equitable distribution of marital assets and liabilities.
   c. ___ Alimony.
   d. ___ Child support.
   e. ___ Other {specify}:

    The clerk of the above-styled court is requested to enter this notice of record.

Copies of all future court papers should be served on the undersigned attorney at the address listed and
on the [choose one only] ( ) Petitioner ( ) Respondent at {name, address, e-mail address(es),telephone
number, and fax number}




Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance (10/21)

                                                  - 149 -
I certify that a copy of this notice of limited appearance was: [check all used] ( ) e-mailed
( ) mailed ( ) faxed ( ) hand delivered to the person(s) listed below on
{date} _______________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):


                                                            Signature of Attorney
                                                            Printed Name:
                                                            Address:
                                                            City, State, Zip:
                                                            Telephone Number:
                                                            E-mail Address(es):
                                                            Florida Bar Number:


                                                            ______________________________________
                                                            Signature of Petitioner/Respondent
                                                            Printed Name:
                                                            Address:
                                                            City, State, Zip:
                                                            Telephone Number:
                                                            E-mail Address(es):




Florida Family Law Rules of Procedure Form 12.900(b), Notice of Limited Appearance (10/21)

                                                  - 150 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                          12.900(c)
         CONSENT TO LIMITED APPEARANCE BY ATTORNEY
                           (10/21)

                                   When should this form be used?

This form should be used for a client to give consent when an attorney is making a limited appearance for
the client under Florida Family Law Rule of Procedure 12.040.

This form should be typed or printed in black ink. After completing this form, the client should sign the
document. The attorney or client should then file the document with the clerk of the circuit court in the
county in which the action is pending. The attorney and client should each keep a copy for his or her
records.


                                         What should I do next?

A copy of this form must be served on the other party or his or her attorney. The copy you are serving to
the other party must be either mailed, e-mailed, or hand-delivered to the opposing party or his or her
attorney on the same day indicated on the certificate of service. If it is mailed, it must be postmarked on
the date indicated in the certificate of service. Service must be in accordance with Florida Rule of General
Practice and Judicial Administration 2.516.


                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Instructions for Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by Attorney
(10/21)
                                                  - 151 -
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.


                             Where can I look for more information?

See Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by Attorney
(10/21)
                                                  - 152 -
              IN THE CIRCUIT COURT OF THE                                   JUDICIAL CIRCUIT,
                       IN AND FOR                                   COUNTY, FLORIDA

                                                           Case No.:
                                                           Division:
                                                ,
                                  Petitioner,
        and

                                            ,
                                  Respondent.


                    CONSENT TO LIMITED APPEARANCE BY ATTORNEY

{Name} _______________________________________, the [check one only]
( ) Petitioner ( ) Respondent, consents to the limited representation by counsel,
{attorney’s name} ___________________________________________, for the following limited
purpose(s) [ check all that apply]:

1. ____The hearing set for {date} ___________________, at {time} ________ on the issue(s) of
   {specify} ___________________________________________________________________.

2. ____To represent [ check one only] ( ) Petitioner ( ) Respondent on the following issues
   throughout the proceedings:
   a. ___Parental responsibility and time-sharing.
   b. ___ Equitable distribution of marital assets and liabilities.
   c. ___ Alimony.
   d. ___ Child support.
   e. ___ Other {specify}: _______________________________________________________

The clerk of the above-styled court is requested to enter this notice of record.

I certify that a copy of this consent to limited appearance was: [check all used] ( ) e-mailed (          )
mailed ( ) faxed ( ) hand delivered to the person(s) listed below on {date} _________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):




Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by Attorney (10/21)
                                                    - 153 -
                                                           Signature of Petitioner/Respondent
                                                           Printed Name:
                                                           Address:
                                                           City, State, Zip:
                                                           Telephone Number:
                                                           Fax Number:
                                                           E-mail Address(es):



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual} ______________________________________________________                             ,
{name of business} ____________________________________________________________                       _,
{address}                                                                                              ,
{city} _______________ __, {state} ____, {zip code} ___ ___, {telephone number} ______           ___.




Florida Family Law Rules of Procedure Form 12.900(c), Consent to Limited Appearance by Attorney (10/21)
                                                  - 154 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                          12.900(d)
         TERMINATION OF LIMITED APPEARANCE (10/21)

                                   When should this form be used?

This form should be used by an attorney who is terminating a limited appearance for a client under Florida
Family Law Rule of Procedure 12.040.

This form should be typed or printed in black ink. After completing this form, the attorney should sign this
document and then file this document with the clerk of the circuit court in the county in which the action
is pending. The attorney should keep a copy for his or her records.


                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of General Practice and Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.


Instructions for Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (10/21)

                                                  - 155 -
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.


                              Where can I look for more information?

See Florida Family Law Rule of Procedure 12.040.




Instructions for Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (10/21)

                                                  - 156 -
             IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                      IN AND FOR                                    COUNTY, FLORIDA

                                                           Case No.:
                                                           Division:
                                        ,
                              Petitioner,

                 and

                                      ,
                             Respondent.

                        TERMINATION OF LIMITED APPEARANCE
{Attorney’s name}                                                , files this Termination of Limited
Appearance on behalf of the [check one only] ( ) Petitioner ( ) Respondent, {name}, ________
______________________________________, and certifies that the proceeding or matter is concluded.
The clerk of the above-styled court is requested to enter this Notice of Termination of Limited
Appearance of record. Copies of all future court papers should be served on the [check one only]
( ) Petitioner ( ) Respondent at: {name, address, e-mail address(es), fax number, and telephone
number} _____________________________________________________________________________
                                                                                                     .

I certify that a copy of this termination of limited appearance was: [check all used] ( ) e-mailed
( ) mailed ( ) faxed ( ) hand delivered to the person(s) listed below on {date} _________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):

Client Party:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):
                                                           _______________________________________
                                                           Signature of Attorney
                                                           Printed Name:
                                                           Address:
                                                           City, State, Zip:

Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (10/21)

                                                  - 157 -
                                                           Telephone Number:
                                                           E-mail Address(es):
                                                           Florida Bar Number:




Florida Family Law Rules of Procedure Form 12.900(d), Termination of Limited Appearance (10/21)

                                                  - 158 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.900(e)
           ACKNOWLEDGMENT OF ASSISTANCE BY ATTORNEY
                             (10/21)

                                  When should this form be used?

This form, when added to the signature page of any petition, pleading, or motion, should be filed with the
court when an attorney making a limited appearance under Florida Family Law Rule of Procedure 12.040
has assisted the petitioner or respondent in the preparation of the document. The petitioner or
respondent should then sign the pleading and include his/her name and address.

                                          What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of General Practice and Judicial Administration 2.516.

                         IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

                 IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.




Instructions for Florida Family Law Rules of Procedure Form 12.900(e), Acknowledgment of Assistance by Attorney
(10/21)
                                                  - 159 -
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.


                                Where can I get more information?

See the instructions to Florida Family Law Rules of Procedure Forms 12.900(b)-(d) and Rule 12.040.
Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. For more information, see rule 12.080, Florida Family Law Rules of Procedure.




Instructions for Florida Family Law Rules of Procedure Form 12.900(e), Acknowledgment of Assistance by Attorney
(10/21)
                                                  - 160 -
{Name},                                       , [check one only] ( ) Petitioner
( ) Respondent, certifies that he/she has received the assistance of the following attorney in the
preparation of this document.

                                                  Attorney Name:
                                                  Address:
                                                  City, State, Zip:
                                                  Telephone Number:
                                                  E-mail Address(es):
                                                  Florida Bar Number:




Florida Family Law Rules of Procedure Form 12.900(e), Acknowledgment of Assistance by Attorney (10/21)

                                                 - 161 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
          12.900(h), NOTICE OF RELATED CASES (10/21)


                                 When should this form be used?
Florida Rule of General Practice and Judicial Administration 2.545(d) requires the petitioner in a family
law case to file with the court a notice of related cases, if any. Your circuit may also require this form to
be filed even if there are no related cases. A case is considered related if:

        •    it involves the same parties, children, or issues and is pending when the family law case is
             filed; or
        •    it affects the court’s jurisdiction to proceed; or
        •    an order in the related case may conflict with an order on the same issues in the new case; or
        •    an order in the new case may conflict with an order in the earlier case.

This form is used to provide the required notice to the court.

This form should be typed or printed in black ink. It must be filed with the clerk of the circuit court with
the initial pleading in the family law case.

                                        What should I do next?
A copy of the form must be served on the presiding judges, either the chief judge or the family law
administrative judge, and all parties in the related cases. You should also keep a copy for your records.
Service must be in accordance with Florida Rule of General Practice and Judicial Administration 2.516.

                           Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in ”bold underline” in these instructions are defined there.
For further information, see Florida Rule of General Practice and Judicial Administration 2.545(d).

                                             Special notes . . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms must
also put his or her name, address, and telephone number on the bottom of the last page of every form he
or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.900(h), Notice of Related Cases (10/21)

                                                   - 162 -
              IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                                     Case No.:
                                                                     Division:

_____________________________,
                    Petitioner,
             and

_____________________________,
                  Respondent.

                                NOTICE OF RELATED CASES
1. Petitioner submits this Notice of Related Cases as required by Florida Rule of General Practice and
   Judicial Administration 2.545(d). A related case may be an open or closed civil, criminal, guardianship,
   domestic violence, juvenile delinquency, juvenile dependency, or domestic relations case. A case is
   “related” to this family law case if it involves any of the same parties, children, or issues and it is
   pending at the time the party files a family case; if it affects the court’s jurisdiction to proceed; if an
   order in the related case may conflict with an order on the same issues in the new case; or if an order
   in the new case may conflict with an order in the earlier litigation.

    [check one only]
    ____ There are no related cases.
    ____ The following are the related cases (add additional pages if necessary):

    Related Case No. 1
    Case Name(s): _____________________________________________________________________
    Petitioner ________________________________________________________________________
    Respondent _______________________________________________________________________
    Case No.: _________________________________ Division: ________________________________

    Type of Proceeding: [check all that apply]
    ____ Dissolution of Marriage                    ____ Paternity
    ____ Custody                                    ____ Adoption
    ____ Child Support                              ____ Modification/Enforcement/Contempt Proceedings
    ____ Juvenile Dependency                        ____ Juvenile Delinquency
    ____ Termination of Parental Rights             ____ Criminal
    ____ Domestic/Sexual/Dating/Repeat              ____ Mental Health
    ____ Violence or Stalking Injunctions           ____ Other {specify} ___________________________


    State where case was decided or is pending: ____ Florida ____ Other: {specify} _________________

    Name of Court where case was decided or is pending (for example, Fifth Circuit Court, Marion
    County, Florida): __________________________________________________________________
Florida Family Law Rules of Procedure Form 12.900(h), Notice of Related Cases (10/21)

                                                  - 163 -
    Title of last Court Order/Judgment (if any): ______________________________________________
    Date of Court Order/Judgment (if any): _________________________________________________

    Relationship of cases check all that apply]:
    ____ pending case involves same parties, children, or issues;
    ____ may affect court’s jurisdiction;
    ____ order in related case may conflict with an order in this case;
    ____ order in this case may conflict with previous order in related case.

    Statement as to the relationship of the cases: ____________________________________________
    __________________________________________________________________________________
    __________________________________________________________________________________

    Related Case No. 2
    Case Name(s): _____________________________________________________________________
    Petitioner ________________________________________________________________________
    Respondent _______________________________________________________________________
    Case No.: _________________________________ Division: ________________________________

    Type of Proceeding: [check all that apply]
    ____ Dissolution of Marriage                    ____ Paternity
    ____ Custody                                    ____ Adoption
    ____ Child Support                              ____ Modification/Enforcement/Contempt Proceedings
    ____ Juvenile Dependency                        ____ Juvenile Delinquency
    ____ Termination of Parental Rights             ____ Criminal
    ____ Domestic/Sexual/Dating/Repeat              ____ Mental Health
    ____ Violence or Stalking Injunctions           ____ Other {specify} __________________________


    State where case was decided or is pending: ____ Florida ____ Other: {specify} _________________

    Name of Court where case was decided or is pending (for example, Fifth Circuit Court, Marion
    County, Florida): __________________________________________________________________
    Title of last Court Order/Judgment (if any): ______________________________________________
    Date of Court Order/Judgment (if any): _________________________________________________

    Relationship of cases check all that apply]:
    ____ pending case involves same parties, children, or issues.
    ____ may affect court’s jurisdiction;
    ____ order in related case may conflict with an order in this case;
    ____ order in this case may conflict with previous order in related case.

    Statement as to the relationship of the cases: ____________________________________________
    __________________________________________________________________________________
    __________________________________________________________________________________



Florida Family Law Rules of Procedure Form 12.900(h), Notice of Related Cases (10/21)

                                                  - 164 -
    Related Case No. 3
    Case Name(s): _____________________________________________________________________
    Petitioner ________________________________________________________________________
    Respondent _______________________________________________________________________
    Case No.: _________________________________ Division: ________________________________

    Type of Proceeding: [check all that apply]
    ____ Dissolution of Marriage                    ____ Paternity
    ____ Custody                                    ____ Adoption
    ____ Child Support                              ____ Modification/Enforcement/Contempt Proceedings
    ____ Juvenile Dependency                        ____ Juvenile Delinquency
    ____ Termination of Parental Rights             ____ Criminal
    ____ Domestic/Sexual/Dating/Repeat              ____ Mental Health
    ____ Violence or Stalking Injunctions           ____ Other {specify} __________________________

    State where case was decided or is pending: ____ Florida ____ Other: {specify} _________________

    Name of Court where case was decided or is pending (for example, Fifth Circuit Court, Marion
    County, Florida): __________________________________________________________________
    Title of last Court Order/Judgment (if any): ______________________________________________
    Date of Court Order/Judgment (if any): _________________________________________________

    Relationship of cases check all that apply]:
    ____ pending case involves same parties, children, or issues;
    ____ may affect court’s jurisdiction;
    ____ order in related case may conflict with an order in this case;
    ____ order in this case may conflict with previous order in related case.

    Statement as to the relationship of the cases: ____________________________________________
    __________________________________________________________________________________
    __________________________________________________________________________________

2. [check one only]
   ____ I do not request coordination of litigation in any of the cases listed above.
   ____ I do request coordination of the following cases: _____________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________

3. [check all that apply]
   ____ Assignment to one judge
   ____ Coordination of existing cases
         will conserve judicial resources and promote an efficient determination of these cases
         because:_____________________________________________________________________.

4. The Petitioner acknowledges a continuing duty to inform the court of any cases in this or any other
   state that could affect the current proceeding.


Florida Family Law Rules of Procedure Form 12.900(h), Notice of Related Cases (10/21)

                                                  - 165 -
Dated: _________________                                    _______________________________________
                                                            Petitioner’s Signature
                                                            Printed Name:
                                                            Address:
                                                            City, State, Zip:
                                                            Telephone Number:
                                                            Fax Number:
                                                            E-mail Address(es):




                                  CERTIFICATE OF SERVICE
I CERTIFY that I delivered a copy of this Notice of Related Cases to the _____________________ County
Sheriff’s Department or a certified process server for service on the Respondent, and [check all used]
( ) e-mailed ( ) mailed ( ) hand delivered, a copy to {name}________________________, who is the
[check all that apply] ( ) judge assigned to new case, ( ) chief judge or family law administrative
judge, ( ) {name}__________________________________ a party to the related case, ( ) {name}
____________________________, a party to the related case on {date} _________________________.

                                                            _______________________________________
                                                            Signature of Petitioner/Attorney for Petitioner
                                                            Printed Name:
                                                            Address:
                                                            City, State, Zip:
                                                            Telephone Number:
                                                            E-mail Address(es):
                                                            Florida Bar Number:


IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the {choose only one}: ( ) Petitioner ( ) Respondent.
This form was completed with the assistance of:
{name of individual}                                                                                  ,
{name          of     business}_______________________________________________________________,
{address}                                                                                             ,
{city} _______________________{state} __________, {telephone number}                                  .




Florida Family Law Rules of Procedure Form 12.900(h), Notice of Related Cases (10/21)

                                                  - 166 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.902(b)
           FAMILY LAW FINANCIAL AFFIDAVIT (SHORT FORM)
                             (10/21)

                                    When should this form be used?

This form should be used when you are involved in a family law case which requires a financial affidavit
and your individual gross income is UNDER $50,000 per year unless:

    (1) You are filing a simplified dissolution of marriage under rule 12.105 and both parties have waived
        the filing of a financial affidavit;
    (2) You have no minor children, no support issues, and have filed a written settlement agreement
        disposing of all financial issues; or
    (3) The court lacks jurisdiction to determine any financial issues.

This form should be typed or printed in black ink. You should file this document with the clerk of the
circuit court in the county where the petition was filed and keep a copy for your records.


                                          What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney in
your case within 45 days of being served with the petition, if it is not served on him or her with your initial
papers. The copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to
the opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
Instructions for Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form)
(10/21)
                                                    - 167 -
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.

                              Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see Florida Family Law Rule of Procedure 12.285.


                                              Special notes . . .

If you want to keep your address confidential because you have been found by a judge to be the victim of
sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery, or domestic
violence, do not enter the address, telephone, and fax information at the bottom of this form. Instead,
file Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form
12.980(h).

The affidavit must be completed using monthly income and expense amounts. If you are paid or your
bills are due on a schedule which is not monthly, you must convert those amounts. Hints are provided
below for making these conversions.

Hourly - If you are paid by the hour, you may convert your income to monthly as follows:
Hourly amount             x       Hours worked per week =        Weekly amount
Weekly amount             x       52 Weeks per year        =     Yearly amount
Yearly amount             ÷       12 Months per year       =     Monthly Amount
Daily - If you are paid by the day, you may convert your income to monthly as follows:
Daily amount              x       Days worked per week =         Weekly amount
Weekly amount             x       52 Weeks per year        =     Yearly amount
Yearly amount             ÷       12 Months per year       =     Monthly Amount
Weekly - If you are paid by the week, you may convert your income to monthly as follows:
Weekly amount             x       52 Weeks per year        =     Yearly amount
Instructions for Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form)
(10/21)
                                                    - 168 -
Yearly amount            ÷       12 Months per year     =      Monthly Amount
Bi-weekly - If you are paid every two weeks, you may convert your income to monthly as follows:
Bi-weekly amount         x              26              =      Yearly amount
Yearly amount            ÷       12 Months per year     =      Monthly Amount
Semi-monthly - If you are paid twice per month, you may convert your income to monthly as follows:
Semi-monthly amount x                   2               =      Monthly Amount

Expenses may be converted in the same manner.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form)
(10/21)
                                                    - 169 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                     IN AND FOR                                       COUNTY, FLORIDA

                                                                     Case No.:
                                                                     Division:
                                         ,
                               Petitioner,
and

                                        ,
                              Respondent.



                FAMILY LAW FINANCIAL AFFIDAVIT (SHORT FORM)
                              (Under $50,000 Individual Gross Annual Income)

I, {full legal name}                                                  , being sworn, certify that the following
information is true:
My Occupation:                                                Employed by: ___________________________
Business Address: _______________________________________________________________
Pay rate: $           ( ) every week ( ) every other week ( ) twice a month ( ) monthly
( ) other: ____________

___ Check here if unemployed and explain on a separate sheet your efforts to find employment.

SECTION I. PRESENT MONTHLY GROSS INCOME:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for
anything that is NOT paid monthly. Attach more paper, if needed. Items included under “other” should
be listed separately with separate dollar amounts.
1. $______ Monthly gross salary or wages
2. ______ Monthly bonuses, commissions, allowances, overtime, tips, and similar payments
3. _______ Monthly business income from sources such as self-employment, partnerships, close
            corporations, and/or independent contracts (gross receipts minus ordinary and necessary
            expenses required to produce income) (Attach sheet itemizing such income and expenses.)
4. _______ Monthly disability benefits/SSI
5. _______ Monthly Workers’ Compensation
6. _______ Monthly Unemployment Compensation
7. _______ Monthly pension, retirement, or annuity payments
8. _______ Monthly Social Security benefits
9. _______ Monthly alimony actually received (Add 9a and 9b)
       9a. From this case: $ _______
       9b. From other case(s): $ _______
10. _______ Monthly interest and dividends
11. _______ Monthly rental income (gross receipts minus ordinary and necessary expenses
Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (10/21)

                                                   - 170 -
              required to produce income) (Attach sheet itemizing such income and expense items.)
12.   _______ Monthly income from royalties, trusts, or estates
13.   _______ Monthly reimbursed expenses and in-kind payments to the extent that they
              reduce personal living expenses
14.   _______ Monthly gains derived from dealing in property (not including nonrecurring gains)
15.   _______ Any other income of a recurring nature (list source) _________________________
16.   __________________________________________________________________________
17.   $ _______ TOTAL PRESENT MONTHLY GROSS INCOME (Add lines 1–16)

PRESENT MONTHLY DEDUCTIONS:
18. $______ Monthly federal, state, and local income tax (corrected for filing status and allowable
             dependents and income tax liabilities)
    a. Filing Status ____________
    b. Number of dependents claimed _______
19. _______ Monthly FICA or self-employment taxes
20. _______ Monthly Medicare payments
21. _______ Monthly mandatory union dues
22. _______ Monthly mandatory retirement payments
23. _______ Monthly health insurance payments (including dental insurance), excluding portion
              paid for any minor children of this relationship
24. _______ Monthly court-ordered child support actually paid for children from another
              relationship
25. _______ Monthly court-ordered alimony actually paid (Add 25a and 25b)
         25a. from this case:     $ _______
         25b. from other case(s): $ _______
26. $_______ TOTAL DEDUCTIONS ALLOWABLE UNDER SECTION 61.30, FLORIDA STATUTES
               (Add lines 18 through 25)
27. $_______ PRESENT NET MONTHLY INCOME (Subtract line 26 from line 17)




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (10/21)

                                                   - 171 -
SECTION II. AVERAGE MONTHLY EXPENSES
Proposed/Estimated Expenses. If this is a dissolution of marriage case and your expenses as listed
below do not reflect what you actually pay currently, you should write “estimate” next to each amount
that is estimated.

A. HOUSEHOLD:                                                E. OTHER EXPENSES NOT LISTED ABOVE
Mortgage or rent                   $       _                 Clothing                   $     _
Property taxes                     $       _                 Medical/Dental (uninsured) $     _
Utilities                          $       _                 Grooming                   $     _
Telephone                          $       _                 Entertainment              $     _
Food                               $       _                 Gifts                      $     _
Meals outside home                 $       _                 Religious organizations    $     _
Maintenance/Repairs                $       _                 Miscellaneous              $     _
Other: __________                  $       _                 Other: ______________      $     _
                                                             ____________________       $     _
B. AUTOMOBILE                                                ____________________       $     _
Gasoline                           $       _                 ____________________       $     _
Repairs                            $       _                 ____________________       $     _
Insurance                          $       _                 ____________________       $     _

C. CHILD(REN)’S EXPENSES
Day care                           $       _                 F. PAYMENTS TO CREDITORS
Lunch money                        $       _                 CREDITOR:                MONTHLY
Clothing                           $       _                                          PAYMENT
Grooming                           $       _                 ____________________     $     _
Gifts for holidays                 $       _                 ____________________     $     _
Medical/Dental (uninsured)         $       _                 ____________________     $_    _
Other: ______________              $       _                 ____________________     $     _
                                                             ____________________     $     _
D. INSURANCE                                                 ____________________     $     _
Medical/Dental (if not listed on                             ____________________     $     _
lines 23 or 45)                    $       _                 ____________________     $     _
Child(ren)’s medical/dental        $       _                 ____________________     $     _
Life                               $       _                 ____________________     $     _
Other:                             $       _                 ____________________     $     _




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (10/21)

                                                   - 172 -
28. $_______ TOTAL MONTHLY EXPENSES (add ALL monthly amounts in A through F above)

SUMMARY
29. $_______ TOTAL PRESENT MONTHLY NET INCOME (from line 27 of SECTION I. INCOME)
30. $_______ TOTAL MONTHLY EXPENSES (from line 28 above)
31. $_______ SURPLUS (If line 29 is more than line 30, subtract line 30 from line 29. This is the amount
              of your surplus. Enter that amount here.)
32. ($_______) (DEFICIT) (If line 30 is more than line 29, subtract line 29 from line 30. This is the amount
               of your deficit. Enter that amount here.)

SECTION III. ASSETS AND LIABILITIES
Use the nonmarital column only if this is a petition for dissolution of marriage and you believe an item
is “nonmarital,” meaning it belongs to only one of you and should not be divided. You should indicate
to whom you believe the item(s) or debt belongs. (Typically, you will only use this column if property/debt
was owned/owed by one spouse before the marriage. See the “General Information for Self-
Represented Litigants” found at the beginning of these forms and section 61.075(1), Florida Statutes, for
definitions of “marital” and “nonmarital” assets and liabilities.)


A. ASSETS:
 DESCRIPTION OF ITEM(S). List a description of each separate                                     Nonmarital
 item owned by you (and/or your spouse, if this is a petition                   Current     (check correct column)
 for dissolution of marriage). LIST ONLY LAST 4 DIGITS OF                         Fair
 ACCOUNT NUMBERS. Check the line next to any asset(s)                           Market
                                                                                 Value      Petitioner      Respondent
 which you are requesting the judge award to you.
         Cash (on hand)                                                 $
         Cash (in banks or credit unions)
         Stocks, Bonds, Notes
         Real estate: (Home)
         (Other)
         Automobiles
         Other personal property
         Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)
         Other




        ____Check here if additional pages are attached.
 Total Assets (add next column)                                             $




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (10/21)

                                                   - 173 -
B. LIABILITIES:
 DESCRIPTION OF ITEM(S). List a description of each separate Current                            Nonmarital
 debt owed by you (and/or your spouse, if this is a petition for Amount                    (check correct column)
 dissolution of marriage). LIST ONLY LAST 4 DIGITS OF Owed
 ACCOUNT NUMBERS. Check the line next to any debt(s) for
 which you believe you should be responsible.                                            Petitioner     Respondent
         Mortgages on real estate: First mortgage on home                   $
         Second mortgage on home
         Other mortgages

         Auto loans

         Charge/credit card accounts




         Other




        ____Check here if additional pages are attached.
 Total Debts (add next column)                                              $

C. CONTINGENT ASSETS AND LIABILITIES:
INSTRUCTIONS: If you have any POSSIBLE assets (income potential, accrued vacation or sick leave, bonus,
inheritance, etc.) or POSSIBLE liabilities (possible lawsuits, future unpaid taxes, contingent tax liabilities,
debts assumed by another), you must list them here.

                       Contingent Assets                                                     Nonmarital
                                                                      Possible          (check correct column)
 Check the line next to any contingent asset(s) which you              Value
 are requesting the judge award to you.                                              Petitioner        Respondent
                                                                  $

 Total Contingent Assets                                          $

                      Contingent Liabilities                                                 Nonmarital
                                                                      Possible          (check correct column)
 Check the line next to any contingent debt(s) for which              Amount
 you believe you should be responsible.                                Owed          Petitioner        Respondent
                                                                  $

 Total Contingent Liabilities                                     $


Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (10/21)

                                                   - 174 -
SECTION IV. CHILD SUPPORT GUIDELINES WORKSHEET
(Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet, MUST be
filed with the court at or prior to a hearing to establish or modify child support. This requirement cannot
be waived by the parties.)

[Check one only]
____ A Child Support Guidelines Worksheet IS or WILL BE filed in this case. This case involves the
establishment or modification of child support.
____ A Child Support Guidelines Worksheet IS NOT being filed in this case. The establishment or
modification of child support is not an issue in this case.

I certify that a copy of this document was [check all used]: ( ) e-mailed ( ) mailed ( ) faxed
( ) hand delivered to the person(s) listed below on {date} ________________________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.


Dated:
                                                             Signature of Party
                                                             Printed Name:
                                                             Address:
                                                             City, State, Zip:
                                                             Telephone Number:
                                                             Fax Number:
                                                             E-mail Address(es):




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual}                                                                              ,
{name of business}                                                                                ,
{address}                                                                                         ,
{city} __________________, {state} ____, {zip code} ______, {telephone number}                    .




Florida Family Law Rules of Procedure Form 12.902(b), Family Law Financial Affidavit (Short Form) (10/21)

                                                   - 175 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.902(c)
           FAMILY LAW FINANCIAL AFFIDAVIT (LONG FORM)
                             (10/21)
                                   When should this form be used?

This form should be used when you are involved in a family law case which requires a financial affidavit
and your individual gross income is $50,000 OR MORE per year unless:

    (1) You are filing a simplified dissolution of marriage under rule 12.105 and both parties have waived
        the filing of financial affidavits;
    (2) you have no minor children, no support issues, and have filed a written settlement agreement
        disposing of all financial issues; or
    (3) the court lacks jurisdiction to determine any financial issues.

This form should be typed or printed in black ink. After completing this form, you should sign the form.
You should then file this document with the clerk of the circuit court in the county where the petition
was filed and keep a copy for your records.


                                          What should I do next?
A copy of this form must be served on the other party in your case within 45 days of being served with
the petition, if it is not served on him or her with your initial papers. Service must be in accordance with
Florida Rule of General Practice and Judicial Administration 2.516.
A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service.

                              Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see Florida Family Law Rule of Procedure 12.285.


                          IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.

Instructions for Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form)
(10/21)
                                                   - 176 -
               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.

                                              Special notes . . .
If you want to keep your address confidential because you have been found by a judge to be the victim of
sexual battery, aggravated child abuse, aggravated stalking, harassment, aggravated battery, or domestic
violence do not enter the address, telephone, and fax information at the bottom of this form. Instead,
file Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form
12.980(h).

The affidavit must be completed using monthly income and expense amounts. If you are paid or your
bills are due on a schedule which is not monthly, you must convert those amounts. Hints are provided
below for making these conversions.




Instructions for Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form)
(10/21)
                                                   - 177 -
        Hourly - If you are paid by the hour, you may convert your income to monthly as follows:
        Hourly amount             x       Hours worked per week          =      Weekly amount
        Weekly amount             x       52 Weeks per year              =      Yearly amount
        Yearly amount             ÷       12 Months per year             =      Monthly Amount
        Daily - If you are paid by the day, you may convert your income to monthly as follows:
        Daily amount              x       Days worked per week           =     Weekly amount
        Weekly amount             x       52 Weeks per year              =     Yearly amount
        Yearly amount             ÷       12 Months per year             =     Monthly Amount
        Weekly - If you are paid by the week, you may convert your income to monthly as follows:
        Weekly amount             x       52 Weeks per year              =     Yearly amount
        Yearly amount             ÷       12 Months per year             =     Monthly Amount
        Bi-weekly - If you are paid every two weeks, you may convert your income to monthly as follows:
        Bi-weekly amount          x              26                      =     Yearly amount
        Yearly amount             ÷       12 Months per year             =     Monthly Amount
        Semi-monthly - If you are paid twice per month, you may convert your income to monthly as
        follows:
        Semi-monthly amount x                    2                       =     Monthly Amount

Expenses may be converted in the same manner.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form)
(10/21)
                                                   - 178 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA


                                                             Case No.:
                                                             Division:
                                               ,
                                    Petitioner,

                 and

                                                   ,
                                  Respondent.


                 FAMILY LAW FINANCIAL AFFIDAVIT (LONG FORM)
                             ($50,000 or more Individual Gross Annual Income)

I, {full legal name}                                                                       , being sworn, certify
that the following information is true:

SECTION I. INCOME

1. My age is:
2. My occupation is:
3. I am currently
    [Check all that apply]
    a.        Unemployed
         Describe your efforts to find employment, how soon you expect to be employed, and the pay
         you expect to receive:

    b.         Employed by:
         Address:
         City, State, Zip code:                                       Telephone Number:
         Pay rate: $              ( ) every week ( ) every other week ( ) twice a month
         ( ) monthly ( ) other:
         If you are expecting to become unemployed or change jobs soon, describe the change you
         expect and why and how it will affect your income:

                                                                                                                .
              Check here if you currently have more than one job. List the information above for the
         second job(s) on a separate sheet and attach it to this affidavit.

Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                       - 179 -
    c.         Retired. Date of retirement:
         Employer from whom retired:
         Address:
         City, State, Zip code:                                       Telephone Number:

LAST YEAR’S GROSS INCOME:                           Your Income                Other Party’s Income (if known)
       YEAR _____                                   $ _______                  $ _______

PRESENT MONTHLY GROSS INCOME:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for
anything that is NOT paid monthly. Attach more paper, if needed. Items included under “other” should
be listed separately with separate dollar amounts.

1. $______ Monthly gross salary or wages
2. _______ Monthly bonuses, commissions, allowances, overtime, tips, and similar payments
3. _______ Monthly business income from sources such as self-employment, partnerships, close
            corporations, and/or independent contracts (Gross receipts minus ordinary and necessary
            expenses required to produce income.)(Attach sheet itemizing such income and expenses.)
4. _______ Monthly disability benefits/SSI
5. _______ Monthly Workers’ Compensation
6. _______ Monthly Unemployment Compensation
7. _______ Monthly pension, retirement, or annuity payments
8. _______ Monthly Social Security benefits
9. _______ Monthly alimony actually received (Add 9a and 9b)
             9a. From this case: $________
             9b. From other case(s): $________
10. _______ Monthly interest and dividends
11. _______ Monthly rental income (gross receipts minus ordinary and necessary expenses required to
             produce income) (Attach sheet itemizing such income and expense items.)
12. _______ Monthly income from royalties, trusts, or estates
13. _______ Monthly reimbursed expenses and in-kind payments to the extent that they reduce
             personal living expenses (Attach sheet itemizing each item and amount.)
14. _______ Monthly gains derived from dealing in property (not including nonrecurring gains)
    _______ Any other income of a recurring nature (identify source):
15. _______________________________________________________________________________
16. _______________________________________________________________________________
17. $_________ TOTAL PRESENT MONTHLY GROSS INCOME (Add lines 1 through 16.)

PRESENT MONTHLY DEDUCTIONS:
All amounts must be MONTHLY. See the instructions with this form to figure out money amounts for
anything that is NOT paid monthly.
18. $_______ Monthly federal, state, and local income tax (corrected for filing status and allowable
               dependents and income tax liabilities)
                a. Filing Status
                b. Number of dependents claimed
19. _______ Monthly FICA or self-employment taxes
20. _______ Monthly Medicare payments
21. _______ Monthly mandatory union dues
Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 180 -
22. _______ Monthly mandatory retirement payments
23. _______ Monthly health insurance payments (including dental insurance), excluding portion paid for
            any minor children of this relationship
24. _______ Monthly court-ordered child support actually paid for children from another relationship
25. _______ Monthly court-ordered alimony actually paid (Add 25a and 25b)
            25a. from this case: $ _________
            25b. from other case(s): $ _________

26. $______ TOTAL DEDUCTIONS ALLOWABLE UNDER SECTION 61.30, FLORIDA STATUTES
             (Add lines 18 through 25.)

27. $______ PRESENT NET MONTHLY INCOME
             (Subtract line 26 from line 17.)

SECTION II. AVERAGE MONTHLY EXPENSES
Proposed/Estimated Expenses. If this is a dissolution of marriage case and your expenses as listed
below do not reflect what you actually pay currently, you should write “estimate” next to each amount
that is estimated.
HOUSEHOLD:
1. $______ Monthly mortgage or rent payments
2. _______ Monthly property taxes (if not included in mortgage)
3. _______ Monthly insurance on residence (if not included in mortgage)
4. _______ Monthly condominium maintenance fees and homeowner’s association fees
5. _______ Monthly electricity
6. _______ Monthly water, garbage, and sewer
7. _______ Monthly telephone
8. _______ Monthly fuel oil or natural gas
9. _______ Monthly repairs and maintenance
10. _______ Monthly lawn care
11. _______ Monthly pool maintenance
12. _______ Monthly pest control
13. _______ Monthly misc. household
14. _______ Monthly food and home supplies
15. _______ Monthly meals outside home
16. _______ Monthly cable t.v.
17. _______ Monthly alarm service contract
18. _______ Monthly service contracts on appliances
19. _______ Monthly maid service
Other:
20. __________________________________________________________________________________
21. __________________________________________________________________________________
22. __________________________________________________________________________________
23. __________________________________________________________________________________
24. __________________________________________________________________________________
25. $__________ SUBTOTAL (Add lines 1 through 24.)



Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 181 -
      AUTOMOBILE:
26.   $______ Monthly gasoline and oil
27.   _______ Monthly repairs
28.   _______ Monthly auto tags and emission testing
29.   _______ Monthly insurance
30.   _______ Monthly payments (lease or financing)
31.   _______ Monthly rental/replacements
32.   _______ Monthly alternative transportation (bus, rail, car pool, etc.)
33.   _______ Monthly tolls and parking
34.   _______ Other: _________________________________________________
35.   $_______ SUBTOTAL (Add lines 26 through 34.)

MONTHLY EXPENSES FOR CHILDREN COMMON TO BOTH PARTIES:
36. $______ Monthly nursery, babysitting, or day care
37. _______ Monthly school tuition
38. _______ Monthly school supplies, books, and fees
39. _______ Monthly after school activities
40. _______ Monthly lunch money
41. _______ Monthly private lessons or tutoring
42. _______ Monthly allowances
43. _______ Monthly clothing and uniforms
44. _______ Monthly entertainment (movies, parties, etc.)
45. _______ Monthly health insurance
46. _______ Monthly medical, dental, prescriptions (nonreimbursed only)
47. _______ Monthly psychiatric/psychological/counselor
48. _______ Monthly orthodontic
49. _______ Monthly vitamins
50. _______ Monthly beauty parlor/barber shop
51. _______ Monthly nonprescription medication
52. _______ Monthly cosmetics, toiletries, and sundries
53. _______ Monthly gifts from child(ren) to others (other children, relatives, teachers, etc.)
54. _______ Monthly camp or summer activities
55. _______ Monthly clubs (Boy/Girl Scouts, etc.)
56. _______ Monthly time-sharing expenses
57. _______ Monthly miscellaneous
58. $_______ SUBTOTAL (Add lines 36 through 57.)

MONTHLY EXPENSES FOR CHILD(REN) FROM ANOTHER RELATIONSHIP
(other than court-ordered child support)
59. $________________________________________________________________________________
60. __________________________________________________________________________________
61. __________________________________________________________________________________
62. __________________________________________________________________________________
63. $_______ SUBTOTAL (Add lines 59 through 62.)




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 182 -
MONTHLY INSURANCE:
64. $______ Health insurance (if not listed on lines 23 or 45)
65. _______ Life insurance
66. _______ Dental insurance.
   Other:
67.________________________________________________________________________________
68.________________________________________________________________________________
69. $_______ SUBTOTAL (Add lines 66 through 68, exclude lines 64 and 65.)

OTHER MONTHLY EXPENSES NOT LISTED ABOVE:
70. $______ Monthly dry cleaning and laundry
71. _______Monthly clothing
72. _______ Monthly medical, dental, and prescription (unreimbursed only)
73. _______ Monthly psychiatric, psychological, or counselor (unreimbursed only)
74. _______ Monthly non-prescription medications, cosmetics, toiletries, and sundries
75. _______ Monthly grooming
76._______ Monthly gifts
77._______ Monthly pet expenses
78._______ Monthly club dues and membership
79._______ Monthly sports and hobbies
80._______ Monthly entertainment
81._______ Monthly periodicals/books/tapes/CDs
82._______ Monthly vacations
83._______ Monthly religious organizations
84._______ Monthly bank charges/credit card fees
85._______ Monthly education expenses
86._______ Other: (include any usual and customary expenses not otherwise mentioned in the items
           listed above)________________________________________________________________
87.__________________________________________________________________________________
88.__________________________________________________________________________________
89.__________________________________________________________________________________
90. $_______ SUBTOTAL (Add lines 70 through 89.)

MONTHLY PAYMENTS TO CREDITORS: (only when payments are currently made by you on outstanding
balances). List only last 4 digits of account numbers.
MONTHLY PAYMENT AND NAME OF CREDITOR(s):
91. $_________________________________________________________________________________
92.__________________________________________________________________________________
93.__________________________________________________________________________________
94.__________________________________________________________________________________
95.__________________________________________________________________________________
96.__________________________________________________________________________________
97.__________________________________________________________________________________
98.__________________________________________________________________________________
99.__________________________________________________________________________________
100._________________________________________________________________________________
101._________________________________________________________________________________
102._________________________________________________________________________________
Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 183 -
103.______________________________________________________________________________
104. $_______ SUBTOTAL (Add lines 91 through 103.)
105. $_______ TOTAL MONTHLY EXPENSES:
                (Add lines 25, 35, 58, 63, 69, 90, and 104 of Section II, Expenses.)

SUMMARY
106. $_______ TOTAL PRESENT MONTHLY NET INCOME (from line 27 of SECTION I. INCOME)

107. $_______ TOTAL MONTHLY EXPENSES (from line 105 above)

108. $_______ SURPLUS (If line 106 is more than line 107, subtract line 107 from line 106. This is the
                 amount of your surplus. Enter that amount here.)

109. ($______) (DEFICIT) (If line 107 is more than line 106, subtract line 106 from line 107. This is
                  the amount of your deficit. Enter that amount here.)

SECTION III. ASSETS AND LIABILITIES
A. ASSETS (This is where you list what you OWN.)
   INSTRUCTIONS:
   STEP 1: In column A, list a description of each separate item owned by you (and/or your spouse, if
   this is a petition for dissolution of marriage). Blank spaces are provided if you need to list more than
   one of an item.
   STEP 2: If this is a petition for dissolution of marriage, check the line in Column A next to any item
   that you are requesting the judge award to you.
   STEP 3: In column B, write what you believe to be the current fair market value of all items listed.
   STEP 4: Use column C only if this is a petition for dissolution of marriage and you believe an item
   is “nonmarital,” meaning it belongs to only one of you and should not be divided. You should
   indicate to whom you believe the item belongs. (Typically, you will only use Column C if property
   was owned by one spouse before the marriage. See the “General Information for Self-Represented
   Litigants” found at the beginning of these forms and section 61.075(1), Florida Statutes, for
   definitions of “marital” and “nonmarital” assets and liabilities.)




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 184 -
                           A                                       B               C
             ASSETS: DESCRIPTION OF ITEM(S)                      Current           Nonmarital
                                                                  Fair             (Check correct column)
LIST ONLY LAST FOUR DIGITS OF ACCOUNT NUMBERS.                   Market
Check the line next to any asset(s) which you are                Value
requesting the judge award to you.                                                 Petitioner       Respondent
         Cash (on hand)                                          $
         Cash (in banks or credit unions)


         Stocks/Bonds



         Notes (money owed to you in writing)



         Money owed to you (not evidenced by a note)



         Real estate: (Home)
         (Other)




         Business interests




         Automobiles




         Boats



         Other vehicles
Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 185 -
         Retirement plans (Profit Sharing, Pension, IRA,
         401(k)s, etc.)




         Furniture & furnishings in home


         Furniture & furnishings elsewhere


         Collectibles


         Jewelry


         Life insurance (cash surrender value)



         Sporting and entertainment (T.V., stereo, etc.)
         equipment




         Other assets:




Total Assets (add column B)                                      $




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 186 -
B. LIABILITIES/DEBTS (This is where you list what you OWE.)
   INSTRUCTIONS:
   STEP 1: In column A, list a description of each separate debt owed by you (and/or your spouse, if
   this is a petition for dissolution of marriage). Blank spaces are provided if you need to list more than
   one of an item.
   STEP 2: If this is a petition for dissolution of marriage, check the line in Column A next to any debt(s)
   for which you believe you should be responsible.
   STEP 3: In column B, write what you believe to be the current amount owed for all items listed.
   STEP 4: Use column C only if this is a petition for dissolution of marriage and you believe an item
   is “nonmarital,” meaning the debt belongs to only one of you and should not be divided. You
   should indicate to whom you believe the debt belongs. (Typically, you will only use Column C if the
   debt was owed by one spouse before the marriage. See the “General Information for Self-
   Represented Litigants” found at the beginning of these forms and section 61.075(1), Florida
   Statutes, for definitions of “marital” and “nonmarital” assets and liabilities.)




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 187 -
                             A                                     B              C
            LIABILITIES: DESCRIPTION OF ITEM(S)                    Current Amount Nonmarital
                                                                   Owed           (Check correct column)
 LIST ONLY LAST FOUR DIGITS OF ACCOUNT NUMBERS.
 Check the line next to any debt(s) for which you believe
 you should be responsible.                                                             Petitioner         Respondent
         Mortgages on real estate: First mortgage on home          $
         Second mortgage on home
         Other mortgages


         Charge/credit card accounts




         Auto loan
         Auto loan
         Bank/Credit Union loans




         Money you owe (not evidenced by a note)


         Judgments


         Other:




 Total Debts (add column B)                                        $




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 188 -
C. NET WORTH (excluding contingent assets and liabilities)

$_______Total Assets (enter total of Column B in Asset Table; Section A)
$_______Total Liabilities (enter total of Column B in Liabilities Table; Section B)
$_______TOTAL NET WORTH (Total Assets minus Total Liabilities)
         (excluding contingent assets and liabilities)

D. CONTINGENT ASSETS AND LIABILITIES
   INSTRUCTIONS:
   If you have any POSSIBLE assets (income potential, accrued vacation or sick leave, bonus, inheritance,
   etc.) or POSSIBLE liabilities (possible lawsuits, future unpaid taxes, contingent tax liabilities, debts
   assumed by another), you must list them here.

                             A                                          B                           C
                      Contingent Assets                                                       Nonmarital
                                                                 Possible Value          (Check correct column)
 Check the line next to any contingent asset(s) which
 you are requesting the judge award to you.                                            Petitioner          Respondent
                                                                $




 Total Contingent Assets                                        $


                          A                                         B                               C
                 Contingent Liabilities                                                       Nonmarital
                                                             Possible Amount             (Check correct column)
                                                                  Owed
 Check the line next to any contingent debt(s) for
 which you believe you should be responsible.                                         Petitioner           Respondent
                                                         $




 Total Contingent Liabilities                            $



E. CHILD SUPPORT GUIDELINES WORKSHEET. Florida Family Law Rules of Procedure Form 12.902(e),
   Child Support Guidelines Worksheet, MUST be filed with the court at or prior to a hearing to
   establish or modify child support. This requirement cannot be waived by the parties.

Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 189 -
    [Check one only]
    ____ A Child Support Guidelines Worksheet IS or WILL BE filed in this case. This case involves the
         establishment or modification of child support.
    ____ A Child Support Guidelines Worksheet IS NOT being filed in this case. The establishment or
         modification of child support is not an issue in this case.

I certify that a copy of this financial affidavit was [check all used]: ( ) e-mailed ( ) mailed, (         ) faxed
( ) hand delivered to the person(s) listed below on {date} ____________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):


Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.


Dated: ______________________
                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    E-mail Address(es):



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
 [fill in all blanks] This form was prepared for the: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual}         ___________________________________________________                ________,
{name of business}                                                                                      ,
{address}                                                           _________________________          _,
{city}                       ____, {state}          _, {telephone number}                               .




Florida Family Law Rules of Procedure Form 12.902(c), Family Law Financial Affidavit (Long Form) (10/21)

                                                   - 190 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.902(f)(3)
               MARITAL SETTLEMENT AGREEMENT FOR
            SIMPLIFIED DISSOLUTION OF MARRIAGE (10/21)

                                   When should this form be used?

This form should be used when a Petition for Simplified Dissolution of Marriage, Florida Family Law Rules
of Procedure Form 12.901(a), has been filed and the parties have reached an agreement on all of the
issues at hand.

This form should be typed or printed in black ink. Both parties must sign the agreement and have their
signatures witnessed by a notary public or deputy clerk. After completing this form, you should file this
document with the clerk of the circuit court in the county where the petition was filed and keep a copy
for your records. You should then refer to the instructions for your petition, answer, or answer and
counterpetition concerning the procedures for setting a hearing or trial (final hearing).

                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney in
your case. The copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered
to the opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.


               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial

Instructions for Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for
Simplified Dissolution of Marriage (10/21)
                                                   - 191 -
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.

                              Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline in these instructions are defined there.
For further information, see chapter 61, Florida Statutes, and the instructions for the petition which was
filed in this case.

                                              Special notes . . .

This form does not act to transfer title to the property. Such transfer must be done by deed or
supplemental final judgment.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for
Simplified Dissolution of Marriage (10/21)
                                                   - 192 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
In re: the Marriage of:



                                          ,
                                Petitioner,

                 and

                                         ,
                               Respondent.


                          MARITAL SETTLEMENT AGREEMENT FOR
                          SIMPLIFIED DISSOLUTION OF MARRIAGE
We, {Petitioner’s full legal name}_______________________________, and {Respondent’s full legal
name} __________________________________________, being sworn, certify that the following
statements are true:

    1. We were married to each other on {date}                                         .

    2. Because of irreconcilable differences in our marriage (no chance of staying together), we have
       made this agreement to settle once and for all what we owe to each other and what we can
       expect to receive from each other. Each of us states that nothing has been held back, that we
       have honestly included everything we could think of in listing our assets (everything we own and
       that is owed to us) and our debts (everything we owe), and that we believe the other has been
       open and honest in writing this agreement.

    3. Each of us agrees to execute and exchange any documents that might be needed to complete
       this agreement, including deeds, title certificates, etc.

SECTION I. MARITAL ASSETS AND LIABILITIES
A. Division of Assets. We divide our assets (everything we own and that is owed to us) as follows: Any
   personal item(s) not listed below is the property of the party currently in possession of the item(s).
   1. Petitioner shall receive as his/her own and Respondent shall have no further rights or
   responsibilities regarding these assets:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 193 -
                                                                                                 Current Fair
              ASSETS: DESCRIPTION OF ITEM(S) PETITIONER SHALL RECEIVE                            Market Value
    To avoid confusion at a later date, describe each item as clearly as possible.
             LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
  Where applicable, include whether the name on any title/deed/account described
            below is in one spouse’s name, or in both spouses’ names.
  Cash (on hand)                                                                                $
  Cash (in banks/credit unions)


  Stocks/Bonds

 Notes (money owed to you in writing)



  Money owed to you (not evidenced by a note)



  Real estate: (Home)
  (Other)


  Business interests


  Automobiles



  Boats
  Other vehicles


  Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)



  Furniture & furnishings in home


  Furniture & furnishings elsewhere


  Collectibles


  Jewelry

Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 194 -
  Life insurance (cash surrender value)


  Sporting and entertainment (T.V., stereo, etc.) equipment




  Other assets




 Total Assets to Petitioner                                                                     $

    2. Respondent shall receive as his/her own and Petitioner shall have no further rights or
    responsibilities regarding these assets:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 195 -
           ASSETS: DESCRIPTION OF ITEM(S) RESPONDENT SHALL RECEIVE
                                                                                                 Current Fair
     To avoid confusion at a later date, describe each item as clearly as possible.              Market Value
             LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any title/deed/account described
              below is in one spouse’s name or in both spouses’ names.
  Cash (on hand)                                                                                $
  Cash (in banks/credit unions)


  Stocks/Bonds

  Notes (money owed to you in writing)



  Money owed to you (not evidenced by a note)



  Real estate: (Home)
  (Other)


  Business interests


  Automobiles



  Boats
  Other vehicles


  Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)



  Furniture & furnishings in home


  Furniture & furnishings elsewhere


  Collectibles


  Jewelry



Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 196 -
  Life insurance (cash surrender value)


  Sporting and entertainment (T.V., stereo, etc.) equipment




  Other assets




 Total Assets to Respondent                                                                     $




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 197 -
    B. Division of Liabilities/Debts. We divide our liabilities (everything we owe) as follows:
    1. Petitioner shall pay as his/her own the following and will not at any time ask Respondent to pay
       these debts/bills:
     LIABILITIES: DESCRIPTION OF DEBT(S) TO BE PAID BY PETITIONER
     To avoid confusion at a later date, describe each item as clearly as
                                  possible.
         LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any mortgage, note, or                                  Current
    account described below is in one spouse’s name or in both spouses’                  Monthly         Amount
                                   names.                                                Payment          Owed
  Mortgages on real estate: (Home)                                                   $               $
  (Other)

  Charge/credit card accounts




  Auto loan
  Auto loan
  Bank/credit union loans




  Money you owe (not evidenced by a note)

  Judgments

  Other




 Total Debts to Be Paid by Petitioner                                                $               $




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 198 -
    2. Respondent shall pay as his/her own the following and will not at any time ask Petitioner to pay
       these debts/bills:
     LIABILITIES: DESCRIPTION OF DEBT(S) TO BE PAID BY RESPONDENT
      To avoid confusion at a later date, describe each item as clearly as
                                   possible.
          LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any mortgage, note, or                                  Current
   account described below is in one spouse’s name or, or in both spouses’               Monthly         Amount
                                    names.                                               Payment          Owed
  Mortgages on real estate: (Home)                                                   $               $
  (Other)

  Charge/credit card accounts




  Auto loan
  Auto loan
  Bank/credit union loans




  Money you owe (not evidenced by a note)

  Judgments

  Other




 Total Debts to Be Paid by Respondent                                                $               $

C. Contingent Assets and Liabilities (listed in Section III of our Family Law Financial Affidavits) will be
   divided as follows:




                                                                                                                   .



Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 199 -
SECTION II. SPOUSAL SUPPORT (ALIMONY) Each of us forever gives up any right to spousal support
(alimony) that we may have.

SECTION III. OTHER


         ______________________________________________________________________________
         ______________________________________________________________________________

I certify that I have been open and honest in entering into this settlement agreement. I am satisfied
with this agreement and intend to be bound by it.

Dated:
                                                    Signature of Petitioner
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    E-mail Address(es): _____ ________________________

STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me on                         by                                            .



                                                    NOTARY PUBLIC or DEPUTY CLERK


                                                    {Print, type, or stamp commissioned name of notary or
                                                    clerk.}
_____ Personally known
_____ Produced identification
Type of identification produced

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks]
This form was prepared for the Petitioner.
This form was completed with the assistance of:
{name of individual} _________________________________________________________________,
{name of business} __________________________________________________________________,
{address} __________________________________________________________________________,
{city} __________________, {state} _____, {zip code} _______, {telephone number} ______________.




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 200 -
I certify that I have been open and honest in entering into this settlement agreement. I am satisfied
with this agreement and intend to be bound by it.


Dated:
                                                    Signature of Respondent
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    E-mail Address(es):
STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me on                         by          .


                                                    NOTARY PUBLIC or DEPUTY CLERK


                                                    {Print, type, or stamp commissioned name of notary or
                                                    clerk.}
_____ Personally known
_____ Produced identification
      Type of identification produced

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
 [fill in all blanks]
This form was prepared for the Respondent.
This form was completed with the assistance of:
{name of individual} ____________________________________________________________________,
{name of business} _____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} __________________, {state} _____, {zip code} _______, {telephone number} ________________.




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/21)
                                                   - 201 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.910(a)
           SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL
                             (10/21)

                                  When should this form be used?


This form should be used to obtain personal service on the other party when you begin your lawsuit.
Service is required for all documents filed in your case. Service means giving a copy of the required papers
to the other party using the procedure that the law requires. Generally, there are two ways to make
service: (1) personal service, or (2) service by email, mail, or hand delivery. A third method for service is
called constructive service; however, the relief a court may grant may be limited in a case where
constructive service has been used.

The law requires that certain documents be served by personal service if personal service is possible.
Personal service means that a summons (this form) and a copy of the forms you are filing with the court
that must be personally served are delivered by a deputy sheriff or private process server

    a. directly to the other party, or
    b. to someone over the age of fifteen with whom the other party lives.

Personal service is required for all petitions, including petitions for modification. You cannot serve these
papers on the other party yourself or by mail or hand delivery. Personal service must be made by the
sheriff’s department in the county where the other party lives or works or by a private process server
certified in the county where the other party lives or works.

In many counties, there are private process servers who, for a fee, will personally serve the summons and
other documents that require personal service. You should look under process servers in the yellow pages
of the telephone book for a list of private process servers in your area. You may use a private process
server to serve any paper required to be personally served in a family law case except a petition for
injunction for protection against domestic or repeat violence.

                                              How do I start?


When you begin your lawsuit, you need to complete this form (summons) and a Process Service
Memorandum, Florida Supreme Court Approved Family Law Form 12.910(b). The forms should be typed
or printed legibly in black ink. Next, you will need to take these forms and, if you have not already done
so, file your petition with the clerk of the circuit court in the county where you live. You should keep a
copy of the forms for your records. The clerk will sign the summons, and then the summons, a copy of the
papers to be served, and the process service memorandum must be delivered to the appropriate sheriff’s
office or to a private process server for service on the other party.



Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (10/21)
                                                  - 202 -
IF THE OTHER PARTY LIVES IN THE COUNTY WHERE SUIT IS FILED: Ask the clerk in your county about any
local procedures regarding service. Generally, if the other party lives in the county in which you are filing
suit and you want the sheriff’s department to serve the papers, you will file the summons along with a
Process Service Memorandum, Florida Supreme Court Approved Family Law Form 12.910(b), with the
clerk and the clerk will forward those papers to the sheriff for service. Make sure that you attach a copy
of the papers you want personally served to the summons. You may also need to provide the sheriff with
a stamped envelope addressed to you. This will allow the sheriff to send the proof of service to you, after
the sheriff serves your papers on the other party. However, in some counties the sheriff may send the
proof of service directly to the clerk. If you are instructed to supply a self-addressed, stamped envelope
and you receive the proof of service, you should file the proof of service with the clerk after you receive
it from the sheriff. Also, you will need to find out how much the sheriff charges to serve the papers.
Personal checks are not accepted. You should attach to the summons a cashier’s check or money order
made payable to the sheriff, and either give it to the clerk for delivery to the sheriff or send all of the
paperwork and the fee to the sheriff yourself. The clerk will tell you which procedure to use. The costs for
service may be waived if you are indigent.

If you want a private process server to serve the other party, you should still bring the summons to the
clerk’s office and have the clerk sign it for you. You should deliver the summons, along with the copy of
your initial petition and any other papers to be served, and a Process Service Memorandum, Florida
Supreme Court Approved Family Law Form 12.910(b), to the private process server. The private process
server will charge you a fee for serving the papers. After service is complete, proof of service by the
private process server must be filed with the clerk. You should discuss how this will occur with the private
process server.

IF THE OTHER PARTY LIVES IN ANOTHER COUNTY: If the other party lives in another county, service needs
to be made by a sheriff in the county where the other party lives or by a private process server certified
in the county where the other party lives. Make sure that you attach a copy of the papers you want
personally served to the summons as well as the Process Service Memorandum, Florida Supreme Court
Approved Family Law Form 12.910(b). If you want the sheriff to serve the papers, the clerk may send your
papers to that sheriff’s office for you, or you may have to send the papers yourself. The clerk will tell you
which procedure to use. Either way, you will need to provide the sheriff with a stamped envelope
addressed to you. This will allow the sheriff to send the proof of service to you, after the sheriff serves
your papers on the other party. You should file the proof of service with the clerk after you receive it from
the sheriff. Also, you will need to find out how much the sheriff charges to serve the papers. Personal
checks are not accepted. You should attach to the summons a cashier’s check or money order made
payable to the sheriff, and either give it to the clerk for delivery to the sheriff or send all of the paperwork
and the fee to the sheriff yourself. The clerk will tell you which procedure to use. The costs for service
may be waived if you are indigent.

If you want a private process server to serve the other party, you should still bring the summons to the
clerk’s office where the clerk will sign it for you. You should deliver the summons, along with the copy of
your initial petition and any other papers to be served, and a Process Service Memorandum, Florida
Supreme Court Approved Family Law Form 12.910(b), to the private process server. The private process
server will charge you a fee for serving the papers. After service is complete, proof of service by the
private process server must be filed with the clerk. You should discuss how this will occur with the private
process server.

Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (10/21)
                                                  - 203 -
IF THE OTHER PARTY CANNOT BE LOCATED OR DOES NOT LIVE IN FLORIDA: If, after you have made a
diligent effort to locate the other party, you absolutely cannot locate the other party, you may serve the
other party by publication. Service by publication is also known as constructive service. You may also be
able to use constructive service if the other party does not live in Florida. However, Florida courts have
only limited jurisdiction over a party who is served by constructive service and may have only limited
jurisdiction over a party living outside of Florida regardless of whether that party is served by
constructive or personal service; that is, the judge’s power to order the other party to do certain things
may be limited. For example, the judge may be able to grant your request for a divorce, but the judge
may not be able to address issues such as child support, spousal support (alimony), or division of property
or debts.

Regardless of the type of service used, if the other party once lived in Florida but is living outside of Florida
now, you should include in your petition a statement regarding the length of time the party lived in Florida,
if any, and when. For example: “Respondent last lived in Florida from {date}                                   to
{date}                            .”

This area of the law is very complex and you may need to consult with an attorney regarding the proper
type of service to be used in your case if the other party does not live in Florida or cannot be located.

               What happens when the papers are served on the other party?


The date and hour of service are written on the original summons and on all copies of it by the person
making the service. The person who delivers the summons and copies of the petition must file a proof of
service with the clerk or provide a proof of service to you for filing with the court. It is your responsibility
to make sure the proof of service has been returned to the clerk and placed in your case file.

                                         What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the opposing
party or his or her attorney on the same day indicated on the certificate of service. If it is mailed, it must
be postmarked on the date indicated in the certificate of service. Service must be in accordance with
Florida Rule of General Practice and Judicial Administration 2.516.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.




Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (10/21)
                                                  - 204 -
               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of
General Practice and Judicial Administration provided under either Family Law Forms: Getting Started,
or Rules of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.

                             Where can I look for more information?


Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. For further information regarding service of process, see chapters 48 and 49,
Florida Statutes, and Florida Family Law Rule of Procedure 12.070, as well as the instructions for Notice
of Action for Dissolution of Marriage (No Child or Financial Support), Florida Supreme Court Approved
Family Law Form 12.913(a)(1), Notice of Action for Family Cases with Minor Child(ren), Florida Supreme
Court Approved Family Law Form 12.913(a)(2), Affidavit of Diligent Service and Inquiry, Florida Family
Law Rules of Procedure Form 12.913(b), and Affidavit of Diligent Search, Florida Family Law Rules of
Procedure Form 12.913(c).

                                             Special notes . . .
If you have been unable to obtain proper service on the other party within 120 days after filing your
lawsuit, the court will dismiss your lawsuit against the other party unless you can show the court a good
reason why service was not made within 120 days. For this reason, if you had the local sheriff serve the
papers, you should check with the clerk every couple of weeks after completing the service papers to see
if service has been completed. You may need to supply the sheriff with a new or better address. If you
had a private process server or a sheriff in another county serve the papers, you should be in contact with
that person or sheriff until you receive proof of service from that person or sheriff. You should then file
the proof of service with the clerk immediately.
Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (10/21)
                                                  - 205 -
If the other party fails to respond, i.e., fails to file a written response with the court, within 20 days after
the service of the summons, you are entitled to request a default. See the instructions to Motion for
Default, Florida Supreme Court Approved Family Law Form 12.922 (a), and Default, Florida Supreme Court
Approved Family Law Form 12.922(b), for further information. You will need to file an Affidavit of Military
Service, Florida Supreme Court Approved Family Law Form 12.912(b), before a default may be granted.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an
Individual (10/21)
                                                  - 206 -
             IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                      IN AND FOR                                    COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                                         ,
                               Petitioner,

                 and

                                       ,
                              Respondent.


          SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL
   ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVIDUO
      CITATION: L’ASSIGNATION PERSONAL SUR UN INDIVIDUEL

TO/PARA/A: {enter other party’s full legal name}                                                           ,
{address (including city and state)/location for service}                                                  .

                                              IMPORTANT
A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to
file a written response to the attached complaint/petition with the clerk of this circuit court, located at:
{street address} _______________________________________________________________________.

A phone call will not protect you. Your written response, including the case number given above and the
names of the parties, must be filed if you want the Court to hear your side of the case.
If you do not file your written response on time, you may lose the case, and your wages, money, and
property may be taken thereafter without further warning from the Court. There are other legal
requirements. You may want to call an attorney right away. If you do not know an attorney, you may call
an attorney referral service or a legal aid office (listed in the phone book).
If you choose to file a written response yourself, at the same time you file your written response to the
Court, you must also serve a copy of your written response on the party serving this summons at:
{Name and address of party serving summons}
                                                                                                           .


If the party serving summons has designated email address(es) for service or is represented by an
attorney, you may designate email address(es) for service by or on you. Service must be in accordance
with Florida Rule of General Practice and Judicial Administration 2.516.
Copies of all court documents in this case, including orders, are available at the Clerk of the Circuit
Court’s office. You may review these documents, upon request.
You must keep the Clerk of the Circuit Court’s office notified of your current address. (You may file
Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (10/21)

                                                  - 207 -
Designation of Current Mailing and Email Address, Florida Supreme Court Approved Family Law Form
12.915.) Future papers in this lawsuit will be mailed to the address on record at the clerk’s office.
WARNING: Rule 12.285, Florida Family Law Rules of Procedure, requires certain automatic disclosure
of documents and information. Failure to comply can result in sanctions, including dismissal or striking
of pleadings.


                                             IMPORTANTE
Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Localizado
en:                                             . Una llamada telefonica no lo protegera. Si usted desea
que el tribunal considere su defensa, debe presentar su respuesta por escrito, incluyendo el numero del
caso y los nombres de las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder
el caso y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso
del tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que
aparecen en la guia telefonica.
Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su respuesta ante el
tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la persona denominada
abajo.
Si usted elige presentar personalmente una respuesta por escrito, en el mismo momento que usted
presente su respuesta por escrito al Tribunal, usted debe enviar por correo o llevar una copia de su
respuesta por escrito a la parte entregando esta orden de comparencencia a:
Nombre y direccion de la parte que entrega la orden de comparencencia:
                                                                                                           .
Copias de todos los documentos judiciales de este caso, incluyendo las ordenes, estan disponibles en la
oficina del Secretario de Juzgado del Circuito [Clerk of the Circuit Court’s office]. Estos documentos
pueden ser revisados a su solicitud.
Usted debe de manener informada a la oficina del Secretario de Juzgado del Circuito de su direccion
actual. (Usted puede presentar         el Formulario: Ley de Familia de la Florida 12.915, Florida Supreme
Court Approved Family Law Form 12.915, [Designation of Current Mailing and Email Address].) Los
papelos que se presenten en el futuro en esta demanda judicial seran env ados por correo a la direccion
que este registrada en la oficina del Secretario.
ADVERTENCIA: Regla 12.285 (Rule 12.285), de las Reglas de Procedimiento de Ley de Familia de la
Florida [Florida Family Law Rules of Procedure], requiere cierta revelacion automatica de documentos
e informacion. El incumplimient, puede resultar en sanciones, incluyendo la desestimacion o anulacion
de los alegatos.

                                              IMPORTANT
Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la
date de l’assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce
tribunal. Qui se trouve a: {L’Adresse}                         . Un simple coup de telephone est
insuffisant pour vous proteger; vous etes obliges de deposer votre reponse ecrite, avec mention du
Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (10/21)

                                                  - 208 -
numero de dossier ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende
votre cause. Si vous ne deposez pas votre reponse ecrite dans le delai requis, vous risquez de perdre la
cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
ulterieur du tribunal. Il y a d’autres obligations juridiques et vous pouvez requerir les services immediats
d’un avocat. Si vous ne connaissez pas d’avocat, vous pourriez telephoner a un service de reference
d’avocats ou a un bureau d’assistance juridique (figurant a l’annuaire de telephones).
Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en meme temps
que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre reponse
ecrite a la partie qui vous depose cette citation.


Nom et adresse de la partie qui depose cette citation:
Les photocopies de tous les documents tribunals de cette cause, y compris des arrets, sont disponible
au bureau du greffier. Vous pouvez revue ces documents, sur demande.
Il faut aviser le greffier de votre adresse actuelle. (Vous pouvez deposer Florida Supreme Court
Approved Family Law Form 12.915, Designation of Current Mailing and Email Address.) Les documents
de l’avenir de ce proces seront envoyer a l’adresse que vous donnez au bureau du greffier.
ATTENTION: La regle 12.285, des regles de procedure du droit de la famille de la Floride exige que l’on
remette certains renseignements et certains documents a la partie adverse. Tout refus de les fournir
pourra donner lieu a des sanctions, y compris le rejet ou la suppression d’un ou de plusieurs actes de
procedure.

THE STATE OF FLORIDA
TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy of the complaint
in this lawsuit on the above-named person.

DATED:

                                                   CLERK OF THE CIRCUIT COURT
(SEAL)

                                                   By:
                                                         Deputy Clerk




Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (10/21)

                                                  - 209 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.913(b)
            AFFIDAVIT OF DILIGENT SEARCH AND INQUIRY
                             (10/21)

                                    When should this form be used?


This form is to be used with Notice of Action for Dissolution of Marriage (No Child or Financial
Support), Florida Supreme Court Approved Family Law Form 12.913(a)(1) and Notice of Action For
Family Cases With Minor Child(ren), Form 12.913(a)(2), to obtain constructive service (also called
service by publication).

The other party is entitled to actual notice of the proceedings when possible. When it is necessary to
use constructive notice, it must be given in a way that is likely to provide actual notice. You must
disclose the last known address of the other party. A last known address cannot be unknown. This form
includes a checklist of places you can look for information on the location of the other party. While you
do not have to look in all of these places, the court must believe that you have made a very serious
effort to get information about the other party’s location and that you have followed up on any
information you received.

This form should be typed or printed in black ink. After completing this form, you should sign the form.
You should file this document and a Notice of Action for Dissolution of Marriage (No Child or Financial
Support), Florida Supreme Court Approved Family Law Form 12.913(a)(1), or Notice of Action For
Family Cases With Minor Child(ren), Form 12.913(a)(2), with the clerk of the circuit court in the county
where your petition is filed. You should keep a copy for your records.

                                   What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.



Instructions for Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry
(10/21)
                                                    - 210 -
        IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.

                               Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of
Procedure and chapter 49, Florida Statutes.

                                               Special notes . . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry
(10/21)
                                                    - 211 -
              IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                        COUNTY, FLORIDA

                                                         Case No.:
                                                         Division:
                                                ,
                                      Petitioner,

                 and

                                              ,
                                    Respondent.

                    AFFIDAVIT OF DILIGENT SEARCH AND INQUIRY

I, {full legal name}                                                            , being sworn, certify that the
following information is true:

    1. I have made diligent search and inquiry to discover the name and current residence of
       Respondent: {Specify details of search} Refer to checklist below and identify all actions taken
       (any additional information included such as the date the action was taken and the person
       with whom you spoke is helpful) (attach additional sheet if necessary):
       [Check all that apply]

____    United States Post Office inquiry through Freedom of Information Act for current address or any
        relocations.
____    Last known employment of Respondent, including name and address of employer. You should
        also ask for any addresses to which W-2 Forms were mailed, and, if a pension or profit-sharing
        plan exists, then for any addresses to which any pension or plan payment is and/or has been
        mailed.
____    Unions from which Respondent may have worked or that governed his or her particular trade or
        craft.
____    Regulatory agencies, including professional or occupational licensing.
____    Names and addresses of relatives and contacts with those relatives, and inquiry as to
        Respondent’s last known address. You are to follow up any leads of any addresses where
        Respondent may have moved. Relatives include, but are not limited to: parents, brothers,
        sisters, aunts, uncles, cousins, nieces, nephews, grandparents, great-grandparents, former in-
        laws, stepparents, stepchildren.
____    Information about the Respondent’s possible death and, if dead, the date and location of the
        death.
____    Telephone listings in the last known locations of Respondent’s residence.
____    Internet at http://www.switchboard.com or other Internet databank locator service. Please
        indicate if a public library assisted you in your search.
____    Law enforcement arrest and/or criminal records in the last known residential area of
        Respondent.
____    Highway Patrol records in the state of Respondent’s last known address.
____    Department of Motor Vehicle records in the state of Respondent’s last known address.
Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry (10/21)

                                                    - 212 -
____     Department of Corrections records in the state of Respondent’s last known address.
____     Title IV-D (child support enforcement) agency records in the state of Respondent’s last known
         address.
____     Hospitals in the last known area of Respondent’s residence.
____     Utility companies, which include water, sewer, cable TV, and electric, in the last known area of
         Respondent’s residence.
____     Letters to the Armed Forces of the U.S. and their response as to whether or not there is any
         information about Respondent. (See Memorandum for Certificate of Military Service, Florida
         Supreme Court Approved Family Law Form 12.912(a).)
____     Tax Assessor’s and Tax Collector’s Office in the area where Respondent last resided.
____     Other: {explain}




    2. The age of Respondent is [Choose only one] ( ) known {enter age} _____ or ( ) unknown.

    3. Respondent’s current residence
       [Choose only one]

             a. _____Respondent’s current residence is unknown to me.

             b. _____Respondent’s current residence is in some state or country other than Florida.
                ________________________________________________________________________

             c. _____The Respondent, having residence in Florida, has been absent from Florida for
                more than 60 days prior to the date of this affidavit, or conceals him/her self so that
                process cannot be served personally upon him or her, and I believe there is no person in
                the state upon whom service of process would bind this absent or concealed
                Respondent.

    4.   Respondent’s last known address as of {date}____________________________________, was:
         Address ___________________________City _____________________State ____ Zip ________
         Telephone No. __________________Fax No. _________________________.

         Respondent’s last known employment, as of {date}_________________________________, was
         Name of Employer _______________________________________________________________
         Address _____________________________City __________________State ____ Zip _________
         Telephone No. __________________ Fax No. _______________________.




Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry (10/21)

                                                    - 213 -
Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.


Dated: ___________________

                                                              Signature of Petitioner
                                                              Printed Name: ___________________________
                                                              Address:
                                                              City, State, Zip:
                                                              Telephone Number:
                                                              Fax Number:
                                                              E-mail Address(es):




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks]
This form was prepared for: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} _______________________________________________________________,
{name of business} ________________________________________________________________,
{address} ________________________________________________________________________,
{city} __________________, {state} ____, {zip code} ______, {telephone number} ______________.




Florida Family Law Rules of Procedure Form 12.913(b), Affidavit of Diligent Search and Inquiry (10/21)

                                                    - 214 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                          12.913(c)
                AFFIDAVIT OF DILIGENT SEARCH
                           (10/21)

                                    When should this form be used?

This form is to be used with Notice of Action For Family Cases With Minor Child(ren), Florida Supreme
Court Approved Family Law Form 12.913(a)(2), to obtain constructive service (also called service by
publication) on the legal father in any action or proceeding to determine paternity which may result in
termination of the legal father’s parental rights.

The legal father is entitled to actual notice of the proceedings when possible. When it is necessary to
use constructive notice, it must be given in a way that is likely to provide actual notice. You must
disclose the last known address of the legal father. A last known address cannot be unknown. This form
includes a checklist of places you must look for information on the location of the legal father. You have
to look in all of these places, and the court must believe that you have made a very serious effort to get
information about the person’s location and that you have followed up on any information you received.

This form should be typed or printed in black ink. After completing this form, you should sign the form.
You should file this document and a Notice of Action For Family Cases With Minor Child(ren), Florida
Supreme Court Approved Family Law Form 12.913(a)(2), with the clerk of the circuit court in the county
where your petition for dissolution of marriage is filed. You should keep a copy for your records.

                                          What should I do next?

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.

                        IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-represented
litigants may file petitions or other pleadings or documents electronically; however, they are not
required to do so. If you choose to file your pleadings or other documents electronically, you must do so
in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
follow the procedures of the judicial circuit in which you file. The rules and procedures should be
carefully read and followed.




Instructions for Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (10/21)

                                                    - 215 -
               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.

                               Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. For further information, see rule 12.070, Florida Family Law Rules of
Procedure, chapter 49, Florida Statutes, and section 409.257, Florida Statutes.

                                               Special notes . . .

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (10/21)

                                                    - 216 -
               IN THE CIRCUIT COURT OF THE _______________________ JUDICIAL CIRCUIT,
                    IN AND FOR ______________________________COUNTY, FLORIDA

                                                              Case No.: __________________________
                                                              Division:___________________________

__________________________________,
                         Petitioner,

                 and

__________________________________,
                        Respondent.



                               AFFIDAVIT OF DILIGENT SEARCH

I, {full legal name}_________________________________, being sworn, certify that the following
information is true:

    1. The last known address of the child(ren)’s legal father {name}                 , as of
       {date}                                  , was:
       Address _________________________ City ____________ State __________ Zip ______
       Telephone No. ____________________ Fax No. _______________________.

        His last known employment, as of {date} __________________, was:
        Name of Employer __________________________________________________________
        Address __________________________ City ___________ State ________ Zip _________
        Telephone No. _____________________ Fax No. _______________________

    2. The legal father is over the age of 18.

    3. The legal father’s current residence is not known and cannot be determined, although I have
       made a diligent search and inquiry to locate him through the following:
       You must search ALL of the following sources of information and state the results.

        ____     United States Post Office inquiry through the Freedom of Information Act for the legal
                 father’s current address or any previous address.
                 Result of search:

        ____     Last known employment of the legal father, including name and address of employer.
                 Result of search:

        ____     Regulatory agencies, including professional or occupational licensing, in the area where
                 the legal father last resided.
                 Result of search:
Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (10/21)
                                                    - 217 -
        ____     Names and addresses of relatives to the extent such can be reasonably obtained from
                 the petitioner or other sources, contacts with those relatives and inquiry as to the legal
                 father’s last known address. You are to follow up any leads of any addresses where the
                 legal father may have moved.
                 Result of search:

        ____     Information about the legal father’s possible death and, if dead, the date and location.
                 Result of search:

        ____     Telephone listings in the area where the legal father last resided.
                 Result of search:

        ____     Law enforcement agencies in the area where the legal father last resided.
                 Result of search:

        ____     Highway Patrol records in the state where the legal father last resided.
                 Result of search:

        ____     Department of Corrections records in the state where the legal father last resided.
                 Result of search:

        ____     Hospitals in the last known area of the legal father’s residence.
                 Result of search:

        ____     Records of utility companies, which include water, sewer, cable TV, and electric in the
                 last known area of the legal father’s residence.
                 Result of search:

        ____     Records of the Armed Forces of the U.S. and their response as to whether or not there is
                 any information about the legal father. (See Florida Supreme Court Approved Family
                 Law Form 12.912(a), Memorandum for Certificate of Military Service.)
                 Result of search:

         ____    Records of the tax assessor’s and tax collector’s office in the area where the legal father
                 last resided.
                 Result of search:

         ____    Search of one Internet databank locator service.
                 Result of search:

         ____    Title IV-D (child support enforcement) agency records in the state of the legal father’s
                 last known address.
                  Result of search:




Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (10/21)
                                                    - 218 -
Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated: _________________________
                                                     Signature of Petitioner
                                                     Printed Name:
                                                     Address:
                                                     City, State, Zip:
                                                     Telephone Number:
                                                     Fax Number:
                                                     E-mail Address(es):



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in
all blanks]
This form was prepared for: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual}                                                                        ,
{name of business}                                                                          ,
{address}                                                                                   ,
{city}                 , {state} ____, {zip code} ______, {telephone number}                .




Florida Family Law Rules of Procedure Form 12.913(c), Affidavit of Diligent Search (10/21)
                                                    - 219 -
 INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                       FORM 12.928
        COVER SHEET FOR FAMILY COURT CASES (10/21)

                               When should this form be used?

The Cover Sheet for Family Court Cases and the information contained in it does not replace nor
supplement the filing and service of pleadings or other documents as required by law. This form
shall be filed by the petitioner/party opening or reopening a case for the use of the clerk of the
circuit court for the purpose of reporting judicial workload data pursuant to Florida Statutes
section 25.075.

This form should be typed or printed in black ink. The petitioner must file this cover sheet with
the first pleading or motion filed to open or reopen a case in all domestic and juvenile cases.


                                     What should I do next?

Follow these instructions for completing the form:

I.   Case Style. Enter the name of the court, the appropriate case number assigned at the time
     of filing of the original petition, the name of the judge assigned (if applicable), and the name
     (last, first, middle initial) of the petitioner(s) and respondent(s).

II. Type of Action /Proceeding. Place a check beside the proceeding you are initiating. If you are
    filing more than one type of proceeding, (such as a modification and an enforcement
    proceeding) against the same party at the same time, then you must complete a separate
    cover sheet for each action being filed.

     (A) Initial Action/Petition
     (B) Reopening Case. If you check “Reopening Case,” indicate whether you are filing a
         modification or supplemental petition or an action for enforcement by placing a check
         beside the appropriate action/petition.
     1.       Modification/Supplemental Petition
     2.       Motion for Civil Contempt/ Enforcement
     3.       Other – All reopening actions not involving modification/supplemental petitions or
              petition enforcement.

III. Type of Case. Place a check beside the appropriate case. If the case fits more than one
     category, select the most definitive. Definitions of the categories are provided below.
     (A) Simplified Dissolution of Marriage‐ petitions for the termination of marriage pursuant to
         Florida Family Law Rule of Procedure 12.105.
     (B) Dissolution of Marriage ‐ petitions for the termination of marriage pursuant to Chapter
         61, Florida Statutes, other than simplified dissolution.


Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(10/21)
                                              - 220 -
    (C) Domestic Violence ‐ all matters relating to injunctions for protection against domestic
        violence pursuant to section 741.30, Florida Statutes.
    (D) Dating Violence ‐ all matters relating to injunctions for protection against dating
        violence pursuant to section 784.046, Florida Statutes.
    (E) Repeat Violence ‐ all matters relating to injunctions for protection against repeat
        violence pursuant to section 784.046, Florida Statutes.
    (F) Sexual Violence ‐ all matters relating to injunctions for protection against sexual
        violence pursuant to section 784.046, Florida Statutes.
    (G) Stalking-all matters relating to injunctions for protection against stalking pursuant to
        section 784.0485, Florida Statutes
    (H) Support ‐ IV‐D ‐ all matters relating to child or spousal support in which an application
        for assistance has been filed with the Department of Revenue, Child Support
        Enforcement under Title IV‐D, Social Security Act, except for such matters relating to
        dissolution of marriage petitions (sections 409.2564, 409.2571, and 409.2597, Florida
        Statutes), paternity, or UIFSA.
    (I) Support‐Non IV‐D ‐ all matters relating to child or spousal support in which an
        application for assistance has not been filed under Title IV‐D, Social Security Act.
    (J) UIFSA‐ IV‐D ‐ all matters relating to Chapter 88, Florida Statutes, in which an application
        for assistance has been filed under Title IV‐D, Social Security Act.
    (K) UIFSA ‐ Non IV‐D ‐ all matters relating to Chapter 88, Florida Statutes, in which an
        application for assistance has not been filed under Title IV‐D, Social Security Act.
    (L) Other Family Court ‐ all matters involving time-sharing and/or parenting plans relating
        to minor child(ren), support unconnected with dissolution of marriage, annulment,
        delayed birth certificates pursuant to Florida Statutes section 382.0195, expedited
        affirmation of parental status pursuant to Florida Statutes section 742.16, termination
        of parental rights proceedings pursuant to Florida Statutes section 63.087, declaratory
        judgment actions related to premarital, marital, post-marital agreements, or other
        matters not included in the categories above.
    (M) Adoption Arising Out Of Chapter 63 ‐ all matters relating to adoption pursuant to
        Chapter 63, Florida Statutes, excluding any matters arising out of Chapter 39, Florida
        Statutes.
    (N) Name Change ‐ all matters relating to name change, pursuant to section 68.07, Florida
        Statutes.
    (O) Paternity/Disestablishment of Paternity – all matters relating to paternity pursuant to
        Chapter 742, Florida Statutes.
    (P) Juvenile Delinquency ‐ all matters relating to juvenile delinquency pursuant to Chapter
        985, Florida Statutes.
    (Q) Petition for Dependency ‐ all matters relating to petitions for dependency.
    (R) Shelter Petition – all matters relating to shelter petitions pursuant to Chapter 39, Florida
        Statutes.
    (S) Termination of Parental Rights Arising Out Of Chapter 39 – all matters relating to
        termination of parental rights pursuant to Chapter 39, Florida Statutes.
    (T) Adoption Arising Out Of Chapter 39 – all matters relating to adoption pursuant to
        Chapter 39, Florida Statutes.
    (U) CINS/FINS – all matters relating to children in need of services (and families in need of
        services) pursuant to Chapter 984, Florida Statutes.
Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(10/21)
                                              - 221 -
    (V) Petition for Temporary or Concurrent Custody by Extended Family-all matters relating to
        petitions for temporary or concurrent custody pursuant to Chapter 751.
    (W) Emancipation of a Minor-all matters relating to emancipation of a minor pursuant to
        Chapter 743.

ATTORNEY OR PARTY SIGNATURE. Sign the Cover Sheet for Family Court Cases. Print legibly the
name of the person signing the Cover Sheet for Family Court Cases. Attorneys must include a
Florida Bar number. Insert the date the Cover Sheet for Family Court Cases is signed. Signature is
a certification that filer has provided accurate information on the Cover Sheet for Family Court
Cases.

Nonlawyer Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer
helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer,
Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer
helping you fill out these forms also must put his or her name, address, and telephone number
on the bottom of the last page of every form he or she helps you complete.

A copy of this form must be filed with the court and served on the other party or his or her
attorney. The copy you are serving to the other party must be either mailed, e-mailed, or hand-
delivered to the opposing party or his or her attorney on the same day indicated on the
certificate of service. If it is mailed, it must be postmarked on the date indicated in the
certificate of service.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-
represented litigants may file petitions or other pleadings or documents electronically;
however, they are not required to do so. If you choose to file your pleadings or other
documents electronically, you must do so in accordance with Florida Rule of General Practice
and Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in
which you file. The rules and procedures should be carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of General Practice and Judicial Administration now
require that all documents required or permitted to be served on the other party must be
served by electronic mail (e-mail) except in certain circumstances. You must strictly comply
with the format requirements set forth in the Florida Rules of General Practice and Judicial
Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must
review Florida Rule of General Practice and Judicial Administration 2.516. You may find this rule
at www.flcourts.org through the link to the Rules of General Practice and Judicial Administration
provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z Topical
Index.


Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(10/21)
                                              - 222 -
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using
the Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family
Law Form 12.915, and you must provide your e-mail address on each form on which your
signature appears. Please CAREFULLY read the rules and instructions for: Certificate of Service
(General), Florida Supreme Court Approved Family Law Form 12.914; Designation of Current
Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and
Florida Rule of General Practice and Judicial Administration 2.516.


                         Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants”
found at the beginning of these forms. For further information, see Rule 12.100, Florida Family
Law Rules of Procedure.




Instructions for Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases
(10/21)
                                              - 223 -
                    COVER SHEET FOR FAMILY COURT CASES


I.   Case Style

             IN THE CIRCUIT COURT OF THE __                    ____ JUDICIAL CIRCUIT,
                    IN AND FOR _____________           _____ COUNTY, FLORIDA

                                                                     Case No.: __________ ______
                                                                     Judge: ________________ __
__________________________ ___,
                     Petitioner,

                  and

_________________________ ____,
                    Respondent.

II. Type of Action/Proceeding. Place a check beside the proceeding you are initiating. If you are
    filing more than one type of proceeding (such as a modification and an enforcement
    proceeding) against the same party at the same time, then you must complete a separate
    cover sheet for each action being filed. If you are reopening a case, choose one of the three
    options below it.

     (A) ____ Initial Action/Petition
     (B) ____ Reopening Case
         1. ____ Modification/Supplemental Petition
         2. ____ Motion for Civil Contempt/Enforcement
         3. ____ Other

III. Type of Case. If the case fits more than one type of case, select the most definitive.

     (A) ____ Simplified Dissolution of Marriage
     (B) ____ Dissolution of Marriage
     (C) ____ Domestic Violence
     (D) ____ Dating Violence
     (E) ____ Repeat Violence
     (F) ____ Sexual Violence
     (G) ____ Stalking
     (H) ____ Support IV‐D (Department of Revenue, Child Support Enforcement)
     (I) ____ Support Non‐IV‐D (not Department of Revenue, Child Support Enforcement)
     (J) ____ UIFSA IV‐D (Department of Revenue, Child Support Enforcement)
     (K) ____ UIFSA Non‐IV‐D (not Department of Revenue, Child Support Enforcement)
     (L) ____ Other Family Court
     (M) ____ Adoption Arising Out Of Chapter 63
     (N) ____ Name Change
     (O) ____ Paternity/Disestablishment of Paternity
Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases (10/21)

                                              - 224 -
    (P) ____ Juvenile Delinquency
    (Q) ____ Petition for Dependency
    (R) ____ Shelter Petition
    (S) ____ Termination of Parental Rights Arising Out Of Chapter 39
    (T) ____ Adoption Arising Out Of Chapter 39
    (U) ____ CINS/FINS
    (V) ____ Petition for Temporary or Concurrent Custody by Extended Family
    (W) ____ Emancipation of a Minor

IV. Rule of General Practice and Judicial Administration 2.545(d) requires that a Notice of Related
    Cases Form, Family Law Form 12.900(h), be filed with the initial pleading/petition by the filing
    attorney or self-represented litigant in order to notify the court of related cases. Is Form
    12.900(h) being filed with this Cover Sheet for Family Court Cases and initial
    pleading/petition?

    ____ No, to the best of my knowledge, no related cases exist.
    ____ Yes, all related cases are listed on Family Law Form 12.900(h).

ATTORNEY OR PARTY SIGNATURE

        I CERTIFY that the information I have provided in this cover sheet is accurate to the best
of my knowledge and belief.


Signature _______________________________________ FL Bar No.: _____________________
          Attorney or party                                    (Bar number, if attorney)

          ________________________________________                   __________________________
          (Type or print name)                                       (E-mail Address(es))

          ____________________________
          Date


IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS
BELOW: [fill in all blanks]
This form was prepared for the: {choose only one} _____Petitioner _____ Respondent
This form was completed with the assistance of:
 {name of individual}                                                                              ,
{name of business}                                                                                 ,
{address}                                                                                          ,
{city}                 , {state} ____, {zip code} ______, {telephone number}                       .




Florida Family Law Rules of Procedure Form 12.928, Cover Sheet for Family Court Cases (10/21)

                                              - 225 -
      INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.930(a)
   NOTICE OF SERVICE OF STANDARD FAMILY LAW INTERROGATORIES
                             (10/21)
                                  When should this form be used?
You should use this form to tell the court that you are asking the other party in your case to answer
certain standard questions in writing. These questions are called interrogatories, and they must relate
to your case. The standard family law interrogatories are designed to supplement the information
provided in the Financial Affidavit, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You
should carefully read the standard interrogatory forms, Florida Family Law Rules of Procedure Form
12.930(b) and (c), to determine which questions, if any, the other party needs to answer in order to
provide you with information not covered by the financial affidavit forms.

This form should be typed or printed in black ink. You must indicate whether you are sending the
interrogatories for original and enforcement proceedings or the interrogatories for modification
proceedings. You must also indicate which questions you are asking the other party to answer. After
completing this form you should file this document with the clerk of the circuit court in the county
where your case was filed and keep a copy for your records.

                                        What should I do next?
You must serve the other party with a copy of this form along with an original and a copy of the
appropriate interrogatories, Florida Family Law Rules of Procedure Form 12.930(b) or (c), if service is by
mail or hand delivery. You must serve a copy of this form and a copy of the interrogatories if service is
by email. Service must be in accordance with Florida Rule of General Practice and Judicial
Administration 2.516.

          You may want to inform the other party of the following information:

As a general rule, within 30 days after service of interrogatories, the other party must answer the
questions in writing and serve you with the answers. Service of the answers must be in compliance with
Florida Rule of General Practice and Judicial Administration 2.516. His or her answers may be written on
as many separate sheets of paper as necessary. He or she should number each page and indicate which
question(s) he or she is answering, and be sure to make a copy for him/herself. All answers to these
questions are made under oath or affirmation as to their truthfulness. Each question must be answered
separately and as completely as the available information permits. The original of the answers to the
interrogatories is to be provided to the requesting party. Do not file the original or a copy with the clerk
of the circuit court except as provided in Florida Family Law Rule of Procedure 12.340(d).

The other party may object to a question by writing the legal reason for the objection in the space
provided. He or she may also ask the court for a protective order granting him or her permission not to
answer certain questions and protecting him or her from annoyance, embarrassment, apprehension, or
undue burden or expense. If the other party fails to either answer or object to the questions within 30
days, he or she may be subject to court sanctions.


Instructions for Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law
Interrogatories (10/21)

                                                 - 226 -
                             Where can I look for more information?
Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are bold underline in these instructions are defined there.
For further information, see Florida Family Law Rules of Procedure 12.280, 12.285, 12.340, and 12.380.

A copy of this form must be filed with the court and served on the other party or his or her attorney. The
copy you are serving to the other party must be either mailed, e-mailed, or hand-delivered to the
opposing party or his or her attorney on the same day indicated on the certificate of service. If it is
mailed, it must be postmarked on the date indicated in the certificate of service. Service must be in
accordance with Florida Rules of General Practice and Judicial Administration 2.516.

                      IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-
represented litigants may file petitions or other pleadings or documents electronically;
however, they are not required to do so. If you choose to file your pleadings or other
documents electronically, you must do so in accordance with Florida Rule of General Practice
and Judicial Administration 2.525, and you must follow the procedures of the judicial circuit in
which you file. The rules and procedures should be carefully read and followed.

              IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial
Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules of General
Practice and Judicial Administration provided under either Family Law Forms: Getting Started, or Rules
of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears.
Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme
Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida
Supreme Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.
Instructions for Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law
Interrogatories (10/21)

                                                 - 227 -
                                            Special notes . . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law
Interrogatories (10/21)

                                                 - 228 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA

                                                              Case No.:
                                                              Division:
                                          ,
                                Petitioner,

                   and

                                      ,
                             Respondent.


   NOTICE OF SERVICE OF STANDARD FAMILY LAW INTERROGATORIES

I, {full legal name}                                            , have on {date}                                 ,
served upon {name of person served}                                                                              ,
to be answered under oath within 30 days after service, the Standard Family Law Interrogatories for
[check one only]

               (     ) Original or Enforcement Proceedings (          ) Modification Proceedings

I am requesting that the following standard questions be answered: [check all that apply]

    ______ 1           ____ 2        ____ 3         _    __ 4     _     ___ 5         _____ 6             ____ 7
Background         Education      Employment         Assets        Liabilities   Miscellaneous       Long Form
Information                                                                                           Affidavit

In addition, I am requesting that the attached {#}                                     questions be answered.

I certify that a copy of this document was [check all used]: ( ) emailed (        ) mailed ( ) faxed
 ( ) hand delivered to the person(s) listed below on {date}                               ______________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
Email Address(es):                            _ _____

                                                                 ____________________________________
                                                        Signature of Party or his/her Attorney
                                                        Printed Name:
                                                        Address:
                                                        City, State, Zip:
                                                        Telephone Number:
                                                        Fax Number:
                                                        Email Address(es):
                                                        Florida Bar Number:
Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law Interrogatories
(10/21)

                                                    - 229 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                                             ,
{name of business}                                                                                               ,
{address}                                                                                                        ,
{city} __________________, {state} ____, {zip code} ______, {telephone number}                                   .




Florida Family Law Rules of Procedure Form 12.930(a), Notice of Service of Standard Family Law Interrogatories
(10/21)

                                                   - 230 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.930(b)
  STANDARD FAMILY LAW INTERROGATORIES FOR ORIGINAL OR
               ENFORCEMENT PROCEEDINGS
                        (10/21)

                               When should this form be used?

This form should be used to ask the other party in your case to answer certain standard questions
in writing. These questions are called interrogatories, and they must relate to your case. If the
other party fails to answer the questions, you may ask the judge to order the other party to
answer the questions. (You cannot ask these questions before the petition has been filed.)

The questions in this form should be used in original proceedings or enforcement proceedings
and are meant to supplement the information provided in the Financial Affidavit, Florida Family
Law Rules of Procedure Form 12.902(b) or (c). You should read all of the questions in this form to
determine which questions, if any, the other party needs to answer in order to provide you with
information not covered in the financial affidavit forms. If there are questions to which you
already know the answer, you may choose not to ask them.

This form should be typed or printed in black ink. You must complete the box at the beginning of
this form to indicate which questions you are requesting that the other party answer.

You must serve the other party with this document and a copy of these interrogatories and a copy
of the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of
Procedure Form 12.930(a), if by mail or hand delivery. You must serve these interrogatories and
a copy of the Notice, if by email. Service must be in accordance with Florida Rule of General
Practice and Judicial Administration 2.516.

You should also keep a copy for your records. You should not file this form with the clerk of the
circuit court. However, you must file the Notice of Service of Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure 12.930(a), to tell the court that you have
sent this form to the other party.


                         Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found
at the beginning of these forms. The words that are in bold underline in these instructions are
defined there. For further information, see the instructions for Notice of Service of Standard
Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a) and Florida
Family Law Rules of Procedure 12.280, 12.285, 12.340, and 12.380.


Instructions for Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories
for Original or Enforcement Proceedings (10/21)
                                              - 231 -
                   IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-
represented litigants may file petitions or other pleadings or documents electronically;
however, they are not required to do so. If you choose to file your pleadings or other documents
electronically, you must do so in accordance with Florida Rule of General Practice and Judicial
Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

          IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of General Practice and Judicial Administration now
require that all documents required or permitted to be served on the other party must be served
by electronic mail (e-mail) except in certain circumstances. You must strictly comply with the
format requirements set forth in the Florida Rules of General Practice and Judicial
Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of General Practice and Judicial Administration 2.516. You may find this rule at
www.flcourts.org through the link to the Rules of General Practice and Judicial Administration
provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z Topical
Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email,
the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and
E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
General Practice and Judicial Administration 2.516.

                                         Special notes . . .

In addition to the standard questions in this form, you may ask up to 10 additional questions. You
should type or print legibly your additional questions on a separate sheet of paper and attach it
to this form. If you want to ask more than 10 additional questions, you will need to get permission
from the judge.

You may want to inform the other party of the following information: As a general rule, within
30 days after service of interrogatories, the other party must answer the questions in writing and

Instructions for Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories
for Original or Enforcement Proceedings (10/21)
                                              - 232 -
serve you with the answers. Service of the answers must be in accordance with Florida Rule of
General Practice and Judicial Administration 2.516. His or her answers may be written in the blank
space provided after each separately numbered interrogatory. If sufficient space is not provided,
the answering party may attach additional papers with the answers and refer to them in the space
provided in the interrogatories. He or she should be sure to make a copy for him/herself. All
answers to these questions are made under oath or affirmation as to their truthfulness. Each
question must be answered separately and as completely as the available information permits.
The answers to the interrogatories are to be provided to the requesting party. DO NOT FILE THIS
DOCUMENT WITH THE CLERK OF THE COURT EXCEPT AS PROVIDED BY FLORIDA FAMILY LAW
RULE OF PROCEDURE 12.340(d) AND IN ACCORDANCE WITH THE REQUIREMENTS OF FLORIDA
RULE OF GENERAL PRACTICE AND JUDICIAL ADMINISTRATION 2.425. The other party may object
to a question by writing the legal reason for the objection in the space provided. He or she may
also ask the court for a protective order granting him or her permission not to answer certain
questions and protecting him or her from annoyance, embarrassment, apprehension, or undue
burden or expense. If the other party fails to either answer or object to the questions within 30
days, he or she may be subject to court sanctions.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom
of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories
for Original or Enforcement Proceedings (10/21)
                                              - 233 -
             IN THE CIRCUIT COURT OF THE                                      JUDICIAL CIRCUIT,
                      IN AND FOR                                      COUNTY, FLORIDA


                                                             Case No.:
                                                             Division:

                                             ,
                               Petitioner,

                 and

                                         ,
                              Respondent.



                   STANDARD FAMILY LAW INTERROGATORIES
                  FOR ORIGINAL OR ENFORCEMENT PROCEEDINGS

                 TO BE COMPLETED BY THE PARTY SERVING THESE INTERROGATORIES
        I am requesting that the following standard questions be answered: [check all that apply]

        ____1     ____2     ____3                  ____4        ____ 5         _____6         _____7
     Background Education Employment               Assets     Liabilities   Miscellaneous    Long Form
     Information                                                                              Affidavit

 In addition, I am requesting that the attached {#} _________________ questions be answered.


The answers to the following questions are intended to supplement the information provided in the
Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You should answer the
group of questions indicated in the above shaded box. The questions should be answered in the blank
space provided below each separately numbered question. If sufficient space is not provided, you may
attach additional papers with the answers and refer to them in the space provided in the
interrogatories. You should be sure to make a copy for yourself. Each question must be answered
separately and as completely as the available information permits. All answers are to be made under
oath or affirmation as to their truthfulness.

AFTER YOU ANSWER THE INTERROGATORIES, DO NOT FILE THIS DOCUMENT WITH THE CLERK OF THE
COURT. ALL PERSONAL INFORMATION CONTAINED IN THE COURT FILE BECOMES PUBLIC RECORD.
INSTEAD, SERVE THE ANSWERS TO THE INTERROGATORIES ON THE OTHER PARTY AND FILE FORM
12.930(d), NOTICE OF SERVICE OF ANSWERS TO INTERROGATORIES, WITH THE CLERK.

I, {name of person answering interrogatories}                                                               ,
being sworn, certify that the following information is true:




Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 234 -
1. BACKGROUND INFORMATION:
   a. State your full legal name and any other name by which you have been known.
   b. State your present residence and telephone numbers.




2. EDUCATION:
   a. List all business, commercial, and professional licenses that you have obtained.
   b. List all of your education including, but not limited to, vocational or specialized training,
      including the following:
      (1) name and address of each educational institution.
      (2) dates of attendance.
      (3) degrees or certificates obtained or anticipated dates of same.




3. EMPLOYMENT:
   a. For each place of your employment or self-employment during the last 3 years, state the
      following:
      (1) name, address, and telephone number of your employer.
      (2) dates of employment.
      (3) job title and brief description of job duties.
      (4) starting and ending salaries.
      (5) name of your direct supervisor.
      (6) all benefits received, including, for example, health, life, and disability insurance; expense
           account; use of automobile or automobile expense reimbursement; reimbursement for
           travel, food, or lodging expenses; payment of dues in any clubs or associations; and pension
           or profit sharing plans.




    b. Other than as an employee, if you have been engaged in or associated with any business,
       commercial, or professional activity within the last 3 years that was not detailed above, state for
       each such activity the following:
       (1) name, address, and telephone number of each activity.
       (2) dates you were connected with such activity.
       (3) position title and brief description of activities.
       (4) starting and ending compensation.
       (5) name of all persons involved in the business, commercial, or professional activity with you.
       (6) all benefits and compensation received, including, for example, health, life, and disability
           insurance; expense account; use of automobile or automobile expense reimbursement;

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 235 -
             reimbursement for travel, food, or lodging expenses; payment of dues in any clubs or
             associations; and pension or profit sharing plans.




    c. If you have been unemployed at any time during the last 3 years, state the dates of
       unemployment. If you have not been employed at any time in the last 3 years, give the
       information requested above in question 3.a for your last period of employment.




4. ASSETS:
   a. Real Estate. State the street address, if any, and if not, the legal description of all real property
      that you own or owned during the last 3 years. For each property, state the following:
      (1) the names and addresses of any other persons or entities holding any interest and their
          percentage of interest.
      (2) the purchase price, the cost of any improvements made since it was purchased, and the
          amount of any depreciation taken.
      (3) the fair market value on the date of your separation from your spouse.
      (4) the fair market value on the date of the filing of the petition for dissolution of marriage.




    b. Tangible Personal Property. List all items of tangible personal property that are owned by you
       or in which you have had any interest during the last 3 years including, but not limited to, motor
       vehicles, tools, furniture, boats, jewelry, art objects or other collections, and collectibles whose
       fair market value exceeds $100. For each item, state the following:
       (1) the percentage and type interest you hold.
       (2) the names and addresses of any other persons or entities holding any interest.
       (3) the date you acquired your interest.
       (4) the purchase price.
       (5) the present fair market value.
       (6) the fair market value on the date of your separation from your spouse.
       (7) the fair market value on the date of the filing of the petition for dissolution of marriage.




    c. Intangible Personal Property. Other than the financial accounts (checking, savings, money
       market, credit union accounts, retirement accounts, or other such cash management accounts)
       listed in the answers to interrogatories 4.d and 4.e below, list all items of intangible personal
       property that are owned by you or in which you have had any ownership interest (including closed
       accounts) within the last 3 years, including but not limited to, partnership and business interests
Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 236 -
        (including good will), deferred compensation accounts unconnected with retirement, including but
        not limited to stock options, sick leave, and vacation pay, stocks, stock funds, mutual funds, bonds,
        bond funds, real estate investment trust, receivables, certificates of deposit, notes, mortgages,
        and debts owed to you by another entity or person. For each item, state the following:
        (1) the percentage and type interest you hold.
        (2) the names and addresses of any other persons or entities holding any interest and the
             names and addresses of the persons and entities who are indebted to you.
        (3) the date you acquired your interest.
        (4) the purchase price, acquisition cost, or loaned amount.
        (5) the fair market value or the amounts you claim are owned by or owed to you:
             (a) presently, at the time of answering these interrogatories.
             (b) on the date of your separation from your spouse.
             (c) on the date of the filing of the petition for dissolution of marriage.
        You may comply with this interrogatory (4.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. However, if the date of
        acquisition, the purchase price and the market valuations are not clearly reflected in the
        periodic statements which are furnished then these questions must be answered separately.
        You do not have to resubmit any periodic statements previously furnished under rule 12.285
        (Mandatory Disclosure).




    d. Retirement Accounts: List all information regarding each retirement account/plan, including but
       not limited to defined benefit plans, 401k, 403B, IRA accounts, pension plans, Florida
       Retirement System plans (FRS), Federal Government plans, money purchase plans, HR10
       (Keogh) plans, profit sharing plans, annuities, employee savings plans, etc. that you have
       established and/or that have been established for you by you, your employer, or any previous
       employer. For each account, state the following:
       (1) the name and last 4 digits of the account number of each account/plan and where it is
           located.
       (2) the type of account/plan.
       (3) the name and address of the fiduciary plan administrator/service representative.
       (4) the fair market value of your interest in each account/plan.
           (a) present value.
           (b) value on the date of separation.
           (c) value on the date of filing of the petition for dissolution of marriage
       (5) whether you are vested or not vested; and if vested, in what amount, as of a certain date
           and the schedule of future vesting.
       (6) the date at which you became/become eligible to receive some funds in this account/plan.
       (7) monthly benefits of the account/plan if no fair market value is ascertained.
       (8) beneficiary(ies) and/or alternate payee(s).

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 237 -
    e. Financial Accounts. For all financial accounts (checking, savings, money market, credit union
       accounts, or other such cash management accounts) listed in your Financial Affidavit, in which
       you have had any legal or equitable interest, regardless of whether the interest is or was held in
       your own name individually, in your name with another person, or in any other name, give the
       following:
       (1) name and address of each institution.
       (2) name in which the account is or was maintained.
       (3) the last 4 digits of account numbers.
       (4) name of each person authorized to make withdrawals from the accounts.
       (5) highest balance within each of the preceding 3 years.
       (6) lowest balance within each of the preceding 3 years.
       You may comply with this interrogatory (4.e) by providing copies of all periodic (monthly,
       quarterly, semi-annual, or annual) account statements for each such account for the preceding
       3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit
       account statements previously furnished pursuant to rule 12.285 (Mandatory Disclosure).




    f.   Closed Financial Accounts. For all financial accounts (checking, savings, money market, credit
         union accounts, or other such cash management accounts) closed within the last 3 years, in
         which you have had any legal or equitable interest, regardless of whether the interest is or was
         held in your own name individually, in your name with another person, or in any other name,
         give the following:
         (1) name and address of each institution.
         (2) name in which the account is or was maintained.
         (3) the last 4 digits of account numbers.
         (4) name of each person authorized to make withdrawals from the accounts.
         (5) date account was closed.




    g. Trust. For any interest in an estate, trust, insurance policy, or annuity, state the following:
       (1) If you are the beneficiary of any estate, trust, insurance policy, or annuity, give for each one
           the following:
           (a) identification of the estate, trust, insurance policy, or annuity.
           (b) the nature, amount, and frequency of any distributions of benefits.
           (c) the total value of the beneficiaries’ interest in the benefit.
           (d) whether the benefit is vested or contingent.
       (2) If you have established any trust or are the trustee of a trust, state the following:
           (a) the date the trust was established.
           (b) the names and addresses of the trustees.
           (c) the names and addresses of the beneficiaries.
           (d) the names and addresses of the persons or entities who possess the trust documents.
           (e) each asset that is held in each trust, with its fair market value.



Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 238 -
    h. Canceled Life Insurance Policies. For all policies of life insurance within the preceding 3 years
       that you no longer hold, own, or have any interest in, state the following:
       (1) name of company that issued the policy and last 4 digits of policy number.
       (2) name, address, and telephone number of agent who issued the policy.
       (3) amount of coverage.
       (4) name of insured.
       (5) name of owner of policy.
       (6) name of beneficiaries.
       (7) premium amount.
       (8) date the policy was surrendered.
       (9) amount, if any, of monies distributed to the owner.




    i.   Name of Accountant, Bookkeeper, or Records Keeper. State the names, addresses, and
         telephone numbers of your accountant, bookkeeper, and any other persons who possess your
         financial records, and state which records each possesses.




    j.   Safe Deposit Boxes, Lock Boxes, Vaults, Etc. For all safe deposit boxes, lock boxes, vaults, or
         similar types of depositories, state the following:
         (1) The names and addresses of all banks, depositories, or other places where, at any time
             during the period beginning 3 years before the initiation of the action, until the date of your
             answering this interrogatory, you did any of the following:
             (a) had a safe deposit box, lock box, or vault.
             (b) were a signatory or co-signatory on a safe deposit box, lock box, or vault.
             (c) had access to a safe deposit box, lock box, or vault.
             (d) maintained property.
         (2) The box or identification numbers and the name and address of each person who has had
             access to any such depository during the same time period.
         (3) All persons who have possession of the keys or combination to the safe deposit box, lock
             box, or vault.
         (4) Any items removed from any safe deposit boxes, lock boxes, vaults, or similar types of
             depositories by you or your agent during that time, together with the present location and
             fair market value of each item.
         (5) All items in any safe deposit boxes, lock boxes, vaults, or similar types of depositories and
             fair market value of each item.




5. LIABILITIES:
           a. Loans, Liabilities, Debts, and Other Obligations. For all loans, liabilities, debts, and
                other obligations (other than credit cards and charge accounts) listed in your Financial
                Affidavit, indicate for each the following:

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 239 -
        (1)   name and address of the creditor.
        (2)   name in which the obligation is or was incurred.
        (3)    last 4 digits of the loan or account number, if any.
        (4)   nature of the security, if any.
        (5)   payment schedule.
        (6)   present balance and current status of your payments.
        (7)   total amount of arrearage, if any.
        (8)   balance on the date of your separation from your spouse.
        (9)   balance on the date of the filing of the petition for dissolution of marriage.
        You may comply with this interrogatory (5.a) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit
        account statements previously furnished under rule 12.285 (Mandatory Disclosure).




              b. Credit Cards and Charge Accounts. For all financial accounts (credit cards, charge
                   accounts, or other such accounts) listed in your Financial Affidavit, in which you have
                   had any legal or equitable interest, regardless of whether the interest is or was held in
                   your own name individually, in your name with another person, or in any other name,
                   give the following:
        (1)   name and address of the creditor.
        (2)   name in which the account is or was maintained.
        (3)   names of each person authorized to sign on the accounts.
        (4)   last 4 digits of account numbers.
        (5)   present balance and current status of your payments.
        (6)   total amount of arrearage, if any.
        (7)   balance on the date of your separation from your spouse.
        (8)   balance on the date of the filing of the petition for dissolution of marriage.
        (9)   highest and lowest balance within each of the preceding 3 years.
    You may comply with this interrogatory (5.b) by providing copies of all periodic (monthly
    quarterly, semi-annual, or annual) account statements for each such account for the preceding 3
    years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account
    statements previously furnished under rule 12.285 (Mandatory Disclosure).




              c. Closed Credit Cards and Charge Accounts. For all financial accounts (credit cards,
                 charge accounts, or other such accounts) closed with no remaining balance, within the
                 last 3 years, in which you have had any legal or equitable interest, regardless of whether
                 the interest is or was held in your own name individually, in your name with another
                 person, or in any other name, give the following:
                      (1) name and address of each creditor.
                      (2) name in which the account is or was maintained.
                      (3) last 4 digits of account numbers.

Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 240 -
                     (4) names of each person authorized to sign on the accounts.
                     (5) date the balance was paid off.
                     (6) amount of final balance paid off.
        You may comply with this interrogatory (5.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years. DO NOT FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit
        account statements previously furnished under rule 12.285 (Mandatory Disclosure).




6. MISCELLANEOUS:
          a. If you are claiming an unequal distribution of marital property or enhancement or
             appreciation of nonmarital property, state the amount claimed and all facts upon which
             you rely in your claim.
          b. If you are claiming an asset or liability is nonmarital, list the asset or liability and all facts
             upon which you rely in your claim.
          c. If the mental or physical condition of a spouse or child is an issue, identify the person
             and state the name and address of all health care providers involved in the treatment of
             that person for said mental or physical condition.
          d. Detail your proposed parenting plan for the minor child(ren), including your proposed
             time-sharing schedule. Alternatively, attach a copy of your proposed parenting plan.
          e. If you are claiming that the other parent’s time-sharing with the minor child(ren) should
             be limited, supervised, or otherwise restricted, or that you should have sole parental
             responsibility for the minor child(ren), with or without time-sharing with the other
             parent, or that you should have ultimate responsibility over specific aspects of the
             child(ren)’s welfare or that these responsibilities should be divided between you and the
             other parent, state your reasons and all facts which you rely upon to support your claim.




7. LONG FORM AFFIDAVIT: If you filed the short form affidavit, Florida Family Law Rules of Procedure
   Form 12.902(b), and you were specifically requested in the Notice of Service of Standard Family Law
   Interrogatories to file the Long Form Affidavit, Form12.902(c), you must do so within the time to
   serve the answers to these interrogatories.




Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 241 -
I certify that a copy of this document was [check all used]: (      ) emailed (    ) mailed ( ) faxed
 ( ) hand delivered to the person(s) listed below on {date}                                ______________.


Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number: _______________________
Fax Number:
Email Address(es): ________________________

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated:

                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es): ___________________________




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} ____________________________________________________________________,
{name of business} _____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} ___________________, {state} ____, {zip code} ______, {telephone number} _________________.




Florida Family Law Rules of Procedure Form 12.930(b), Standard Family Law Interrogatories for Original or
Enforcement Proceedings (10/21)
                                                   - 242 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.930(c)
       STANDARD FAMILY LAW INTERROGATORIES FOR
               MODIFICATION PROCEEDINGS
                        (10/21)

                               When should this form be used?

This form should be used to ask the other party in your case to answer certain standard questions
in writing. These questions are called interrogatories, and they must relate to your case. If the
other party fails to answer the questions, you may ask the judge to order the other party to
answer the questions. (You cannot ask these questions before the petition has been filed.)

The questions in this form should be used in modification proceedings and are meant to
supplement the information provided in the Financial Affidavit, Florida Family Law Rules of
Procedure Form 12.902(b) or (c). You should read all of the questions in this form to determine
which questions, if any, the other party needs to answer in order to provide you with information
not covered in the financial affidavit forms. If there are questions to which you already know the
answer, you may choose not to ask them.

This form should be typed or printed in black ink. You must complete the box at the beginning of
this form to indicate which questions you are requesting that the other party answer.

You must serve the other party with this document and a copy of these interrogatories and a copy
of the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of
Procedure Form 12.930(a), if by mail or hand delivery. You must serve these interrogatories and
a copy of the Notice, if by email. Service must be in accordance with Florida Rule of General
Practice and Judicial Administration 2.516.

You should also keep a copy for your records. You should not file this form with the clerk of the
circuit court. However, you must file the Notice of Service of Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), to tell the court that you
have sent this form to the other party.

After you receive the completed answers to the interrogatories, DO NOT FILE THIS DOCUMENT
WITH THE CLERK OF THE COURT UNLESS THE ANSWERS ARE ADMITTED INTO EVIDENCE BY THE
COURT AND ARE IN COMPLIANCE WITH FLORIDA RULE OF GENERAL PRACTICE AND JUDICIAL
ADMINISTRATION 2.425




Instructions for Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law
Interrogatories for Modification Proceedings (10/21)
                                              - 243 -
                         Where can I look for more information?


Before proceeding, you should read General Information for Self-Represented Litigants found
at the beginning of these forms. The words that are in bold underline in these instructions are
defined there.

For further information, see the instructions for Notice of Service of Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a) and Florida Family Law
Rules of Procedure 12.280, 12.285, 12.340, and 12.380.

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-
represented litigants may file petitions or other pleadings or documents electronically;
however, they are not required to do so. If you choose to file your pleadings or other documents
electronically, you must do so in accordance with Florida Rule of General Practice and Judicial
Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

         IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of General Practice and Judicial Administration now
require that all documents required or permitted to be served on the other party must be served
by electronic mail (e-mail) except in certain circumstances. You must strictly comply with the
format requirements set forth in the Florida Rules of General Practice and Judicial
Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of General Practice and Judicial Administration 2.516. You may find this rule at
www.flcourts.org through the link to the Rules of General Practice and Judicial Administration
provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z Topical
Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email,
the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and


Instructions for Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law
Interrogatories for Modification Proceedings (10/21)
                                              - 244 -
E-mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
General Practice and Judicial Administration 2.516.

                                         Special notes . . .

In addition to the standard questions in this form, you may ask up to 10 additional questions. You
should type or print legibly your additional questions on a separate sheet of paper and attach it
to this form. If you want to ask more than 10 additional questions, you will need to get permission
from the judge.

You may want to inform the other party of the following information: As a general rule, within
30 days after service of interrogatories, the other party must answer the questions in writing and
serve you with the answers. Service of the answers must be in accordance with Florida Rule of
General Practice and Judicial Administration 2.516. His or her answers may be written in the blank
space provided after each separately numbered interrogatory. If sufficient space is not provided,
the answering party may attach additional papers with the answers and refer to them in the space
provided in the interrogatories. He or she should be sure to make a copy for him/herself. All
answers to these questions are made under oath or affirmation as to their truthfulness. Each
question must be answered separately and as completely as the available information permits.
The answers to the interrogatories are to be provided to the requesting party. DO NOT FILE THIS
DOCUMENT WITH THE CLERK OF THE CIRCUIT COURT UNLESS THE ANSWERS ARE ADMITTED
INTO EVIDENCE BY THE COURT AND ARE IN COMPLIANCE WITH THE REQUIREMENTS OF
FLORIDA RULE OF GENERAL PRACTICE AND JUDICIAL ADMINSTRATION 2.425. The other party
may object to a question by writing the legal reason for the objection in the space provided. He
or she may also ask the court for a protective order granting him or her permission not to answer
certain questions and protecting him or her from annoyance, embarrassment, apprehension, or
undue burden or expense. If the other party fails to either answer or object to the questions within
30 days, he or she may be subject to court sanctions.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom
of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law
Interrogatories for Modification Proceedings (10/21)
                                              - 245 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA


                                                            Case No.:
                                                            Division:

                                             ,
                               Petitioner,

                 and

                                         ,
                              Respondent.



                       STANDARD FAMILY LAW INTERROGATORIES
                           FOR MODIFICATION PROCEEDINGS

TO BE COMPLETED BY THE PARTY SERVING THESE INTERROGATORIESI am requesting that the following
                     standard questions be answered: [check all that apply]

        ____1     ____2     ____3                  ____4       ____ 5         ____6           ____7
     Background Education Employment               Assets    Liabilities   Miscellaneous    Long Form
     Information                                                                             Affidavit

 In addition, I am requesting that the attached {#} _________________ questions be answered.


The answers to the following questions are intended to supplement the information provided in the
Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You should answer the
group of questions indicated in the above shaded box. The questions should be answered in the blank
space provided below each separately numbered question. If sufficient space is not provided, you may
attach additional papers with the answers and refer to them in the space provided in the interrogatories.
You should be sure to make a copy for yourself. Each question must be answered separately and as
completely as the available information permits. All answers are to be made under oath or affirmation as
to their truthfulness.

AFTER YOU ANSWER THE INTERROGATORIES, DO NOT FILE THIS DOCUMENT WITH THE CLERK OF THE
COURT. ALL PERSONAL INFORMATION CONTAINED IN THE COURT FILE BECOMES PUBLIC RECORD.
INSTEAD, SERVE THE ANSWERS TO THE INTERROGATORIES ON THE OTHER PARTY AND FILE FORM
12.930(d), NOTICE OF SERVICE OF ANSWERS TO INTERROGATORIES, WITH THE CLERK.

I, {name of person answering interrogatories}                                                                ,
being sworn, certify that the following information is true:




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 246 -
1. BACKGROUND INFORMATION:
   a. State your full legal name and any other name by which you have been known.
   b. State your present residence and telephone numbers.




2. EDUCATION:
   a. List all business, commercial, and professional licenses that you have obtained since the entry of
      the Final Judgment sought to be modified.
   b. List all of your education since the entry of the Final Judgment sought to be modified including,
      but not limited to, vocational or specialized training, including the following:
      (1) name and address of each educational institution.
      (2) dates of attendance.
      (3) degrees or certificates obtained or anticipated dates of same.




3. EMPLOYMENT:
   a. For each place of your employment or self-employment since the entry of the Final Judgment
      sought to be modified, state the following:
      (1) name, address, and telephone number of your employer.
      (2) dates of employment.
      (3) job title and brief description of job duties.
      (4) starting and ending salaries.
      (5) name of your direct supervisor.
      (6) all benefits received, including, for example, health, life, and disability insurance; expense
          account; use of automobile or automobile expense reimbursement; reimbursement for
          travel, food, or lodging expenses; payment of dues in any clubs or associations; and pension
          or profit sharing plans.




    b. Other than as an employee, if you have been engaged in or associated with any business,
       commercial, or professional activity since the entry of the Final Judgment sought to be modified
       that was not detailed above, state for each such activity the following:
        (1) name, address, and telephone number of each activity.
Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 247 -
        (2)   dates you were connected with such activity.
        (3)   position title and brief description of activities.
        (4)   starting and ending compensation.
        (5)   name of all persons involved in the business, commercial, or professional activity with you.
        (6)   all benefits and compensation received, including, for example, health, life, and disability
              insurance; expense account; use of automobile or automobile expense reimbursement;
              reimbursement for travel, food, or lodging expenses; payment of dues in any clubs or
              associations; and pension or profit sharing plans.




    c. If you have been unemployed at any time since the entry of the Final Judgment sought to be
       modified, state the dates of unemployment. If you have not been employed at any time since
       the entry of the Final Judgment sought to be modified, give the information requested above in
       question 3.a for your last period of employment.




4. ASSETS:
   a. Real Estate. State the street address, if any, and if not, the legal description of all real property
      that you own or owned during the last 3 years, or since the entry of the Final Judgment sought
      to be modified, if shorter. For each property, state the following:
      (1) the names and addresses of any other persons or entities holding any interest and their
          percentage of interest.
      (2) the present fair market value.




    b. Tangible Personal Property. List all items of tangible personal property that are owned by you
       or in which you have had any interest during the last 3 years, or since the entry of the Final
       Judgment sought to be modified, if shorter, including, but not limited to, motor vehicles, tools,
       furniture, boats, jewelry, art objects or other collections, and collectibles whose fair market
       value exceeds $100. For each item, state the following:
       (1) the percentage and type interest you hold.
       (2) the names and addresses of any other persons or entities holding any interest.
       (3) the present fair market value.




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 248 -
    c. Intangible Personal Property. Other than the financial accounts (checking, savings, money
       market, credit union accounts, retirement accounts, or other such cash management accounts)
       listed in the answers to interrogatories 4.d and 4.e below, list all items of intangible personal
       property that are owned by you or in which you have had any ownership interest (including closed
       accounts) within the last 3 years, or since the entry of the Final Judgment sought to be modified, if
       shorter, including but not limited to, partnership and business interests (including good will),
       deferred compensation accounts unconnected with retirement, including but not limited to stock
       options, sick leave, and vacation pay, stocks, stock funds, mutual funds, bonds, bond funds, real
       estate investment trust, receivables, certificates of deposit, notes, mortgages, and debts owed to
       you by another entity or person. For each item, state the following:
       (1) the percentage and type interest you hold.
       (2) the names and addresses of any other persons or entities holding any interest and the
            names and addresses of the persons and entities who are indebted to you
       (3) the present fair market value or the amounts you claim are owned by or owed to you, at the
            time of answering these interrogatories.
        You may comply with this interrogatory (4.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
        FILE THESE DOCUMENTS IN THE COURT FILE. However, if the date of acquisition, the purchase
        price and the market valuations are not clearly reflected in the periodic statements which are
        furnished, then these questions must be answered separately. You do not have to resubmit
        any periodic statements previously furnished under rule 12.285 (Mandatory Disclosure).




    d. Retirement Accounts: List all information regarding each retirement account/plan, including but
       not limited to defined benefit plans, 401k, 403B, IRA accounts, pension plans, Florida
       Retirement System plans (FRS), Federal Government plans, money purchase plans, HR10
       (Keogh) plans, profit sharing plans, annuities, employee savings plans, etc. that you have
       established and/or that have been established for you by you, your employer, or any previous
       employer. For each account, state the following:
       (1) the name and last 4 digits of the account number of each account/plan and where it is
           located.
       (2) the type of account/plan.
       (3) the name and address of the fiduciary plan administrator/service representative.
       (4) the present fair market value of your interest in each account/plan.
       (5) whether you are vested or not vested; and if vested, in what amount, as of a certain date
           and the schedule of future vesting.
       (6) the date at which you became/become eligible to receive some funds in this account/plan.
       (7) monthly benefits of the account/plan if no fair market value is ascertained.
       (8) beneficiary(ies) and/or alternate payee(s).




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 249 -
    e. Financial Accounts. For all financial accounts (checking, savings, money market, credit union
       accounts, or other such cash management accounts) listed in your Financial Affidavit, in which
       you have had any legal or equitable interest, regardless of whether the interest is or was held in
       your own name individually, in your name with another person, or in any other name, give the
       following:
       (1) name and address of each institution.
       (2) name in which the account is or was maintained.
       (3) last 4 digits of account numbers.
       (4) name of each person authorized to make withdrawals from the accounts.
       (5) highest balance within each of the preceding 3 years, or since the entry of the Final
            Judgment sought to be modified, if shorter.
       (6) lowest balance within each of the preceding 3 years, or since the entry of the Final
            Judgment sought to be modified, if shorter.
         You may comply with this interrogatory (4.e) by providing copies of all periodic (monthly,
         quarterly, semi-annual, or annual) account statements for each such account for the preceding
         3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
         FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account statements
         previously furnished pursuant to rule 12.285 (Mandatory Disclosure).




    f.   Closed Financial Accounts. For all financial accounts (checking, savings, money market, credit
         union accounts, or other such cash management accounts) closed within the last 3 years, or
         since the entry of the Final Judgment sought to be modified, if shorter, in which you have had
         any legal or equitable interest, regardless of whether the interest is or was held in your own
         name individually, in your name with another person, or in any other name, give the following:
         (1) name and address of each institution.
         (2) name in which the account is or was maintained.
         (3) last 4 digits of account numbers.
         (4) name of each person authorized to make withdrawals from the accounts.
         (5) date account was closed.




    g. Trust. For any interest in an estate, trust, insurance policy, or annuity, state the following:
       (1) If you are the beneficiary of any estate, trust, insurance policy, or annuity, give for each one
           the following:
           (a) identification of the estate, trust, insurance policy, or annuity.
           (b) the nature, amount, and frequency of any distributions of benefits.
           (c) the total value of the beneficiaries’ interest in the benefit.
           (d) whether the benefit is vested or contingent.
       (2) If you have established any trust or are the trustee of a trust, state the following:

Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 250 -
             (a)   the date the trust was established.
             (b)   the names and addresses of the trustees.
             (c)   the names and addresses of the beneficiaries.
             (d)   the names and addresses of the persons or entities who possess the trust documents.
             (e)   each asset that is held in each trust, with its fair market value.




    h. Name of Accountant, Bookkeeper, or Records Keeper. State the names, addresses, and
       telephone numbers of your accountant, bookkeeper, and any other persons who possess your
       financial records, and state which records each possesses.




5. LIABILITIES:
           a. Loans, Liabilities, Debts, and Other Obligations. For all loans, liabilities, debts, and
                other obligations (other than credit cards and charge accounts) listed in your Financial
                Affidavit, indicate for each the following:
       (1) name and address of the creditor.
       (2) name in which the obligation is or was incurred.
       (3) last 4 digits of loan or account number, if any.
       (4) nature of the security, if any.
       (5) payment schedule.
       (6) present balance and current status of your payments.
       (7) total amount of arrearage, if any.
        You may comply with this interrogatory (5.a) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
        FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account
        statements previously furnished under rule 12.285 (Mandatory Disclosure).




            b. Credit Cards and Charge Accounts. For all financial accounts (credit cards, charge
               accounts, or other such accounts) listed in your Financial Affidavit, in which you have
               had any legal or equitable interest, regardless of whether the interest is or was held in
               your own name individually, in your name with another person, or in any other name,
               give the following:
        (1) name and address of the creditor.
        (2) name in which the account is or was maintained.
Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 251 -
        (3)   names of each person authorized to sign on the accounts.
        (4)    last 4 digits of account numbers.
        (5)   present balance and current status of your payments.
        (6)   total amount of arrearage, if any.
        (7)   highest and lowest balance within each of the preceding 3 years, or since the entry of the
              Final Judgment sought to be modified, if shorter.
    You may comply with this interrogatory (5.b) by providing copies of all periodic (monthly
    quarterly, semi-annual, or annual) account statements for each such account for the preceding 3
    years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT FILE
    THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account statements
    previously furnished under rule 12.285 (Mandatory Disclosure).




              c. Closed Credit Cards and Charge Accounts. For all financial accounts (credit cards,
                 charge accounts, or other such accounts) closed with no remaining balance, within the
                 last 3 years, or since the entry of the Final Judgment sought to be modified, in which you
                 have had any legal or equitable interest, regardless of whether the interest is or was
                 held in your own name individually, in your name with another person, or in any other
                 name, give the following:
                      (1) name and address of each creditor.
                      (2) name in which the account is or was maintained.
                      (3) last 4 digits of account numbers.
                      (4) name of each person authorized to sign on the accounts.
                      (5) date the balance was paid off.
                      (6) amount of final balance paid off.
        You may comply with this interrogatory (5.c) by providing copies of all periodic (monthly,
        quarterly, semi-annual, or annual) account statements for each such account for the preceding
        3 years, or since the entry of the Final Judgment sought to be modified, if shorter. DO NOT
        FILE THESE DOCUMENTS IN THE COURT FILE. You do not have to resubmit account statements
        previously furnished under rule 12.285 (Mandatory Disclosure).




6. MISCELLANEOUS:
          a. If you are claiming a diminished earning capacity since the entry of the Final Judgment
             sought to be modified as grounds to modify alimony or deviate from the child support
             established in your case, describe in detail how your earning capacity is lowered and
             state all facts upon which you rely in your claim. If unemployed, state how, why, and
             when you lost your job.


Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 252 -
             b. If you are claiming a change in mental or physical condition since the entry of the Final
                Judgment sought to be modified as grounds to modify alimony or change the child
                support established in your case, describe in detail how your mental and/or physical
                capacity has changed and state all facts on which you rely in your claim. Identify the
                change in your mental and/or physical capacity, and state the name and address of all
                health care providers involved in the treatment of this mental or physical condition.
             c. If you are requesting a change in shared or sole parental responsibility, ultimate
                decision-making, the time-sharing schedule, the parenting plan, or any combination
                thereof, for the minor child(ren), describe in detail the change in circumstances since
                the entry of the Final Judgment sought to be modified that you feel justify the
                requested change. State when the change of circumstances occurred, how the change
                or circumstances affects the child(ren), and why it is in the best interests of the
                child(ren) that the Court make the requested change. Attach your proposed parenting
                plan.
             d. If you do not feel the requested change in shared or sole parental responsibility,
                ultimate decision-making, the time-sharing schedule, the parenting plan, or any
                combination thereof, for the minor child(ren) is in their best interests, or if you feel
                there has not been a change in circumstances since the entry of the Final Judgment
                sought to be modified, describe in detail any facts since the entry of the Final Judgment
                sought to be modified that you feel justify the Court denying the requested change.
                State what requested change, if any, in shared or sole parenting responsibility, ultimate
                decision-making, the time-sharing schedule, or of the parenting plan is justified or
                agreeable to you and why it is in the best interests of the child(ren).




7. LONG FORM AFFIDAVIT: If you filed the short form affidavit, Florida Family Law Rules of Procedure
   Form 12.902(b), and you were specifically requested in the Notice of Service of Standard Family Law
   Interrogatories to file the Long Form Affidavit, Form12.902(c), you must do so within the time to
   serve the answers to these interrogatories.




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 253 -
I certify that a copy of this document was [check all used]: ( ) emailed ( ) mailed ( ) faxed
( ) hand delivered to the person(s) listed below on {date} ____________________________.


Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
Email Address(es): ________________________

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated:

                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es):



IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual} ____________________________________________________________________,
{name of business} _____________________________________________________________________,
{address}                                                                                                ,
{city} __________________, {state} ____, {zip code} ______, {telephone number}                           .




Florida Family Law Rules of Procedure Form 12.930(c), Standard Family Law Interrogatories for Modification
Proceedings (10/21)
                                                  - 254 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                           FORM 12.930(d)
       NOTICE OF SERVICE OF ANSWERS TO STANDARD FAMILY LAW
                      INTERROGATRIES (10/21)

                                   When should this form be used?
You should use this form to tell the court that you have responded to the other party’s request to answer
certain standard questions (interrogatories) in writing.

This form should be typed or printed in black ink. You must indicate whether you are sending the answers
to interrogatories for original and enforcement proceedings, Florida Family Law Rules of Procedure Form
12.930(b), or modification proceedings, Florida Family Law Rules of Procedure Form 12.930(c). You must
also indicate whether you have additional questions that you were asked to answer. After completing this
form you should file the original with the clerk of the circuit court in the county where your case was filed
and keep a copy for your records.

                                         What should I do next?
A copy of this form and the original completed answers to the interrogatories must be mailed or hand
delivered to the other party in your case. However, file only this form with the clerk. DO NOT FILE THE
ORIGINAL ANSWERS TO THE INTERROGATORIES OR ANY ATTACHMENTS WITH THE CLERK UNLESS THEY
ARE ADMITTED INTO EVIDENCE BY THE COURT AND ARE IN COMPLIANCE WITH FLORIDA RULE OF
GENERAL PRACTICE AND JUDICIAL ADMINISTRATION 2.425.

                              Where can I look for more information?
Before proceeding, you should read General Information for Self‐Represented Litigants found at the
beginning of these forms. For further information see Florida Family Law Rules of Procedure Rules 12.280,
12.285, 12.340, and 12.380.

                                                Special notes
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.930(d), Notice of Service of Answers to Standard
Family Law Interrogatories (10/21)
                                                   - 255 -
               IN THE CIRCUIT COURT OF THE_______________________JUDICIAL CIRCUIT,
                       IN AND FOR ________________________COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
_______________________________,
                       Petitioner,
           and
_______________________________,
                     Respondent.


                        NOTICE OF SERVICE OF ANSWERS TO
                     STANDARD FAMILY LAW INTERROGATORIES
I, {full legal name}________________________________ have on {date}____________ served on
{name}_________________________ fully completed and sworn answers to the standard family law
interrogatories served on me, and additional interrogatories if requested. The interrogatories were for
[check one only] ( ) original or enforcement proceedings ( ) modification proceedings.

I UNDERSTAND THAT I SHOULD NOT FILE THE ANSWERS TO INTERROGATORIES WITH THE CLERK OF
THE CIRCUIT COURT EXCEPT AS PROVIDED BY FLORIDA FAMILY LAW RULE OF PROCEDURE 12.340(d).

I certify that a copy of this document was [check all used] ( ) e-mailed ( ) mailed ( ) faxed
( ) hand delivered to the person(s) listed below on {date} __________________________.


Other party or his/her attorney:
Name: _____________________________
Address: ___________________________
City, State, Zip: ______________________
Fax Number: ________________________
E-mail Address(es):___________________



Dated: _______________________
                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es):


Instructions for Florida Family Law Rules of Procedure Form 12.930(d), Notice of Service of Answers to Standard
Family Law Interrogatories (10/21)
                                                   - 256 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks]
This form was prepared for: {choose only one} ( ) Petitioner ( ) Respondent
This form was completed with the assistance of:
{name of individual}                                                                                              ,
{name of business}                                                                                                ,
{address}                                                                                                         ,
{city} ________________________, {state} ________, {telephone number}                                             .




Instructions for Florida Family Law Rules of Procedure Form 12.930(d), Notice of Service of Answers to Standard
Family Law Interrogatories (10/21)
                                                   - 257 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                           FORM 12.932
      CERTIFICATE OF COMPLIANCE WITH MANDATORY DISCLOSURE
                             (10/21)

                                   When should this form be used?

Mandatory disclosure requires each party in a family matter to provide the other party with certain
financial information and documents. These documents must be served on the other party within 45 days
of service of the initial petition or supplemental petition for modification on the respondent. The
mandatory disclosure rule applies to all original and supplemental cases, except simplified dissolution of
marriage cases and cases where the respondent is served by constructive service and does not answer.
You should use this form to notify the court and the other party that you have complied with the
mandatory disclosure rule.

Each party must provide the other party with the documents listed in section 2 of this form if the relief
being sought is permanent regardless of whether it is an initial or supplemental proceeding. ONLY THE
COMPLETED FORM IS FILED WITH THE COURT. EXCEPT FOR THE FINANCIAL AFFIDAVIT AND CHILD
SUPPORT GUIDELINES WORKSHEET, NO DOCUMENTS SHALL BE FILED IN THE COURT FILE WITHOUT A
PRIOR COURT ORDER. THE DOCUMENTS LISTED ON THE FORM ARE TO BE GIVEN TO THE OTHER PARTY.
If your individual gross annual income is under $50,000, you should complete the Family Law Financial
Affidavit (Short Form), Florida Family Law Rules of Procedure Form 12.902(b). If your individual gross
annual income is $50,000 or more, you should complete the Family Law Financial Affidavit (Long Form),
Florida Family Law Rules of Procedure Form 12.902(c).

In addition, there are separate mandatory disclosure requirements that apply to temporary financial
hearings, which are listed in section 1 of this form. The party seeking temporary financial relief must serve
these documents on the other party with the notice of temporary financial hearing. The responding party
must serve the required documents on the party seeking temporary relief. Any documents that have
already been served under the requirements for temporary or initial proceedings do not need to be
reserved again in the same proceeding. If a supplemental petition is filed, seeking modification, then the
mandatory disclosure requirements begin again.

You must state with specificity the documents that you are producing to the other party. References to
account numbers and personal identifying information are governed by Florida Rule of General Practice
and Judicial Administration 2.425, which you should review prior to completing this form.

This form should be typed or printed in black ink. After completing this form, you should file this
document with the clerk of the circuit court in the county where your case is filed and keep a copy for
your records. A copy of this form must be served on any other party in your case. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.



Instructions for Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory
Disclosure (10/21)
                                                  - 258 -
                                         What should I do next?

After you have provided the other party all of the financial information and documents and have filed this
form certifying that you have complied with this rule, you are under a continuing duty to promptly give
the other party any information or documents that change your financial status or that make the
information already provided inaccurate. You should not file with the clerk any of the documents listed
in the certificate of compliance other than the financial affidavit and the child support guidelines
worksheet. Refer to the instructions regarding the petition in your case to determine how you should
proceed after filing this form.

                             Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at
the beginning of these forms. The words that are in bold underline in these instructions are defined
there. For further information, see Florida Family Law Rule of Procedure 12.285.


                       IMPORTANT INFORMATION REGARDING E-FILING

  The Florida Rules of General Practice and Judicial Administration now require that all petitions,
  pleadings, and documents be filed electronically except in certain circumstances. Self-represented
  litigants may file petitions or other pleadings or documents electronically; however, they are not
  required to do so. If you choose to file your pleadings or other documents electronically, you must do
  so in accordance with Florida Rule of General Practice and Judicial Administration 2.525, and you must
  follow the procedures of the judicial circuit in which you file. The rules and procedures should be
  carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

  After the initial service of process of the petition or supplemental petition by the Sheriff or certified
  process server, the Florida Rules of General Practice and Judicial Administration now require that all
  documents required or permitted to be served on the other party must be served by electronic mail
  (e-mail) except in certain circumstances. You must strictly comply with the format requirements set
  forth in the Florida Rules of General Practice and Judicial Administration. If you elect to participate
  in electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or
  through the Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and
  Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link to the Rules
  of General Practice and Judicial Administration provided under either Family Law Forms: Getting
  Started, or Rules of Court in the A-Z Topical Index.

  SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
  REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email,
  the procedures must always be followed once the initial election is made.


Instructions for Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory
Disclosure (10/21)
                                                  - 259 -
  To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
  Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
  12.915, and you must provide your e-mail address on each form on which your signature appears.
  Please CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida
  Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and E-mail
  Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of General
  Practice and Judicial Administration 2.516.


                                             Special notes . . .

You may provide copies of required documents; however, the originals must be produced for inspection
if the other party requests to see them.

Although the financial affidavits are based on individual gross income, either party may ask the other
party to complete the Family Law Financial Affidavit (Long Form), Florida Family Law Rules of Procedure
Form 12.902(c), by serving the appropriate interrogatory form. (See Standard Family Law
Interrogatories, Florida Family Law Rules of Procedure Form 12.930(b) (original proceedings) or (c)
(modification proceedings)).

Any portion of the mandatory disclosure rule may be modified by order of the judge or agreement of
the parties. Therefore, you and the other party may agree that you will not require each other to
produce the documents required under the mandatory disclosure rule. This exception does not apply
to the Financial Affidavit, Family Law Rules of Procedure Form 12.902(b) or (c), which is required in all
cases and cannot be waived.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out
these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules
of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms
also must put his or her name, address, and telephone number on the bottom of the last page of every
form he or she helps you complete.




  Instructions for Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory
  Disclosure (10/21)
                                                  - 260 -
             IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                      IN AND FOR                                    COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:

                                            ,
                              Petitioner,

                 and

                                            ,
                            Respondent.



       CERTIFICATE OF COMPLIANCE WITH MANDATORY DISCLOSURE

        ONLY THE COMPLETED FORM IS FILED WITH THE COURT.
      EXCEPT FOR THE FINANCIAL AFFIDAVIT AND CHILD SUPPORT
    GUIDELINES WORKSHEET, NO DOCUMENTS SHALL BE FILED IN THE
     COURT FILE WITHOUT A PRIOR COURT ORDER. THE DOCUMENTS
        LISTED BELOW ARE TO BE GIVEN TO THE OTHER PARTY.

I, {full legal name}                                                   , certify that I have complied
with the mandatory disclosure required by Florida Family Law Rule 12.285 as follows:

1. FOR TEMPORARY FINANCIAL RELIEF, ONLY:
The date the following documents were served:                                                      .
[Check all that apply. State with specificity the documents being produced; if sufficient space is not
provided, you may attach additional papers with this form and refer to them in the space provided.]

        a. ____ Financial Affidavit
                _____ Florida Family Law Rules of Procedure Form 12.902(b) (short form)
                _____ Florida Family Law Rules of Procedure Form 12.902(c) (long form)

        b. ____ All complete federal and state personal income tax, gift tax, and foreign tax returns for
                the past 3 years; including all attachments, including IRS forms W-2, 1099, and K-1, and
                all accompanying schedules and worksheets comprising the entire tax return; or
                _____ Transcript of tax return as provided by IRS form 4506-T; or
                _____ IRS forms W-2, 1099, and K-1 for the past year because the income tax return for
                        the past year has not been prepared; and for any of the prior 2 years beyond the
                        past year if tax returns for any of those years have not been filed.

        c.____ Pay stubs or other evidence of earned income for the 6 months before the compliance
                with the disclosure requirements for temporary relief. The following are produced:
                ______________________________________________________________________
Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (10/21)

                                                  - 261 -
                                                                                                                 .

2. FOR INITIAL, SUPPLEMENTAL, AND PERMANENT FINANCIAL RELIEF:
The date the following documents were served:                                                          .
[Check all that apply. State with specificity the documents being produced; if sufficient space is not
provided, you may attach additional papers with this form and refer to them in the space provided.]

        a. ____ Financial Affidavit
                _____ Florida Family Law Rules of Procedure Form 12.902(b) (short form)
                _____ Florida Family Law Rules of Procedure Form 12.902(c) (long form)

        b. ____ All complete federal and state personal income tax, gift tax, and foreign tax returns, for
                the past 3 years; including all attachments, including IRS forms W-2, 1099, and K-1, and
                all accompanying schedules and worksheets comprising the entire tax return;
                _____ Transcript of the tax return as provided by IRS form 4506-T; or
                _____ IRS forms W-2, 1099, and K-1 for the past year because the income tax return for
                        the past year has not been prepared; and for any of the prior 2 years beyond the
                        past year if tax returns for any of those years have not been filed.

        c. ____ Pay stubs or other evidence of earned income for the 6 months before the compliance
                with these disclosure requirements for initial or supplemental proceedings. The
                following are produced: ____________________________________________________

                                                                                                                 .

        d. ____ A statement identifying the source and amount of all income for the 6 months before the
                compliance with these disclosure requirements for initial or supplemental proceedings, if
                not reflected on the pay stubs produced. The following are produced: _______________

                                                                                                                 .

        e. ____ All loan applications, financial statements, credit reports, or any other form of financial
                disclosure, including financial aid forms, prepared for any purpose or used for any
                purpose within the 24 months preceding the compliance with these disclosure
                requirements for initial or supplemental proceedings. The following are produced:


                                                                                                                 .

        f. ____ All deeds to real estate in which I presently own or owned an interest within the past 3
                years. All promissory notes or other documents evidencing money owed to me or my
                spouse at any time within the last 24 months. All leases, whether in my name
                individually, in my name jointly with any other person or entity, in my name as trustee
                or guardian for a party or a minor or adult dependent child of both parties, or in
                someone else’s name on my behalf wherein either party (A) is receiving or has received
                payments at any time within the last 3 years, or (B) owns or owned an interest. The
                following are produced:


                                                                                                                 .
Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (10/21)

                                                  - 262 -
        g. ____ All periodic statements for the last 12 months for all checking accounts and for the last
                year for all savings accounts, money market funds, certificates of deposit, etc., whether
                in my name individually, in my name jointly with any other person or entity, in my name
                as trustee or guardian for a party or a minor or adult dependent child of both parties, or
                in someone else’s name on my behalf; and for all accounts that have check-writing
                privileges, copies of canceled checks and registers, whether written or electronically
                maintained. The following are produced:


                                                                                                                 .

        h. ____ All brokerage account statements for the last 12 months, in either party’s name
                individually or jointly with any person or entity, or as a trustee or guardian for a party or
                a minor or adult dependent child of both parties, or in someone else’s name on my
                behalf; and for all accounts that have check-writing privileges, copies of canceled checks
                and registers, whether written or electronically maintained. The following are produced:


                                                                                                                 .

        i. ____ Most recent statement and statements for the past 12 months for any pension, profit
                sharing, deferred compensation, or retirement plan (for example, IRA, 401(k), 403(b),
                SEP, KEOGH, etc.) and summary plan description for any such plan in which I am a
                participant or an alternate payee receiving payments. The following are produced:


                                                                                                                 .

        j. ____ Most recent statement and statements for the past 12 months for any virtual currency
                transactions in which either party participated within the last 12 months or holds an
                interest in, either individually, jointly with any other person or entity, as trustee or
                guardian for a party or minor or adult dependent child of both parties, or in someone
                else’s name on my behalf, and a listing of all current holdings of virtual currency. The
                following are produced:


                                                                                                                 .

        k. ____ The declaration page, the last periodic statement, statements for the past 12 months
                and the certificate for any group insurance for all life insurance policies insuring my life
                or the life of my spouse. The following are produced:


                                                                                                                 .

        l. ____ All health and dental insurance cards covering either me or my spouse and/or our
                dependent child(ren). The following are produced:

                                                                                                                 .

Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (10/21)

                                                  - 263 -
        m. ____ Corporate, partnership, and trust tax returns for the last 3 tax years, in which I have an
               ownership or interest. The following are produced:

                                                                                                                 .

        n. ____ All credit card and charge account statements and other records showing my (our)
                indebtedness as of the date of the filing of this action and for the prior 24 months
                preceding compliance with these disclosure requirements for initial or supplemental
                proceedings. All promissory notes on which I presently owe or owned within the past 24
                months, whether paid or not. All lease agreements I presently owe, either in my name
                individually, jointly with any other person or entity, in my name as trustee or guardian
                for a party or a minor or adult dependent child of both parties, or in someone else’s
                name on my behalf. The following are produced:

                                                                                                                 .

        o. ____ All premarital and marital agreements between the parties to this case, and all affidavits
                and declaration of non-paternity or judgments of disestablishment of paternity for any
                minor or dependent children born or conceived during the marriage. The following are
                produced:

                                                                                             .

        p. ____ If a modification proceeding, all written agreements entered into between the parties at
                 any time since the order to be modified was entered. The following are produced:


                                                                                                                 .

        q. ____ All documents relating to claims for an unequal distribution of marital property,
                enhancement or appreciation in nonmarital property, or nonmarital status of an asset
                or debt. The following are produced:

                                                                                                                 .

        r. ____ Any court order directing that I pay or receive spousal support (alimony) or child
                support. The following are produced:

                                                                                                                 .

I certify that a copy of this document was [check all used]: ( ) e-mailed ( ) mailed
( ) faxed ( ) hand delivered to the person(s) listed below on {date}_____________________________.



Other party or his/her attorney:




Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (10/21)

                                                  - 264 -
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
E-mail Address(es):


Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.

Dated:

                                                            Signature of Party
                                                            Printed Name:
                                                            Address:
                                                            City, State, Zip:
                                                            Telephone Number:
                                                            Fax Number:
                                                            E-mail Address(es):




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                                      ,
{name of business}                                                                                        ,
{address}                                                                                                ,
{city} __________________, {state} ____, {zip code} ______, {telephone number}                           .




Florida Family Law Rules of Procedure Form 12.932, Certificate of Compliance with Mandatory Disclosure (10/21)

                                                  - 265 -
   INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                       FORM 12.975(a)
  PETITION FOR GRANDPARENT VISITATION WITH MINOR CHILD(REN)
                           (10/21)

                                    When should this form be used?

This form should be used when a grandparent is filing for visitation rights as provided in Section 752.011,
Florida Statutes. You may file a petition for grandparent visitation with minor child(ren) in Florida if one
of the following is true:
     • One or both of the minor child(ren)’s parents died;
     • One or both of the minor child(ren)’s parents are missing;
     • One or both of the minor child(ren)’s parents are in a persistent vegetative state; or a
          combination of these three situations.
 If only one of the minor child(ren)’s parents qualifies in one of the three categories above, the other
parent must have been convicted of a felony or an offense of violence evincing behavior that poses a
substantial threat of harm to the minor child’s health or welfare.

This petition should be typed or printed in black ink.



                                          What should I do next?
After completing this form, you should file this form with the clerk of the circuit court in the county where
you live and keep a copy for your records.

You must file Florida Supreme Court Approved Family Law Form 12.902(d), Uniform Child Custody
Jurisdiction and Enforcement Affidavit.

You must pay the appropriate filing fees to the clerk of the circuit court. If you or you and your spouse
cannot afford to pay the filing fees, you may fill out an Application for Determination of Civil Indigent
Status, and file it with your petition for Grandparent Visitation with Minor Child(ren). You may obtain this
form from the clerk and he or she will determine whether you are eligible to have filing fees waived.

Either you or the clerk of court will need to complete a Family Court Cover Sheet, Florida Family Law Rules
of Procedure Form 12.928. The clerk’s office can provide this form.

For your case to proceed, you must properly notify the parents of the minor child(ren) unless they have
died. If either or both parents have died, you must file a certified copy of the death certificate.

If you know where either or both parents live, you should use personal service.

If the basis of your petition is that one or both parents are missing, you must file an affidavit of diligent
search with regard to that parent(s) to demonstrate to the court that one or both are in fact missing. See
Florida Family Law Rules of Procedure Form 12.913(b).


Instructions for Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with
Minor Child(ren) (10/21)
                                                    - 266 -
If you absolutely do not know where one or both parents live, you may also use constructive service. You
may also be able to use constructive service if one or both parents reside in another state or country. For
more information on constructive service, see Notice of Action for Family Cases with Minor Child(ren),
Florida Supreme Court Approved Family Law Form 12.913(a)(2), and Affidavit of Diligent Search and
Inquiry, Florida Family Law Rules of Procedure Form 12.913(b).

The parents will have 20 days to answer your petition after being served with your petition. Your case will
then generally proceed in one of the following three ways:

        DEFAULT. If after 20 days, none of the parties have filed an answer or any other document, you
        may file a Motion for Default, Florida Supreme Court Approved Family Law Form 12.922(a), with
        the clerk of court. Then, if you have filed all of the required papers, depending on your jurisdiction,
        you may call the clerk, family law intake staff, or the judicial assistant to set a final hearing. You
        must notify the parents of the hearing by using a Notice of Final Hearing (General), Florida
        Supreme Court Approved Family Law Form 12.923, or other appropriate notice of hearing form.

        UNCONTESTED. If all parties file an answer that agrees with everything in your petition,
        depending on your jurisdiction, you may call the clerk, family law intake staff, or judicial assistant
        to schedule a final hearing. You must notify the other party of the hearing by using a Notice of
        Final Hearing (General), Florida Supreme Court Approved Family Law Form 12.923, or other
        appropriate notice of hearing form.

        CONTESTED. If any of the parties file an answer, which disagrees with or denies anything in your
        petition, and you are unable to settle the disputed issues, you should file a Notice for Trial, Florida
        Supreme Court Approved Family Law Form 12.924.

Unless the reason for filing the petition is that both parents have died, some circuits may require the
completion of mediation before a final hearing may be scheduled. Depending on your jurisdiction, you
should contact the clerk, family law intake staff, or judicial assistant for instructions on how to set your
case for trial (final hearing) and to inquire if mediation is required before a final hearing.

You must obtain a date and time for any court appearance, including the final hearing, from the clerk of
court, family law intake staff or judicial assistant. On that date of the hearing, all petitioners must appear
before a judge. If required by your jurisdiction, you should bring an Order On Grandparent’s Petition for
Visitation with Minor Child(ren), Florida Family Law Rules of Procedure Form 12.975(b), with you to the
hearing.

If you fail to complete this procedure, the court may dismiss the case.


                              Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see chapter 752, Florida Statutes, and Florida Family Law Rules of Procedure Rule
12.105.



Instructions for Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with
Minor Child(ren) (10/21)
                                                    - 267 -
                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of General Practice and
Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                              Special notes . . .

Remember, a person who is NOT an attorney is called a nonlawyer. if a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with
Minor Child(ren) (10/21)
                                                    - 268 -
         IN THE CIRCUIT COURT OF THE _______________________________ JUDICIAL CIRCUIT,
                IN AND FOR ___________________________________ COUNTY, FLORIDA

In Re:
                                                             Case No.:
                                                             Division:
                            Petitioner,

                 and

_______________________________,
                    Respondent(s).




                PETITION FOR GRANDPARENT VISITATION WITH MINOR
                                CHILD(REN)


       The Petitioner(s), ______________________________________________, files this Petition for
Grandparent Visitation Rights pursuant to section 752.011, Florida Statutes, and states as follows:

       1. Action for Grandparent Visitation Rights: This is an action for Grandparent Visitation Rights
pursuant to section 752.011, Florida Statutes.

          2. Children: Petitioner(s), ________________________________________________ is (are) the
grandparent(s) [or great-grandparent(s)] of the following minor children subject to this action: [Please use
initials for each of the minor children]

         Name                                                Birth date

_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________

         3. Parents: The parents of the children are as follows:

Parent Name                        Date of Birth             Last Known Address

_____________________________________________________________________________________

_____________________________________________________________________________________



Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(10/21)
                                                   - 269 -
        4. Petitioner’s current address is: {street address, city, state, zip code} _______________________

        ______________________________________________________________________________

        5. Petitioner’s relationship to the minor child(ren) is: ____________________________________

        ______________________________________________________________________________

        6. Petitioner’s relationship to any of the parents listed in paragraph 3 above is as follows:

        ______________________________________________________________________________

        7. A completed Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit,
        Florida Supreme Court Approved Family Law Form 12.902(d), is filed with this petition.

        8. The minor child(ren) subject to this action has (have) a parent who is one of the following:

        [Select one]

                 a. _____ Deceased. Name of Deceased Parent {name} ___________________________
                 and Date of Death {date} ___________________________________.

                 b. _____ Missing. Name of Missing Parent {name} ______________________________
                 and last known address ____________________________________________________
                 and date of last known address: __________________________________.

                 c. _____ in a persistent vegetative state since {date} ______________________________
                 pursuant to section 752.001, Florida Statutes.

             If the minor child(ren) has/have one parent who is not deceased, missing, or in a persistent
             vegetative state: [Select One]

                 d. _____ parent who has been convicted of a felony. For each felony, please provide the
                 following: type of felony, county, state, court case number, and date of conviction:

                 ________________________________________________________________________
                 ________________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.

                 e. _____ parent who has been convicted of an offense of violence that poses a substantial
                 threat of harm to the minor child(ren)’s health or welfare pursuant to section 752.011,
                 Florida Statutes. For each offense, please provide the following: the offense, county,
                 state, and date of conviction: ________________________________________________

                 ________________________________________________________________________
                 ________________________________________________________________________
                 _______________________________________________________________________.




Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(10/21)
                                                   - 270 -
        9. The parent of the minor child(ren) is unfit or poses significant harm to the child because:

        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        10. Visitation: Based on the forgoing, Petitioner(s) request(s) reasonable visitation with the minor
        child(ren) as follows: _____________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        11. Explain why this visitation with Petitioner(s) is in the best interests of the child(ren):

        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        12. Visitation will not materially harm the parent-child relationship because: _________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________
        ______________________________________________________________________________.

        13. ____ Petitioner(s) has (have) not filed an original action requesting visitation with the minor
                 child(ren) within the preceding two (2) years.

        OR

             ____ Petitioner(s) has (have) filed an original action requesting visitation with the minor
                 child(ren) within the preceding two (2) years and good cause exists for this Petition
                 because the minor child(ren) is suffering or may suffer significant and demonstrable
                 mental or emotional harm caused by a parental decision to deny visitation with
                 Petitioner(s) that was not known to Petitioner(s) at the time of filing of the earlier action.

WHEREFORE, Petitioner(s) respectfully request(s) that the Court grant the following relief:

        A. Take jurisdiction over the subject matter and the parties and find that venue is proper;

        B. Find that Petitioner(s) is (are) the grandparent(s) [or great-grandparent(s)] of minor child(ren)
        subject to this action;

        C. Find that both parents of the minor child(ren) are deceased, missing, or in a permanent
        vegetative state, or one parent is deceased, missing, or in a persistent vegetative state and the
        other parent is unfit or poses significant harm to the child;

Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(10/21)
                                                   - 271 -
         D. Appoint a Guardian ad Litem to represent the interests of the minor child(ren);

         E. Enter an order referring this matter to family mediation as provided in section 752.015, Florida
         Statutes;

         F. Establish a visitation schedule granting Petitioner(s) frequent and liberal time-sharing with the
         minor child(ren); and

         G. Grant such other and further relief as the Court deems appropriate under the circumstances
         to protect the rights and interests of the minor child(ren).

Under penalties of perjury, I declare that I have read this document and the facts stated in it are true.
Dated:

                                                    Signature of Party
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    Email Address(es):




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the: {choose only one} _____ Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                                      ,
{name of business} _                                                                                      ,
{address}                                                                                                ,
{city} __________________, {state} ____, {zip code} ______, {telephone number}                           .




Florida Family Law Rules of Procedure Form 12.975(a), Petition for Grandparent Visitation with Minor Child(ren)
(10/21)
                                                   - 272 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                    FORM 12.984(b)
      RESPONSE BY PARENTING COORDINATOR (10/21)

                              When should this form be used?
A person appointed as a parenting coordinator must accept or decline the appointment under
Florida Family Law Rule of Procedure 12.742(e). If you accept the appointment, you must
complete paragraphs 1(a) and 2 and sign it. If you decline the appointment, you must complete
only paragraph 1(b) and sign the form. This form should be typed or printed in black ink.

                      Important Consideration Before Responding.
A Qualified Parenting Coordinator or other licensed mental health professional under Chapter 490
or 491, Florida Statutes, shall abide by the ethical and other professional standards imposed by
his or her licensing authority, certification board, or both, as applicable.

A person who is not a Qualified Parenting Coordinator or a licensed mental health professional
under Chapter 490 or 491, Florida Statutes, shall not accept an appointment to serve as parenting
coordinator in a matter that presents an apparent or undisclosed conflict of interest. A conflict
of interest arises when any relationship between the parenting coordinator and either party
compromises or appears to compromise the parenting coordinator’s ability to serve. The burden
of disclosure of any potential conflict of interest rests on the parenting coordinator. Disclosure
shall be made as soon as practical after the parenting coordinator becomes aware of the potential
conflict of interest. If a parenting coordinator makes an appropriate disclosure of a conflict of
interest or a potential conflict of interest, he or she may serve if all parties agree. However, if a
conflict of interest substantially impairs a parenting coordinator's ability to serve, the parenting
coordinator shall decline the appointment or withdraw regardless of the express agreement of
the parties.

A parenting coordinator shall not provide any services to either party that would impair the
parenting coordinator's ability to be neutral.

                                    What should I do next?
After completing and signing this form, you must file this document with the clerk of the circuit
court in the county in which the action is pending and keep a copy for your records.

You must mail, e-mail, or hand-deliver a copy of this form to the attorney(s) for the parents or, if
not represented by an attorney, to the parents.

                         Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found
at the beginning of these forms. For more information, see section 61.125; Florida Statutes,
Florida Family Law Rule of Procedure 12.742, Rules for Qualified and Court Appointed Parenting


Instructions for Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting
Coordinator (10/21)
                                              - 273 -
Coordinators and the Order of Referral to Parenting Coordinator, Florida Family Law Rules of
Procedure Form 12.984(a).

                 IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all
petitions, pleadings, and documents be filed electronically except in certain
circumstances. Self-represented litigants may file petitions or other pleadings or
documents electronically; however, they are not required to do so. If you choose to file
your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow
the procedures of the judicial circuit in which you file. The rules and procedures should
be carefully read and followed.

            IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff
or certified process server, the Florida Rules of General Practice and Judicial
Administration now require that all documents required or permitted to be served on the
other party must be served by electronic mail (e-mail) except in certain circumstances.
You must strictly comply with the format requirements set forth in the Florida Rules of
General Practice and Judicial Administration. If you elect to participate in electronic
service, which means serving or receiving pleadings by electronic mail (e-mail), or through
the Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and
Judicial Administration 2.516. You may find this rule at www.flcourts.org through the link
to the Rules of General Practice and Judicial Administration provided under either Family
Law Forms: Getting Started, or Rules of Court in the A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY
ARE NOT REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive
documents by email, the procedures must always be followed once the initial election is
made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by
using the Designation of Current Mailing and E-mail Address, Florida Supreme Court
Approved Family Law Form 12.915, and you must provide your e-mail address on each
form on which your signature appears. Please CAREFULLY read the rules and instructions
for: Certificate of Service (General), Florida Supreme Court Approved Family Law Form
12.914; Designation of Current Mailing and E-mail Address, Florida Supreme Court
Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial
Administration 2.516.



Instructions for Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting
Coordinator (10/21)
                                              - 274 -
                                         Special notes . . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom
of the last page of every form he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting
Coordinator (10/21)
                                              - 275 -
               IN THE CIRCUIT COURT OF THE _____________________ JUDICIAL CIRCUIT,
                   IN AND FOR ______________________________ COUNTY, FLORIDA

                                                                    Case No: ________________________
                                                                    Division: ________________________

_________________________________,
                         Petitioner,
          and

_________________________________,
                       Respondent.

                       RESPONSE BY PARENTING COORDINATOR

        I, {name}_________________________________________notify the Court and affirm the
following:

1. Acceptance.
   [Choose only one]
   a. ____ I accept the appointment as parenting coordinator.

    b. ____ I decline the appointment as parenting coordinator.

2. Qualifications.
   [Choose only one]
   a. ____ I meet the qualifications in section 61.125(4), Florida Statutes.

    b. ____ I do not meet the qualifications in section 61.125(4), Florida Statutes. However, the parties
       have chosen me by mutual consent and I believe I can perform the services of a parenting
       coordinator because: ____________________________________________________________
       ______________________________________________________________________________
       ______________________________________________________________________________

3. I am not aware of any conflict, circumstance, or reason that renders me unable to serve as the
   parenting coordinator in this matter and I will immediately inform the court and the parties if such
   arises.

4. I understand my role, responsibility, and authority under the Order of Referral to Parenting
   Coordinator, Florida Family Law Rules of Procedure Form 12.984(a); section 61.125, Florida Statutes;
   Florida Family Law Rule of Procedure 12.742; and Rules for Qualified and Court Appointed Parenting
   Coordinators.




Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting Coordinator (10/21)

                                                  - 276 -
I hereby affirm the truth of the statements in this acceptance and understand that if I make any false
representations in this acceptance, I am subject to sanctions by the Court.



_____________________                              _____________________________________________
Date                                               Signature of Parenting Coordinator
                                                   Printed Name:_________________________________
                                                   Address: _____________________________________
                                                   City, State, Zip: ________________________________
                                                   Telephone Number: ____________________________
                                                   E-mail: _______________________________________
                                                   Professional License # (if applicable) _______________
                                                   Professional Certification # (if applicable) ____________


I certify that a copy of this document was [check all used] to the person(s) listed below on
{date} _______________________.

_____Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Attorney for Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Attorney for Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____Other: ___________________ _____ e-mailed _____ mailed _____ faxed _____ hand-delivered


                                                           __________________________________
                                                           Title




IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was completed with the assistance of:
{name of individual} ___________________________________________________________________,
{name of business}_____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} ______________________,{state} ____,{zip code} ________, {telephone number} _____________.




Florida Family Law Rules of Procedure Form 12.984(b), Response by Parenting Coordinator (10/21)

                                                  - 277 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                         FORM 12.984(c)
      PARENTING COORDINATOR REPORT OF AN EMERGENCY (10/21)

                                   When should this form be used?
A person appointed as a parenting coordinator must immediately inform the court of an emergency
situation pursuant to section 61.125(8), Florida Statutes. This form is used by the parenting coordinator
to report an emergency with or without notice to the parties. It is critical to differentiate whether notice
to the parties is required under the facts of any emergency.

Report With Notice. A parenting coordinator, upon information and belief, must immediately inform the
court by affidavit or verified report of an emergency in which a party obtains a final order or injunction of
protection against domestic violence or is arrested for an act of domestic violence as provided under
chapter 741, Florida Statutes

Report Without Notice. A parenting coordinator must immediately inform the court by affidavit or
verified report of an emergency situation if:

1. There is a reasonable cause to suspect that a child will suffer or is suffering abuse, neglect, or
   abandonment as provided under chapter 39, Florida Statutes;
2. There is a reasonable cause to suspect a vulnerable adult has been or is being abused, neglected, or
   exploited as provided under chapter 415, Florida Statutes;
3. A party, or someone acting on a party’s behalf, is expected to wrongfully remove or is wrongfully
   removing the child from the jurisdiction of the court without prior court approval or compliance with
   the requirements of section 61.13001, Florida Statutes. If the parenting coordinator suspects that the
   parent has relocated within the state to avoid domestic violence, the coordinator may not disclose
   the location of the parent and child unless required by court order.
This form should be typed or printed in black ink.

                                         What should I do next?
After completing and signing this form, you must file this document with the clerk of the circuit court in
the county in which the action is pending, provide a copy to the presiding judge, and keep a copy for your
records.

Report With Notice. If notice to the parties is required under section 61.125(8)(b), Florida Statutes, you
must also mail or hand deliver a copy of this form to attorney(s) for the parents or, if not represented by
an attorney, to the parents.

Report Without Notice. If notice to the parties is not required, you must mail or hand-deliver a copy of
this form to the Judge presiding over the case.

                              Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. For more information, see section 61.125, Florida Statutes; Florida Family Law
Rule of Procedure 12.742; Rules for Qualified and Court Appointed Parenting Coordinators; and the Order
of Referral to Parenting Coordinator, Florida Family Law Rules of Procedure Form 12.984(a).

Instructions for Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an
Emergency (10/21)
                                                   - 278 -
                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

            IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of General Practice and
Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                              Special notes . . .
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an
Emergency (10/21)
                                                   - 279 -
                 IN THE CIRCUIT COURT OF THE _____________________ JUDICIAL CIRCUIT,
                   IN AND FOR ______________________________ COUNTY, FLORIDA

                                                                    Case No: ________________________
                                                                    Division: ________________________

_________________________________,
                        Petitioner,
             and

_________________________________,
                      Respondent.



            PARENTING COORDINATOR REPORT OF AN EMERGENCY

The undersigned parenting coordinator reports an emergency to the court:

1. _____ With notice to the parties. A party has obtained a final order or injunction of protection
            against domestic violence or has been arrested for an act of domestic violence as provided
            under chapter 741, F.S.
2. _____ Without notice to the parties pursuant to section 61.125 (8)(a), Florida Statutes, because:
    (choose all that apply)
    a. _____ There is a reasonable cause to suspect that a child will suffer or is suffering abuse, neglect,
                or abandonment as provided under chapter 39, Florida Statutes.
    b. _____ There is a reasonable cause to suspect a vulnerable adult has or is being abused, neglected,
                or exploited as provided under chapter 415, Florida Statutes.
    c. _____ A party, or someone acting on a party’s behalf, is expected to wrongfully remove or is
                wrongfully removing the child from the jurisdiction of the court without prior approval or
                compliance with the requirements of section 61.13001, Florida Statutes.
3. Describe the emergency: _____________________________________________________________
    __________________________________________________________________________________
    ____________________________________ _____________________________________________.

                              VERIFICATION BY PARENTING COORDINATOR

I, _______________________________________________ (name of parenting coordinator) do hereby
swear or affirm that the facts contained in this Parenting Coordinator Report of an Emergency are true

Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an Emergency (10/21)


                                                  - 280 -
and correct to the best of my knowledge and belief.


_____________________                          _________________________________________________
Date                                           Signature of Parenting Coordinator
                                               Printed Name:
                                               Address:
                                               City, State, Zip:
                                               Telephone Number:
                                               E-mail:
                                               Professional License # (if applicable)
                                               Professional Certification # (if applicable)

STATE OF FLORIDA
COUNTY OF ______________________

Sworn to or affirmed and signed before me on __________________ by _________________________.


                                                   _____________________________________________
                                                   NOTARY PUBLIC or DEPUTY CLERK

                                                   _____________________________________________
                                                   [Print, type, or stamp commissioned name of notary or
                                                    deputy clerk.]

_______ Personally known
_______ Produced identification
        Type of identification produced ___________________________________________________

I certify that a copy of this document was [check all used] to the persons listed below on
{date} ________________________.

_____ Presiding Judge _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Attorney for Petitioner _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Attorney for Respondent _____ e-mailed _____ mailed _____ faxed _____ hand-delivered

_____ Other: _________________ _____ e-mailed _____ mailed _____ faxed _____ hand-delivered




                                                                    ________________________________
                                                                    Title

Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an Emergency (10/21)


                                                  - 281 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was completed with the assistance of:
{name of individual} ___________________________________________________________________,
{name of business} ____________________________________________________________________,
{address} ____________________________________________________________________________,
{city} ____________________,{state} _____,{zip code} _______, {telephone number} ________________.




Florida Family Law Rules of Procedure Form 12.984(c), Parenting Coordinator Report of an Emergency (10/21)


                                                  - 282 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
          12.996(a), INCOME DEDUCTION ORDER (10/21)

                                   When should this form be used?
This form should be used in all cases when the court has ordered that support be paid by the obligor’s
payor through an income deduction order.

This form includes several blanks that must be filled in as applicable. The obligor is the person who is
obligated to pay the support ordered by the court and the obligee is the person entitled to receive the
support awarded by the court.

In Paragraph 1, one of the three lines must be checked off. The court order that establishes the support
award and/or the settlement or mediation agreement entered into between the parties should state the
effective date of the Income Deduction Order. The appropriate effective date should be checked off in
Paragraph 1.

The blank lines in Paragraph 2 should be completed tracking the same terms of support as are in the court
order that establishes the support award and/or the settlement or mediation agreement. The first blank
in each line should state the amount of the support payment and the second blank in each line should
state the time period that covers said support award. For example, if the child support is $100 per month
the first blank would say $ “100” and the second blank in that line would say “month”. Similarly, if the
payments are to be payable weekly, then the second blank would say “week”. If there are any arrearages
owed at the time the Income Deduction Order is entered, they must be included in the line for arrears,
along with the amount and frequency of the payments due for the arrears, which must be no less than
20% of the current support obligation. All orders for immediate income deduction must be paid through
the State Disbursement Unit. The actual dollar amount of the Clerk’s fee for the support awarded in your
case (4% of each payment not to exceed $5.25 per payment) must be included on the appropriate line.

Paragraph 6 must be completed to show what percentage, if any, of a one-time payment made to the
obligor should be applied to any arrearage in support that may be due to the obligee.

If the Income Deduction Order is addressing child support, you must complete the schedule in paragraph
7 to show the amount of child support for all the minor children at the time of the entry of this order and
the amount of the child support that will be owed for any remaining child(ren) after one or more of the
children are no longer entitled to receive child support. You should also show in the schedule the day,
month, and year that the child support obligation terminates for each minor child. The date child support
terminates should be listed as the child’s 18th birthday unless the court has found that section 743.07(2),
Florida Statues, applies, or the parties have otherwise agreed to a different date. You should use the
record existing at the time of this order for the basis of computing all child support obligations.

If the Income Deduction Order is addressing child support, you must also complete and attach the federal
INCOME WITHHOLDING FOR SUPPORT (IWO) FORM (OMB Form 0970-0154) to the Income Deduction
Order. When filling out an Income Withholding for Support Form, please note the following additional
instructions for that form:
         1. The Remittance Identifier is the County Code for the county in which the case was heard
Instructions for Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                  - 283 -
           followed by the Case Number. A list of county codes is included with these instructions.
        2. The FIPS code may be found on the attached list. Use the code for the County in which the
           case is pending.

                                           FIPS and County Codes
COUNTY              FIPS           COUNTY                   COUNTY              FIPS                COUNTY
                                   CODE                                                             CODE
ALACHUA             12001           01                      LAKE                12069               35
BAKER               12003           02                      LEE                 12071               36
BAY                 12005           03                      LEON                12073               37
BRADFORD            12007           04                      LEVY                12075               38
BREVARD             12009           05                      LIBERTY             12077               39
BROWARD             12011           06                      MADISON             12079               40
CALHOUN             12013           07                      MANATEE             12081               41
CHARLOTTE           12015           08                      MARION              12083               42
CITRUS              12017           09                      MARTIN              12085               43
CLAY                12019           10                      MONROE              12087               44
COLLIER             12021           11                      NASSAU              12089               45
COLUMBIA            12023           12                      OKALOOSA            12091               46
DADE                12025           13                      OKEECHOBEE          12093               47
DESOTO              12027           14                      ORANGE              12095               48
DIXIE               12029           15                      OSCEOLA             12097               49
DUVAL               12031           16                      PALM BEACH          12099               50
ESCAMBIA            12033           17                      PASCO               12101               51
FLAGLER             12035           18                      PINELLAS            12103               52
FRANKLIN            12037           19                      POLK                12105               53
GADSDEN             12039           20                      PUTNAM              12107               54
GILCHRIST           12041           21                      ST. JOHNS           12109               55
GLADES              12043           22                      ST. LUCIE           12111               56
GULF                12045           23                      SANTA ROSA          12113               57
HAMILTON            12047           24                      SARASOTA            12115               58
HARDEE              12049           25                      SEMINOLE            12117               59
HENDRY              12051           26                      SUMTER              12119               60
HERNANDO            12053           27                      SUWANNEE            12121               61
HIGHLANDS           12055           28                      TAYLOR              12123               62
HILLSBOROUGH        12057           29                      UNION               12125               63
HOLMES              12059           30                      VOLUSIA             12127               64
INDIAN RIVER        12061           31                      WAKULLA             12129               65
JACKSON             12063           32                      WALTON              12131               66
JEFFERSON           12065           33                      WASHINGTON          12133               67
LAFAYETTE           12067           34


                                         What should I do next?

For this order to be effective, it must be signed by the judge. This form should be typed or printed in black
Instructions for Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                  - 284 -
ink. After completing this form, you must first send a copy to the other party or his or her attorney, if he
or she is represented by an attorney, for approval or objection to the form before you send it to the judge
assigned to your case. If the opposing party or his or her attorney, if represented, approves the form
order, you may send the original proposed order and two copies to the judge assigned to your case with
a letter telling the judge that you have first sent a copy of this proposed order to the opposing counsel or
party, if unrepresented, and that they have no objection to the judge signing this order. If the other party
or his or her attorney, if represented, has an objection to the proposed order as completed by you, you
must tell the judge that you have sent a copy of this proposed order to the opposing party or his or her
counsel, if represented, and that they specifically object to the entry of the proposed form Income
Deduction Order. You must also send stamped self-addressed envelopes to the judge addressed to you
and the opposing party or his or her attorney, if represented. You should keep a copy for your own
records. If the judge signs the Income Deduction Order, the judge will mail you and the opposing party
(or their attorney) copies of the signed order in the envelopes you provide to the court.


                             Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information see section 61.1301, Florida Statutes.

                         IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

                      IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

The Florida Rules of General Practice and Judicial Administration now require that all documents
required or permitted to be served on the other party must be served by electronic mail (e-mail) except
in certain circumstances. You must strictly comply with the format requirements set forth in the Rules
of General Practice and Judicial Administration. If you elect to participate in electronic service, which
means serving or receiving pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing
Portal, you must review Florida Rule of General Practice and Judicial Administration 2.516. You may
find this rule at www.flcourts.org through the link to the Rules of General Practice and Judicial
Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z
Topical Index.
SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by e-mail, the
procedures must always be followed once the initial election is made.



Instructions for Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                  - 285 -
To serve and receive documents by e-mail, you must designate your e-mail address by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.

                                          Special Instructions...

When the Income Deduction Order becomes effective (either immediately or delayed until arrearage),
you must then also send a copy of the Income Deduction Order, by certified mail, return receipt
requested, to the obligor’s employer along with a Notice to Payor, Florida Family Law Rules of Procedure
Form 12.996(b), for the Income Deduction Order to take effect.

It is your responsibility to determine what extra steps and/or forms, if any, must be taken, supplied, and/or
filed to insure the Income Deduction Order is implemented.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                  - 286 -
                 IN THE CIRCUIT COURT OF THE __________________ JUDICIAL CIRCUIT,

                   IN AND FOR ______________________________ COUNTY, FLORIDA

                                                                   Case No: ________________________
                                                                   Division: ________________________

_________________________________,
                        Petitioner,
             and
_________________________________,
                       Respondent.

                                       INCOME DEDUCTION ORDER

TO: ANY PRESENT OR SUBSEQUENT EMPLOYERS/PAYORS OF OBLIGOR
    {name} ________________________________________________________

    YOU ARE HEREBY ORDERED to make regular deductions from all income due and payable to the
    above-named obligor in accordance with the terms of this order as follows:

1. This Income Deduction Order shall be effective

    {Choose only one}
    _____ immediately.
    _____ upon a delinquency in the amount of $___________ but not to exceed one month’s payment,
          pursuant to the order establishing, enforcing, or modifying the obligation.
    _____ beginning {date} __________________.

2. You shall deduct:

       $____________ per __________ for ongoing child support. Child support shall be automatically
       reduced or terminated consistent with the schedule in paragraph 7; and
       $____________ per ____________ for retroactive child support; and
       $____________ per ____________ for child support arrears totaling $__________ as of
       __________; and
       $____________ per ____________ for bridge-the-gap alimony; and
       $ ___________ per ____________ for permanent alimony; and
       $____________ per ___________ for rehabilitative alimony; and
       $____________ per ____________ for durational alimony; and
       $____________ per ____________ for permanent alimony; and
       $____________ per ____________ for retroactive alimony; and
       $____________ per ____________ for alimony arrears totaling $________ as of________; and
       $____________ per____________ for _____________________; and
       $____________ per____________ for Clerk’s Fee (4% of each payment not to exceed $5.25 per
       payment);
$____________Total amount of income to be deducted each ________________.
Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                 - 287 -
3. You shall pay the deducted amount to the “State of Florida Disbursement Unit,” and mail it to the
   State of Florida Disbursement Unit P.O. Box 8500, Tallahassee, FL 32314-8500, (tel.) (877) 769-0251.
   All payments must include the obligor’s name (last, middle, first), obligor’s social security number,
   obligee’s name (last, middle, first), name of county where court order originated, and case
   number/depository number. All payments must be made by check, money order, cashier’s check,
   certified check, or through the Internet with access provided by the State of Florida
   https://fl.smartchildsupport.com/. No credit will be given for any payments made directly to the
   obligee without a court order permitting direct payments.

4. If a delinquency accrues after the order establishing, modifying, or enforcing the obligation has been
   entered and there is no order for repayment of the delinquency or a preexisting arrearage, a payor
   shall deduct an additional 20 percent of the current support obligation or other amount agreed to by
   the parties until the delinquency and any attorneys’ fees and costs are paid in full. No deduction may
   be applied to attorneys’ fees and costs until the delinquency is paid in full.

5. You shall not deduct in excess of the amounts allowed under the Consumer Credit Protection Act, 15
   U.S.C. §673(b), as amended.

6. You shall deduct {Choose only one} ( ) the full amount, ( ) _____%, or (       ) none of the income
   which is payable to the obligor in the form of a bonus or other similar one-time payment, up to the
   amount of arrearage reported in the Income Deduction Order or the remaining balance thereof, and
   forward the payment to the State of Florida Disbursement Unit. For purposes of this subparagraph,
   “bonus” means a payment in addition to an obligor's usual compensation and which is in addition to
   any amounts contracted for or otherwise legally due and shall not include any commission payments
   due an obligor.

7. Child Support Reduction/Termination Schedule. Child support shall be automatically reduced or
   terminated as set forth in the following schedule:


  Please list                                Insert in this                                     Insert in
  children                                   column the                                         this column
  by initials                                day, month,                                        the amount
  from eldest to                             and year the                                       of child
  youngest                                   child support                                      support for
                                             obligation                                         all minor
                                             terminates for                                     children
                                             each                                               remaining
                                             designated                                         (including
                                             child (see                                         designated
                                             instructions)                                      child).
  Child 1           From the effective                          child support for Child 1 and
  (Eldest)          date of this Income                         all other younger child(ren)
  Initials & year   Deduction Order                             should be paid in the
  of birth:         until the following                         following monthly amount:
                    date:
Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                 - 288 -
  Child 2           After the date set                          child support for Child 2 and
  Initials & year   forth in the row                            all other younger child(ren)
  of birth:         above until the                             should be paid in the
                    following date:                             following monthly amount:

  Child 3           After the date set                          child support for Child 3 and
  Initials & year   forth in the row                            all other younger child(ren)
  of birth:         above until the                             should be paid in the
                    following date:                             following monthly amount:

  Child 4           After the date set                          child support for Child 4 and
  Initials & year   forth in the row                            all other younger child(ren)
  of birth:         above until the                             should be paid in the
                    following date:                             following monthly amount:

  Child 5           After the date set                          child support for Child 5 and
  Initials & year   forth in the row                            all other younger child(ren)
  of birth:         above until the                             should be paid in the
                    following date:                             following monthly amount:


                             (Continue on additional pages for additional children)

8. This Income Deduction Order shall remain in effect so long as the underlying order of support is
   effective or until further order of the court.


STATEMENT OF OBLIGOR’S RIGHTS, REMEDIES, AND DUTIES

9. The obligor is required to pay all amounts and fees specified within this Income Deduction Order.

10. The amounts deducted may not be in excess of that allowed under the Consumer Credit Protection
    Act, 15 U.S.C. §1673(b) as amended.

11. This income deduction order applies to all of the obligor’s current and subsequent payors and periods
    of employment.

12. A copy of the Income Deduction Order will be served upon the obligor’s payor or payors.

13. Enforcement of the Income Deduction Order may only be contested on the ground of mistake of fact
    regarding the amount owed pursuant to the order establishing, enforcing, or modifying the obligation,
    the arrearages, or the identity of the obligor, the payor, or the obligee.

14. The obligor is required to notify the obligee and, when the obligee is receiving IV-D services, the IV-D
    agency, within 7 days of any changes in the obligor’s address, payors, and the addresses of the
    obligor’s payors.

Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                 - 289 -
15. In a Title IV-D case, if an obligation to pay current support is reduced or terminated due to
    emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs,
    income deduction continues at the rate in effect immediately prior to emancipation until all
    arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of
    withholding is modified.

16. If any form of child support is provided for above, attached hereto and incorporated herein by
    reference is an INCOME WITHHOLDING FOR SUPPORT (IWO) Form notice in accordance with OMB
    Form 0970-0154 and 42 U.S.C. §666(b)(6)(A)(ii).



    ORDERED on_____________________________.


                                                                     ____________________________________
                                                                     CIRCUIT JUDGE


I certify that a copy of this document was served {check all used} to the person(s) listed below on {date}.

_____ Petitioner: (   ) e-mailed (     ) mailed (     ) faxed (     ) hand delivered

_____ Attorney for Petitioner: (     ) e-mailed (      ) mailed (     ) faxed (     ) hand delivered

_____ Respondent: (     ) e-mailed (     ) mailed (     ) faxed (     ) hand delivered

_____ Attorney for Respondent: (       ) e-mailed (      ) mailed (     ) faxed (     ) hand delivered

_____ Other: _________________________: (              ) e-mailed (     ) mailed (     ) faxed (   ) hand delivered


                                                              _________________________________
                                                              Title




Florida Family Law Rules of Procedure Form 12.996(a), Income Deduction Order (10/21)


                                                    - 290 -
     INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                          FORM 12.996(b)
                         NOTICE TO PAYOR
                             (10/21)

                                   When should this form be used?

This form should be used when an Income Deduction Order has been entered by the Court which is to
take effect immediately.

This form should be typed or printed in black ink. After completing this form, you should file this document
with the clerk of the circuit court in the county in which the action is pending. You should keep a copy for
your own records.

                                         What should I do next?

A copy of this form, and a copy of the Income Deduction Order, must be sent to the obligor’s payor by
certified mail, return receipt requested. The return receipt should be sent to the person that prepared
this form so that it can filed with the clerk along with Florida Family Law Rules of Procedure Form
12.996(c), Notice of Filing Return Receipt.

A copy of this form must also be served on the other party or his or her attorney. Service must be in
accordance with Florida Rule of General Practice and Judicial Administration 2.516.


                              Where can I look for more information?

Before proceeding, you should read “General Information for Self-Represented Litigants” found at the
beginning of these forms. The words that are in “bold underline” in these instructions are defined there.
For further information, see section 61.1301, Florida Statutes.

                       IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions, pleadings,
and documents be filed electronically except in certain circumstances. Self-represented litigants may file
petitions or other pleadings or documents electronically; however, they are not required to do so. If
you choose to file your pleadings or other documents electronically, you must do so in accordance with
Florida Rule of General Practice and Judicial Administration 2.525, and you must follow the procedures of
the judicial circuit in which you file. The rules and procedures should be carefully read and followed.

               IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or certified
process server, the Florida Rules of General Practice and Judicial Administration now require that all
documents required or permitted to be served on the other party must be served by electronic mail (e-

Instructions for Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (10/21)

                                                   - 291 -
mail) except in certain circumstances. You must strictly comply with the format requirements set forth
in the Florida Rules of General Practice and Judicial Administration. If you elect to participate in
electronic service, which means serving or receiving pleadings by electronic mail (e-mail), or through the
Florida Courts E-Filing Portal, you must review Florida Rule of General Practice and Judicial Administration
2.516. You may find this rule at www.flcourts.org through the link to the Rules of General Practice and
Judicial Administration provided under either Family Law Forms: Getting Started, or Rules of Court in the
A-Z Topical Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by email, the
procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law Form
12.915, and you must provide your e-mail address on each form on which your signature appears. Please
CAREFULLY read the rules and instructions for: Certificate of Service (General), Florida Supreme Court
Approved Family Law Form 12.914; Designation of Current Mailing and E-mail Address, Florida Supreme
Court Approved Family Law Form 12.915; and Florida Rule of General Practice and Judicial Administration
2.516.


                                          Special Instructions. . .

The Obligor’s Social Security Number must be written on the copies of the Notice to Payor that are
mailed to the Obligor’s Payor and served on the other party or his or her attorney. The Social Security
Number should NOT be written on the copy of the Notice to Payor filed with the court.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (10/21)

                                                   - 292 -
             IN THE CIRCUIT COURT OF THE                                     JUDICIAL CIRCUIT,
                      IN AND FOR                                     COUNTY, FLORIDA

                                                            Case No.:
                                                            Division:
                                            ,
                              Petitioner,

                 and

                                            ,
                            Respondent.

                                            NOTICE TO PAYOR

TO:
Name of Obligor’s Payor:
Payor’s Address:


RE:                       Obligor                                               Obligee
Name:
Address:


Obligor’s Social Security Number: _________________________________.
NOTE: The Obligor’s Social Security Number should be placed on the copy of the Notice to Payor that
is mailed to the Obligor’s Payor. This line should be left blank on the original Notice to Payor filed
with the court.

YOU, THE PAYOR, ARE HEREBY NOTIFIED that, under section 61.1301, Florida Statutes, you have the
responsibilities and rights set forth below with regard to the accompanying Income Deduction Order
and/or any attachment(s):

1. You are required to deduct from the obligor’s income the amount specified in the income deduction
   order, and in the case of a delinquency the amount specified in the notice of delinquency, and to pay
   that amount to the State of Florida Disbursement Unit. The amount actually deducted plus all
   administrative charges shall not be excess of the amount allowed under s. 303(b) of the Consumer
   Credit Protection Act, 15 U.S.C. §1673(b) as amended.

2. You must implement income deduction no later than the first payment date which occurs more than
   14 days after the date the income deduction order was served on you, and you shall conform the
   amount specified in the income deduction order or, in Title IV-D cases, income deduction notice to
   the obligor’s pay cycle. The court should request at the time of the order that the payment cycle will
   reflect that of the obligor.

3. You must forward, within 2 days after each date the obligor is entitled to payment from you, to the
   State of Florida Disbursement Unit, the amount deducted from the obligor’s income, a statement as
Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (10/21)

                                                  - 293 -
    to whether the amount totally or partially satisfies the periodic amount specified in the income
    deduction order, or in Title IV-D cases, income deduction notice, and the specific date each deduction
    is made. If the IV-D agency is enforcing the order, you shall make these notifications to the agency.

4. If you fail to deduct the proper amount from the obligor’s income, you are liable for the amount you
   should have deducted, plus costs, interest, and reasonable attorneys’ fees;

5. You may collect up to $5 against the obligor’s income to reimburse you for administrative costs for
   the first income deduction and up to $2 for each deduction thereafter.

6. The notice to payor, or, in Title IV-D cases, income deduction notice, and in the case of a delinquency,
   the notice of delinquency, are binding on you until further notice by the obligee, IV-D agency, or the
   court or until you no longer provide income to the obligor.

7. When you no longer provide income to the obligor, you shall notify the obligee and provide the
   obligor’s last known address and the name and address of the obligor’s new payor, if known. If you
   violate this provision, you are subject to a civil penalty not to exceed $250 for the first violation or
   $500 for any subsequent violation. If the IV-D agency is enforcing the order, you shall make these
   notifications to the agency instead of the obligee. Penalties shall be paid to the obligee or the IV-D
   agency, whichever is enforcing the income deduction order.

8. You shall not discharge, refuse to employ, or take disciplinary action against an obligor because of the
   requirement for income deduction. A violation of this provision subjects you to a civil penalty not to
   exceed $250 for the first violation or $500 for any subsequent violation. Penalties shall be paid to the
   obligee or the IV-D agency, whichever is enforcing the income deduction, if any alimony or child
   support obligation is owing. If no alimony or child support obligation is owing, the penalty shall be
   paid to the obligor.

9. The obligor may bring a civil action in the courts of this state against a payor who refuses to employ,
   discharges, or otherwise disciplines an obligor because of income deduction. The obligor is entitled
   to reinstatement of all wages and benefits lost, plus reasonable attorneys’ fees and costs incurred.

10. The requirement for income deduction has priority over all other legal processes under state law
    pertaining to the same income and that payment, as required by the notice to payor or the income
    deduction notice, is a complete defense by the payor against any claims of the obligor or his or her
    creditors as to the sum paid.

11. When you receive notices to payor or income deduction notices requiring that the income of two or
    more obligors be deducted and sent to the same depository, the payor may combine the amounts
    that are to be paid to the depository in a single payment as long as the payments attributable to each
    obligor are clearly identified.

12. If you receive more than one notice to payor or income deduction notice against the same obligor,
    the payor shall contact the court or, in Title IV-D cases, the Title IV-D agency for further instructions.

13. In a Title IV-D case, if an obligation to pay current support is reduced or terminated due to the
    emancipation of a child and the obligor owes an arrearage, retroactive support, delinquency, or costs,

Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (10/21)

                                                  - 294 -
    income deduction continues at the rate in effect immediately prior to emancipation until all
    arrearages, retroactive support, delinquencies, and costs are paid in full or until the amount of
    withholding is modified.

14. All notices to the obligee shall be sent to the address provided in this notice to payor, or any place
    thereafter the obligee requests in writing.

15. An employer who employed 10 or more employees in any quarter during the preceding state fiscal
    year or who was subject to and paid tax to the Department of Revenue in an amount of $20,000 or
    more shall remit support payments deducted pursuant to an income deduction order or income
    deduction notice and provide associated case data to the State Disbursement Unit by electronic
    means approved by the department. Payors who are required to remit support payments
    electronically can find more information on how to do so by accessing the State Disbursement Unit’s
    website https://fl.smartchildsupport.com/. Payment options include Expert Pay, Automated Clearing
    House (ACH) credit through your financial institution, www.myfloridacounty.com, or Western Union.
    Payors may contact the SDU Customer Service Employer telephone line at 1-877-769-0251.

16. Additional information regarding the implementation of this Notice to Payor may be found at
    https://fl.smartchildsupport.com/ .


I certify that a copy of this document was [check all used]: _____ emailed _____ mailed
_____ faxed _____ hand delivered to the person(s) listed below on {date} _________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
Email Address(es):



                                                    Signature of Party or his/her attorney
                                                    Printed Name:
                                                    Address:
                                                    City, State, Zip:
                                                    Telephone Number:
                                                    Fax Number:
                                                    E-Mail Address(es):
                                                    Florida Bar Number:

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks] This form was prepared for the {choose only one} _____Petitioner _____ Respondent
This form was completed with the assistance of:
{name of individual}                                                                                   ,
{name of business}                                                                                     ,
{address}                                                                                              ,
{city} ______________________, {state}             , {zip code} ________, {telephone number}            .

Florida Family Law Rules of Procedure Form 12.996(b), Notice to Payor (10/21)

                                                  - 295 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE
                     FORM 12.996(c)
        NOTICE OF FILING RETURN RECEIPT (10/21)

                             When should this form be used?
This form should be used when an Income Deduction Order, Florida Family Law Rules of
Procedure Form 12.996(a), is entered by the court and a Notice to Payor, Florida Family Law Rules
of Procedure Form 12.996(b), has been sent by certified mail to the obligor’s payor. When the
post office returns the return receipt to you showing that the obligor’s payor has received the
Notice to Payor, you should type or print this form in black ink. After completing this form, you
should sign it and attach the return receipt you received from the post office. This form (and the
attached return receipt) should be filed with the clerk of the circuit court in the county in which
the action is pending. You should keep a copy for your own records.


                                   What should I do next?
A copy of this form must also be served on the other party or his or her attorney. Service must be
in accordance with Florida Rule of General Practice and Judicial Administration 2.516.


                        Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found
at the beginning of these forms. The words that are in “bold underline” in these instructions are
defined there. For further information, see section 61.1301, Florida Statutes.


                  IMPORTANT INFORMATION REGARDING E-FILING

The Florida Rules of General Practice and Judicial Administration now require that all petitions,
pleadings, and documents be filed electronically except in certain circumstances. Self-
represented litigants may file petitions or other pleadings or documents electronically;
however, they are not required to do so. If you choose to file your pleadings or other documents
electronically, you must do so in accordance with Florida Rule of General Practice and Judicial
Administration 2.525, and you must follow the procedures of the judicial circuit in which you file.
The rules and procedures should be carefully read and followed.

          IMPORTANT INFORMATION REGARDING E-SERVICE ELECTION

After the initial service of process of the petition or supplemental petition by the Sheriff or
certified process server, the Florida Rules of General Practice and Judicial Administration now
require that all documents required or permitted to be served on the other party must be served
by electronic mail (e-mail) except in certain circumstances. You must strictly comply with the
format requirements set forth in the Florida Rules of General Practice and Judicial
Administration. If you elect to participate in electronic service, which means serving or receiving
pleadings by electronic mail (e-mail), or through the Florida Courts E-Filing Portal, you must review
Florida Rule of General Practice and Judicial Administration 2.516. You may find this rule at
www.flcourts.org through the link to the Rules of General Practice and Judicial Administration




                                             - 296 -
provided under either Family Law Forms: Getting Started, or Rules of Court in the A-Z Topical
Index.

SELF-REPRESENTED LITIGANTS MAY SERVE DOCUMENTS BY E-MAIL; HOWEVER, THEY ARE NOT
REQUIRED TO DO SO. If a self-represented litigant elects to serve and receive documents by
email, the procedures must always be followed once the initial election is made.

To serve and receive documents by e-mail, you must designate your e-mail addresses by using the
Designation of Current Mailing and E-mail Address, Florida Supreme Court Approved Family Law
Form 12.915, and you must provide your e-mail address on each form on which your signature
appears. Please CAREFULLY read the rules and instructions for: Certificate of Service (General),
Florida Supreme Court Approved Family Law Form 12.914; Designation of Current Mailing and E-
mail Address, Florida Supreme Court Approved Family Law Form 12.915; and Florida Rule of
General Practice and Judicial Administration 2.516.

                                      Special notes . . .

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill
out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family
Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill
out these forms also must put his or her name, address, and telephone number on the bottom of
the last page of every form he or she helps you complete.




                                          - 297 -
              IN THE CIRCUIT COURT OF THE _____________________ JUDICIAL CIRCUIT,
                  IN AND FOR ______________________________ COUNTY, FLORIDA

                                                      Case No: ________________________
                                                      Division: ________________________

_________________________________,
                         Petitioner,
             and

_________________________________,
                       Respondent.


                       NOTICE OF FILING RETURN RECEIPT

{Name} ________________________________________________________________, the [check only
one] ( )Petitioner ( )Respondent, files the attached Return Receipt in reference to the Notice to
Payor sent by certified mail to {Payor’s name} __________________________, the [check only one] ( )
Petitioner’s ( ) Respondent’s employer.

I certify that a copy of this document was [check all used]: ( ) emailed ( ) mailed ( ) faxed
( ) hand delivered to the persons(s) listed below on {date} ____________________________.

Other party or his/her attorney:
Name:
Address:
City, State, Zip:
Telephone Number:
Fax Number:
Email Address(es):

                                                      Signature of Party or his/her Attorney

                                                      Printed Name: ___________________________
                                                      Address:
                                                      City, State, Zip:
                                                      Telephone Number:
                                                      Fax Number:
                                                      Email Address(es):
                                                      Florida Bar Number:




                                             - 298 -
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in
all blanks] This form was prepared for the: {choose only one}
 _____ Petitioner _____ Respondent
This form was completed with the assistance of:
 {name of individual}                                                                       ,
{name of business}                                                                          ,
{address}                                                                                   ,
{city} __________________, {state} ____, {zip code} ______, {telephone number}              .




                                          - 299 -